Exhibit 10.1

EXECUTION COPY

 

 

LOGO [g61941ex10_0cov.jpg]

SECOND AMENDED AND RESTATED

CREDIT AGREEMENT

Dated as of November 10, 2008

among

ACTUANT CORPORATION

THE FOREIGN SUBSIDIARY BORROWERS PARTY HERETO,

THE LENDERS FROM TIME TO TIME PARTY HERETO,

JPMORGAN CHASE BANK, N.A.

as Administrative Agent,

BANK OF AMERICA, N.A.

and

WELLS FARGO BANK, N.A.

as Syndication Agents,

and

M&I MARSHALL & ISLEY BANK

and

U.S. BANK NATIONAL ASSOCIATION

as Documentation Agents

 

 

J.P. MORGAN SECURITIES INC.

BANC OF AMERICA SECURITIES LLC

and

WELLS FARGO BANK, N.A.

Joint Lead Arrangers and Joint Bookrunners

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

   1

1.1.

  Defined Terms    1

1.2.

  Terms Generally    27

ARTICLE II THE CREDITS

   27

2.1.

  Revolving Loans    27

2.2.

  Term Loans    28

2.3.

  Ratable Loans; Types of Advances    31

2.4.

  Swing Line Loans    31

2.5.

  Commitment Fee; Reduction/Increase in Aggregate Revolving Loan Commitment   
33

2.6.

  Minimum Amount of Each Advance    36

2.7.

  Prepayments; Termination    36

2.8.

  Method of Selecting Types and Interest Periods for New Advances    38

2.9.

  Conversion and Continuation of Outstanding Advances    39

2.10.

  Changes in Interest Rate, etc    40

2.11.

  Rates Applicable After Default    41

2.12.

  Method of Payment    41

2.13.

  Noteless Agreement; Evidence of Indebtedness    42

2.14.

  Telephonic Notices    43

2.15.

  Interest Payment Dates; Interest and Fee Basis    43

2.16.

  Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions    43

2.17.

  Lending Installations    44

2.18.

  Non-Receipt of Funds by the Agent    44

2.19.

  Facility LCs    44

2.20.

  Replacement of Lender    49

2.21.

  Defaulting Lenders    49

2.22.

  Judgment Currency    51

2.23.

  Market Disruption    51

2.24.

  Foreign Subsidiary Borrowers    52

ARTICLE III YIELD PROTECTION; TAXES

   52

3.1.

  Yield Protection    52

3.2.

  Changes in Capital Adequacy Regulations    53

3.3.

  Availability of Types of Advances    54

3.4.

  Funding Indemnification    54

3.5.

  Taxes    54

3.6.

  UK Tax    56

3.7.

  Lender Statements; Survival of Indemnity    61



--------------------------------------------------------------------------------

ARTICLE IV CONDITIONS PRECEDENT    61

4.1.

  Effectiveness of Agreement and Initial Credit Extension    61

4.2.

  Initial Advance to each Additional Foreign Subsidiary Borrower    63

4.3.

  Each Credit Extension    65 ARTICLE V REPRESENTATIONS AND WARRANTIES    65

5.1.

  Existence and Standing    65

5.2.

  Authorization and Validity    65

5.3.

  No Conflict; Government Consent    66

5.4.

  Financial Statements    66

5.5.

  Material Adverse Change    66

5.6.

  Taxes    66

5.7.

  Litigation and Contingent Obligations    67

5.8.

  Subsidiaries    67

5.9.

  Employee Benefit Plans    67

5.10.

  Accuracy of Information    68

5.11.

  Regulation U    68

5.12.

  Material Agreements    68

5.13.

  Compliance With Laws    68

5.14.

  Ownership of Properties    69

5.15.

  Insurance    69

5.16.

  Environmental Matters    69

5.17.

  Investment Company Act    69

5.18.

  [Reserved]    69

5.19.

  Pledge Agreements    69

5.20.

  [Reserved]    69

5.21.

  Solvency    70

5.22.

  No Default or Unmatured Default    70

5.23.

  Special Representations and Warranties of each Foreign Subsidiary Borrower   
70 ARTICLE VI COVENANTS    71

6.1.

  Financial Reporting    71

6.2.

  Use of Proceeds    73

6.3.

  Notice of Default    73

6.4.

  Conduct of Business    73

6.5.

  Taxes    73

6.6.

  Insurance    73

6.7.

  Compliance with Laws    73

6.8.

  Maintenance of Properties    73

6.9.

  Books and Records; Inspection    74

6.10.

  Dividends    74

6.11.

  Indebtedness    75

6.12.

  Merger    76

6.13.

  Sale of Assets    77

 

- 2 -



--------------------------------------------------------------------------------

6.14.

  Investments and Acquisitions    78

6.15.

  Liens    79

6.16.

  Affiliates    81

6.17.

  Subordinated Indebtedness and Senior Note Indebtedness    81

6.18.

  Contingent Obligations    82

6.19.

  Financial Covenants    82

6.20.

  Fiscal Year    82

6.21.

  Guarantors; Pledges of Equity Interests in Foreign Subsidiaries    82

ARTICLE VII DEFAULTS

   86

ARTICLE VIII ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

   89

8.1.

  Acceleration    89

8.2.

  Amendments    90

8.3.

  Preservation of Rights    91

ARTICLE IX GENERAL PROVISIONS

   91

9.1.

  Survival of Representations    91

9.2.

  Governmental Regulation    91

9.3.

  Headings    92

9.4.

  Entire Agreement    92

9.5.

  Several Obligations; Benefits of this Agreement    92

9.6.

  Expenses; Indemnification    92

9.7.

  Numbers of Documents    93

9.8.

  Accounting    93

9.9.

  Severability of Provisions    93

9.10.

  Nonliability of Lenders    93

9.11.

  Confidentiality    94

9.12.

  Nonreliance    94

9.13.

  Disclosure    94

9.14.

  USA PATRIOT ACT; European “Know Your Customer” Checks    94

9.15.

  English Language    95

9.16.

  Borrower Limitations    95

ARTICLE X THE AGENT

   95

10.1.

  Appointment; Nature of Relationship    95

10.2.

  Powers    96

10.3.

  General Immunity    96

10.4.

  No Responsibility for Loans, Recitals, etc    96

10.5.

  Action on Instructions of Lenders    96

10.6.

  Employment of Agents and Counsel    96

10.7.

  Reliance on Documents; Counsel    97

10.8.

  Agent’s Reimbursement and Indemnification    97

10.9.

  Notice of Default    97

 

- 3 -



--------------------------------------------------------------------------------

10.10.

  Rights as a Lender    98

10.11.

  Lender Credit Decision    98

10.12.

  Successor Agent    98

10.13.

  Agent and Arranger Fees    99

10.14.

  Delegation to Affiliates    99

10.15.

  Execution of Collateral Documents    99

10.16.

  Guaranty and Collateral Releases    99

10.17.

  Dutch Borrowers    99

10.18.

  French Security    101

10.19.

  Syndication Agents; Documentation Agents    101

ARTICLE XI SETOFF; RATABLE PAYMENTS

   101

11.1.

  Setoff    101

11.2.

  Ratable Payments    101

ARTICLE XII BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

   102

12.1.

  Successors and Assigns    102

12.2.

  Participations    102

12.3.

  Assignments    103

12.4.

  Dissemination of Information    106

12.5.

  Tax Treatment    106

ARTICLE XIII NOTICES

   106

13.1.

  Notices; Electronic Communication    106

ARTICLE XIV COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION

   108

ARTICLE XV CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

   109

ARTICLE XVI GUARANTY

   110

16.1.

  Company Guaranty    110

16.2.

  Foreign Subsidiary Borrowers’ Guaranty    111

ARTICLE XVII NO NOVATION OF EXISTING CREDIT AGREEMENT

   112

17.1.

  No Novation of Existing Credit Agreement    112

 

- 4 -



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A    -      Opinion of Loan Parties’ U.S. Counsel Exhibit B    -     
Compliance Certificate Exhibit C    -      Assignment and Acceptance Exhibit D
   -      Loan/Credit Related Money Transfer Instruction Exhibit E-1    -     
Note for Revolving Loans (if requested) Exhibit E-2    -      Note for Term
Loans (if requested) Exhibit F    -      Commitment and Acceptance Exhibit G   
-      Form of Assumption Letter Exhibit H    -      Form of UK Tax Certificate

 

SCHEDULES

 

Pricing Schedule

Schedule 1.2    -      Material Domestic Subsidiaries Schedule 1.3    -     
Material Foreign Subsidiaries Schedule 1.4    -      Initial Pledgors
Schedule 1.5    -      Mandatory Cost Schedule 2.19.13    -      Existing
Letters of Credit Schedule 4.1    -      List of Closing Documents Schedule 5.7
   -      Litigation Schedule 5.8    -      Subsidiaries Schedule 5.15    -     
Insurance Schedule 6.11    -      Indebtedness Schedule 6.14    -     
Investments Schedule 6.15    -      Liens Schedule 6.18    -      Contingent
Obligations

 

- 5 -



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED

CREDIT AGREEMENT

This Second Amended and Restated Credit Agreement, dated as of November 10,
2008, is among ACTUANT CORPORATION, a Wisconsin corporation, the Foreign
Subsidiary Borrowers that may hereafter become party hereto, the Lenders and
JPMORGAN CHASE BANK, N.A., a national banking association, as LC Issuer and as
Agent. The parties hereto agree as follows:

ARTICLE I

DEFINITIONS

1.1. Defined Terms. As used in this Agreement:

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Closing Date, by which the Company or any of its
Subsidiaries (i) acquires any going business or all or substantially all of the
assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or
(ii) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding ownership interests of a partnership or limited
liability company.

“Adjusted Eurocurrency Base Rate” means, with respect to any Eurocurrency
Advance for any Interest Period, an interest rate per annum equal to the
quotient of (a) the Eurocurrency Base Rate for such Interest Period, divided by
(b) one minus the Reserve Requirement (expressed as a decimal) applicable to
such Interest Period,

“Advance” means a borrowing hereunder consisting of Revolving Loans or Term
Loans, as the case may be, (i) made by some or all of the Lenders on the same
Borrowing Date, or (ii) converted or continued by the Lenders on the same date
of conversion or continuation, consisting, in either case, of the aggregate
amount of the several Loans of the same Type and, in the case of Eurocurrency
Loans, in the same currency and for the same Interest Period. The term “Advance”
shall also include Swing Line Loans unless otherwise expressly provided.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent” means JPMorgan in its capacity as administrative agent and contractual
representative of the Lenders pursuant to Article X, and not in its individual
capacity as a Lender, and any successor Agent appointed pursuant to Article X.

“Aggregate Outstanding Revolving Credit Exposure” means, at any time, the
aggregate of the Outstanding Revolving Credit Exposure of all the Revolving
Lenders.



--------------------------------------------------------------------------------

“Aggregate Revolving Loan Commitment” means the aggregate of the Revolving Loan
Commitments of all the Lenders arising on the Closing Date, as reduced or
increased from time to time pursuant to the terms hereof. The initial Aggregate
Revolving Loan Commitment as of the Closing Date is $400,000,000.

“Aggregate Term Loan Commitment” means the aggregate of the Term Loan
Commitments of all the Lenders arising on the Closing Date, as funded and
reduced or increased from time to time pursuant to the terms hereof. The initial
Aggregate Term Loan Commitment of $115,000,000 shall be reduced to zero on the
Closing Date in accordance with Section 2.2(a).

“Agreed Currencies” means (a) Dollars and (b) so long as such currencies remain
Eligible Currencies, Pounds Sterling and euro.

“Agreement” means this Second Amended and Restated Credit Agreement, as it may
be amended, restated, supplemented or modified and in effect from time to time.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1% and (c) the Adjusted Eurocurrency
Base Rate for a one month Interest Period denominated in Dollars on such day (or
if such day is not a Business Day, the immediately preceding Business Day) plus
1.25%, provided that, for the avoidance of doubt, the Adjusted Eurocurrency Base
Rate for any day shall be based on the rate appearing on the applicable Reuters
Screen for Dollars at approximately 11:00 a.m. (London time) on such day. Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted Eurocurrency Base Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted Eurocurrency Base Rate,
respectively.

“Applicable Fee Rate” means, at any time, the percentage rate per annum at which
commitment fees under Section 2.5(a) are accruing on the unused portion of the
Aggregate Revolving Loan Commitment at such time as set forth in the Pricing
Schedule.

“Applicable Margin” means, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type as set forth in the Pricing Schedule.

“Applicable Pledge Percentage” means 100%, but 65% in the case of a pledge of
Equity Interests of a Material Foreign Subsidiary to secure the Obligations of
each Borrower to the extent a 100% pledge would cause a Deemed Dividend Problem.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Approximate Equivalent Amount” of any currency with respect to any amount of
Dollars shall mean the equivalent amount thereof in the applicable Agreed
Currency using the Exchange Rate with respect to such Agreed Currency at the
time in effect, rounded up to the nearest amount of such currency as determined
by the Agent from time to time.

 

- 2 -



--------------------------------------------------------------------------------

“Arranger” means each of (i) J.P. Morgan Securities Inc. and its successors,
(ii) Banc of America Securities LLC and its successors and (iii) Wells Fargo
Bank, N.A. and its successors, each in its capacity as a Joint Lead Arranger and
Joint Bookrunner.

“Article” means an article of this Agreement unless another document is
specifically referenced.

“Asset Sale” means the sale, transfer or other disposition (by way of merger or
otherwise) by the Company or any of the Subsidiaries to any person other than
the Company or any Guarantor of (a) any Equity Interest of any of the
Subsidiaries (other than directors’ qualifying shares or shares required by
applicable law to be held by a person other than the Company or a Subsidiary) or
(b) any other assets of the Company or any of the Subsidiaries, other than
(i) dispositions of inventory, excess, damaged, obsolete or worn out equipment,
scrap and Cash Equivalent Investments, in each case disposed of in the ordinary
course of business and consistent with past practices, (ii) dispositions
resulting in insurance proceeds or condemnation awards or (iii) dispositions
between or among Foreign Subsidiaries.

“Assumption Letter” means a letter of a Dutch Subsidiary or UK Subsidiary,
addressed to the Lenders in substantially the form of Exhibit G hereto, pursuant
to which such Subsidiary agrees to become a “Foreign Subsidiary Borrower” and
agrees to be bound by the terms and conditions hereof.

“Attributable Debt” in respect of a Sale and Leaseback Transaction means, as at
the time of determination, the present value (discounted at a rate of 7.75%,
compounded annually) of the total obligations of the lessee for rental payments
during the remaining term of the lease included in such Sale and Leaseback
Transaction (including any period for which such lease has been extended).

“Available Aggregate Revolving Loan Commitment” means, at any time, the
Aggregate Revolving Loan Commitment then in effect minus the Aggregate
Outstanding Revolving Credit Exposure at such time.

“Borrower” means the Company or any Foreign Subsidiary Borrower, as applicable,
and “Borrowers” means all of the foregoing.

“Borrowing Date” means a date on which an Advance is made hereunder.

“Borrowing Notice” is defined in Section 2.8.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Chicago or New York City are authorized or required by
law to remain closed; provided, that (a) when used in connection with a
Eurocurrency Loan denominated in Dollars or Pounds Sterling, the term “Business
Day” shall also exclude any day that is not a London Business Day, and (b) when
used in connection with a Loan denominated in euro, the term “Business Day”
shall also exclude (i) any day that is not a TARGET Day and (ii) any day that is
not a London Business Day.

 

- 3 -



--------------------------------------------------------------------------------

“Capital Expenditures” means, without duplication, any expenditures for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Company and its
Subsidiaries prepared in accordance with GAAP.

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.

“Cash Equivalent Investments” means (i) short-term obligations of, or fully
guaranteed by, the United States of America, (ii) commercial paper rated A-1 or
better by S&P or P-1 or better by Moody’s, (iii) demand deposit accounts
maintained in the ordinary course of business, (iv) certificates of deposit
issued by and time deposits with commercial banks (whether domestic or foreign)
having capital and surplus in excess of $100,000,000, and (v) shares of money
market mutual funds having net assets in excess of $1,000,000,000, the
investments of which are limited to one or more of the types of investments
described in clauses (i) through (iv) above; provided in each case that the same
provides for payment of both principal and interest (and not principal alone or
interest alone) and is not subject to any contingency regarding the payment of
principal or interest.

“Change in Control” shall be deemed to have occurred if (a) any “person” (as
such term is used in Sections 13(d) and 14(d) of the Exchange Act) is or becomes
the beneficial owner (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act, except that for purposes of this clause (a) such person shall be deemed to
have “beneficial ownership” of all shares that any such person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than 50% of the total voting power of
the Voting Stock of the Company (for the purpose of this clause (a) a person
shall be deemed to beneficially own the Voting Stock of a corporation that is
beneficially owned (as defined above) by another corporation (a “parent
corporation”) if such person beneficially owns (as defined above) at least 50%
of the aggregate voting power of all classes of Voting Stock of such parent
corporation); (b) during any period of two consecutive years, individuals who at
the beginning of such period constituted the board of directors (together with
any new directors whose election by such board of directors or whose nomination
for election by the shareholders of the Company was approved by a vote of
66 2/3% of the directors of the Company then still in office who were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the board of directors then in office; (c) the adoption of a plan
relating to the liquidation or dissolution of the Company; (d) the merger or
consolidation of the Company with or into another Person, or the sale of all or
substantially all the assets of the Company to another Person; (e) any “Change
in Control” or “Change of Control” as defined in any agreement governing
Subordinated Indebtedness, or any “Designated Event” as defined in the
Convertible Indenture or as similarly defined in any other agreement governing
Subordinated Indebtedness, occurs and as a result thereof the Company is
required to prepay or repurchase, or make an offer to prepay or

 

- 4 -



--------------------------------------------------------------------------------

repurchase, such Subordinated Indebtedness, (f) any “Change of Control” (or
other term of like effect) as defined in the Senior Note Indenture or (g) the
Company shall cease to own and control, directly or indirectly, 100% of the
Equity Interests of each Foreign Subsidiary Borrower.

“Closing Date” means November 10, 2008.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

“Collateral Documents” means, collectively, all agreements, instruments and
documents executed in connection with this Agreement that are intended to create
or evidence Liens to secure the Secured Obligations or any Guaranty of the
Secured Obligations, including, without limitation, the Pledge Agreement and
related financing statements, whether heretofore, now, or hereafter executed by
or on behalf of the Company or any of its Subsidiaries and delivered to the
Agent or any of the Lenders, together with all agreements and documents referred
to therein or contemplated thereby.

“Collateral Shortfall Amount” is defined in Section 8.1.1.

“Commitment and Acceptance” means an agreement delivered pursuant to
Section 2.2(b) with respect to increases to the Term Loan Commitments or
pursuant to Section 2.5(c) with respect to increases to the Revolving Loan
Commitments, in either case, substantially in the form of Exhibit F hereto.

“Company” means Actuant Corporation, a Wisconsin corporation, and its successors
and assigns.

“Consolidated Assets” means at any time the assets of the Company and its
Subsidiaries calculated on a consolidated basis in accordance with GAAP as of
such time.

“Consolidated Capital Expenditures” means, with reference to any period, the
Capital Expenditures of the Company and its Subsidiaries calculated on a
consolidated basis for such period.

“Consolidated EBITDA” means, for any period, (without duplication) the sum of
the amounts for such period of Consolidated Net Income, plus to the extent
deducted from revenues in determining Consolidated Net Income, (i) Consolidated
Interest Expense, (ii) provision for taxes based on income, (iii) total
depreciation expense, (iv) total amortization expense, in each case without
giving effect to any extraordinary gains or losses or gains or losses from sales
of assets other than inventory sold in the ordinary course of business and
(v) unrealized non cash Net Mark-to-Market Exposure under Rate Management
Transactions; provided, however, that amounts in any such period in respect of
(a) any noncash charges attributable to the expensing of stock options as
required or recommended by the Financial Standards and Accounting Board shall be
added to Consolidated EBITDA for such period and (b) the write-off of deferred
financing fees and any premium actually paid in connection with the Specified
Financing Transactions shall be added to Consolidated EBITDA for such period.

 

- 5 -



--------------------------------------------------------------------------------

“Consolidated Indebtedness” means at any time the Indebtedness of the Company
and its Subsidiaries calculated on a consolidated basis as of such time;
provided, however, that Consolidated Indebtedness shall exclude Indebtedness
evidenced by (a) the Senior Note Indenture if funds remain irrevocably deposited
with the trustee under the Senior Note Indenture in an amount sufficient to
redeem all outstanding Senior Notes (including interest thereon) and all other
sums due under the Senior Note Indenture in accordance with the terms thereof
and (b) Indebtedness evidenced by the Convertible Note Indenture if funds remain
irrevocably deposited with the trustee under the Convertible Note Indenture in
an amount sufficient to redeem all outstanding Convertible Notes (including
interest thereon) and all other sums due under the Convertible Note Indenture in
accordance with the terms thereof.

“Consolidated Interest Expense” means, with reference to any period, the
interest expense (net of interest income) of the Company and its Subsidiaries
calculated on a consolidated basis for such period in accordance with GAAP,
including financing costs in connection with a Qualified Receivables
Transaction.

“Consolidated Net Income” means, for any period, (without duplication) the
consolidated net after tax income (or loss) of the Company and its consolidated
Subsidiaries (other than net income, if positive, of any Subsidiary to the
extent that the declaration or payment of dividends or similar distributions is
not at the time permitted by operation of the terms of its charter or by-laws or
any other agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to such Subsidiary) determined in accordance
with GAAP; provided, however, that amounts in any such period in respect of
(a) any non-cash charges associated with the sale or discontinuance of assets,
businesses or product lines and (b) the cumulative effect of accounting changes
shall be added, without duplication, to Consolidated Net Income for such period.

“Consolidated Operating Income” means, for any period, consolidated operating
income of the Company and its consolidated Subsidiaries determined in accordance
with GAAP.

“Consolidated Rentals” means, with reference to any period, the Rentals of the
Company and its Subsidiaries calculated on a consolidated basis for such period.

“Consolidated Senior Indebtedness” means at any time Consolidated Indebtedness
minus Subordinated Indebtedness of the Company and its Subsidiaries calculated
on a consolidated basis as of such time.

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership.

 

- 6 -



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Company or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

“Conversion/Continuation Notice” is defined in Section 2.9.

“Convertible Note Indenture” means the Indenture dated as of November 10, 2003
among the Company and U.S. Bank National Association, as trustee.

“Convertible Notes” means the Company’s 2% Convertible Senior Subordinated
Debentures due 2023 issued pursuant to the Convertible Note Indenture.

“Credit Extension” means the making of an Advance or the issuance or
Modification of a Facility LC hereunder (including the reevidencing of Revolving
Loans and/or Swing Line Loans and the deemed issuance of Existing Letters of
Credit, in any such case, on the Closing Date).

“Credit Extension Date” means the Borrowing Date for an Advance or the issuance
date for a Facility LC.

“Deemed Dividend Problem” means, with respect to any Foreign Subsidiary, any
portion of such Foreign Subsidiary’s accumulated and undistributed earnings and
profits being deemed to be repatriated to the Company or the applicable parent
Domestic Subsidiary for U.S. federal income tax purposes and the effect of such
repatriation causing adverse tax consequences to the Company or such parent
Domestic Subsidiary, in each case as determined by the Company in its
commercially reasonable judgment acting in good faith and in consultation with
its legal and tax advisors.

“Default” means an event described in Article VII.

“Defaulting Lender” means any Revolving Lender, as determined by the Agent, that
has (a) failed to fund any portion of its Revolving Loans or participations in
Facility LCs or Swing Line Loans within three Business Days of the date required
to be funded by it hereunder, (b) notified any Borrower, the Agent, the LC
Issuer, the Swing Line Lender or any Lender in writing that it does not intend
to comply with any of its funding obligations under this Agreement or has made a
public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or under other agreements in which it
commits to extend credit, (c) failed, within three Business Days after request
by the Agent, to confirm that it will comply with the terms of this Agreement
relating to its obligations to fund prospective Revolving Loans and
participations in then outstanding Facility LCs and Swing Line Loans,
(d) otherwise failed to pay over to the Agent or any other Lender any other
amount required to be paid by it hereunder within three Business Days of the
date when due, unless the subject of a good faith dispute, or (e) (i) become or
is insolvent or has a parent company that has become or

 

- 7 -



--------------------------------------------------------------------------------

is insolvent or (ii) become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has a
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment. Nothing
contained in the foregoing shall be deemed to constitute a waiver by any
Borrower of any of its rights or remedies (whether in equity or law) against any
Lender which fails to fund any of its Loans hereunder at the time or in the
amount required to be funded under the terms of this Agreement.

“Departing Lender” means each lender under the Existing Credit Agreement that
executes and delivers to the Agent a Departing Lender Signature Page.

“Departing Lender Signature Page” means each signature page to this Agreement on
which it is indicated that the Departing Lender executing the same shall cease
to be a party to the Existing Credit Agreement on the Closing Date.

“Dividend” with respect to any Person means that such Person has declared or
paid a dividend or returned any equity capital to its holders of its Equity
Interests or authorized or made any other distribution, payment or delivery of
property (other than common stock of such Person) or cash to holders of its
Equity Interests as such, or redeemed, retired, purchased or otherwise acquired,
directly or indirectly, for consideration any shares of any class of its Equity
Interests outstanding on or after the Closing Date (or any options or warrants
issued by such Person with respect to its Equity Interests), or set aside any
funds for any of the foregoing purposes, or shall have permitted any of its
Subsidiaries to purchase or otherwise acquire for a consideration any shares of
any class of the Equity Interests of such Person outstanding on or after the
Closing Date (or any options or warrants issued by such Person with respect to
its Equity Interests) or, in any such case, entered into any transaction having
a substantially similar effect. Without limiting the foregoing, “Dividends” with
respect to any Person shall also include all payments made or required to be
made by such Person with respect to any stock appreciation rights plans, equity
incentive or achievement plans or any similar plans or setting aside of any
funds for the foregoing purposes.

“Dollar” and “$” means the lawful currency of the United States of America.

“Dollar Amount” means, on any date of determination, (a) with respect to any
amount in Dollars, such amount, and (b) with respect to any amount in an Agreed
Currency, the equivalent in Dollars of such amount, determined by the Agent
pursuant to Section 2.1(c) using the Exchange Rate with respect to such Agreed
Currency at the time in effect.

“Domestic Subsidiary” means a Subsidiary of the Company incorporated or
organized under the laws of the United States of America, any State thereof or
the District of Columbia.

“Domestic Subsidiary Guaranty” means that certain Second Amended and Restated
Guaranty, dated as of the Closing Date, executed by the Guarantors in favor of
the Agent, for the ratable benefit of the Lenders, as it may be amended,
restated, supplemented or modified and in effect from time to time, pursuant to
which the Guarantors have jointly and severally guaranteed payment of the
Secured Obligations when due.

 

- 8 -



--------------------------------------------------------------------------------

“Dutch Borrower” means a Dutch Subsidiary that is a Foreign Subsidiary Borrower.

“Dutch Financial Supervision Act” means the Dutch Financial Supervision Act 2007
(Wet op het Financieel Toezicht 2007), as amended from time to time.

“Dutch Subsidiary” means a Subsidiary of the Company organized under the laws of
the Netherlands.

“Eligible Currency” means any currency other than Dollars that is readily
available, freely traded, in which deposits are customarily offered to banks in
the London interbank market, convertible into Dollars in the international
interbank market available to the Lenders in such market and as to which a
Dollar Amount may be readily calculated. If, after the designation by the
Lenders of any currency as an Agreed Currency, currency control or other
exchange regulations are imposed in the country in which such currency is issued
with the result that different types of such currency are introduced, such
country’s currency is, in the determination of the Agent, (i) no longer readily
available or freely traded or (ii) as to which, in the determination of the
Agent, a Dollar Amount is not readily calculable ((i) and (ii) a “Disqualifying
Event”), then the Agent shall promptly notify the Lenders and the Borrowers, and
such country’s currency shall no longer be an Agreed Currency until such time as
the Disqualifying Event(s) no longer exist, but in any event within five
(5) Business Days of receipt of such notice from the Agent, each Borrower shall
repay all Loans in such currency to which the Disqualifying Event applies or
convert such Loans into the Dollar Amount of Loans in Dollars, subject to the
other terms contained in Article II.

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or
(iv) the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, hazardous
substances or wastes or the clean-up or other remediation thereof.

“Equity Interests” means (i) in the case of a corporation, corporate stock,
(ii) in the case of a limited liability company, association or business entity,
any and all shares, interests, participations, ownership or voting rights or
other equivalents (however designated) of corporate stock, (iii) in the case of
a partnership, partnership interests (whether general or limited) and (iv) any
other interest or participation that confers on a Person the right to receive a
share of the profits and losses of, or distributions of assets of, the issuing
Person, in each case regardless of class or designation, and all warrants,
options, purchase rights, conversion or exchange rights, voting rights, calls or
claims of any character with respect thereto.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

 

- 9 -



--------------------------------------------------------------------------------

“EU” means the European Union.

“euro” and/or “EUR” means the single currency of the participating member states
of the EU.

“Eurocurrency Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurocurrency Rate.

“Eurocurrency Base Rate” means, with respect to a Eurocurrency Advance for the
relevant Interest Period, the applicable British Bankers’ Association Interest
Settlement Rate for deposits in the applicable Agreed Currency (Dollar LIBOR,
Sterling LIBOR or EURIBOR, as applicable) appearing on the applicable Reuters
Screen for such Agreed Currency as of 11:00 a.m. (London time) on the Quotation
Date for such Interest Period, and having a maturity equal to such Interest
Period, provided that, (i) if the applicable Reuters Screen for such Agreed
Currency is not available to the Agent for any reason, the applicable
Eurocurrency Base Rate for the relevant Interest Period shall instead be the
applicable British Bankers’ Association Interest Settlement Rate for deposits in
the applicable Agreed Currency as reported by any other generally recognized
financial information service as of 11:00 a.m. (London time) on the Quotation
Date for such Interest Period, and having a maturity equal to such Interest
Period, and (ii) if no such British Bankers’ Association Interest Settlement
Rate is available, the applicable Eurocurrency Base Rate for the relevant
Interest Period shall instead be the arithmetic mean of the rates as supplied to
the Agent at its request quoted by the Reference Banks to place deposits in the
applicable Agreed Currency with first-class banks in the London interbank market
at approximately 11:00 a.m. (London time) on the Quotation Date for such
Interest Period, in the approximate amount of JPMorgan’s relevant Eurocurrency
Loan and having a maturity equal to such Interest Period. The Eurocurrency Base
Rate shall be rounded to the next higher multiple of  1/16 of 1% if the rate is
not such a multiple.

“Eurocurrency Loan” means a Loan which, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurocurrency Rate.

“Eurocurrency Payment Office” of the Agent shall mean, for each of the Agreed
Currencies, the office, branch or affiliate of the Agent, specified from time to
time as the “Eurocurrency Payment Office” for such Agreed Currency by the Agent
to the Borrowers and each Lender.

“Eurocurrency Rate” means, with respect to any Eurocurrency Advance for any
Interest Period, an interest rate per annum equal to the sum of (i) the Adjusted
Eurocurrency Base Rate for such Interest Period plus (ii) the Applicable Margin,
plus (iii) for Advances by a Lender from its office or branch in the United
Kingdom, the Mandatory Cost, plus (iv) any other mandatory costs imposed on or
with respect to the Loans under this Agreement by any governmental or regulatory
authority.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Rate” means on any day, for purposes of determining the Dollar Amount
of any other currency, the rate at which such other currency may be exchanged
into Dollars at the time of determination on such day on the Reuters WRLD Page
for such currency. In the event

 

- 10 -



--------------------------------------------------------------------------------

that such rate does not appear on any Reuters WRLD Page, the Exchange Rate shall
be determined by reference to such other publicly available service for
displaying exchange rates as may be agreed upon by the Agent and the Borrowers,
or, in the absence of such an agreement, such Exchange Rate shall instead be the
arithmetic average of the spot rates of exchange of the Agent in the market
where its foreign currency exchange operations in respect of such currency are
then being conducted, at or about such time as the Agent shall elect after
determining that such rates shall be the basis for determining the Exchange
Rate, on such date for the purchase of Dollars for delivery two Business Days
later; provided that if at the time of any such determination, for any reason,
no such spot rate is being quoted, the Agent may use any reasonable method it
deems appropriate to determine such rate, and such determination shall be
presumed correct absent manifest error.

“Exchange Rate Date” means, if on such date any outstanding Revolving Loan is
(or any Revolving Loan that has been requested at such time would be)
denominated in a currency other than Dollars, each of:

(a) the last Business Day of each calendar quarter,

(b) if an Event of Default has occurred and is continuing, any other Business
Day designated as an Exchange Rate Date by the Agent in its sole discretion, and

(c) each date (with such date to be reasonably determined by the Agent) that is
on or about the date of (i) a Borrowing Notice or a Conversion/Continuation
Notice with respect to Revolving Loans or (ii) each request for the issuance or
Modification of any Facility LC or the extension of any Swing Line Loan.

“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Agent, taxes imposed on its overall net income, and
franchise taxes imposed on it, by (i) the jurisdiction under the laws of which
such Lender or the Agent is incorporated or organized or (ii) the jurisdiction
in which the Agent’s or such Lender’s principal executive office or such
Lender’s applicable Lending Installation is located.

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

“Existing Credit Agreement” means the Amended and Restated Credit Agreement
dated as of December 22, 2004, among the Company, certain lenders and JPMorgan,
as the administrative agent thereunder, as amended or modified prior to the date
of this Agreement.

“Existing Letters of Credit” is defined in Section 2.19.13.

“Existing Receivables Agreements” means, collectively, (a) the Receivables Sale
Agreement dated as of May 30, 2001, as amended through the Closing Date, among
the Company and certain of its Subsidiaries, as Originators, and Actuant
Receivables Corporation, as Buyer, (b) the Receivables Purchase Agreement dated
as of May 30, 2001, as amended through the Closing Date, among Actuant
Receivables Corporation, as Seller, the Company, as Initial Servicer, Variable
Funding Capital Company LLC (as assignee of Blue Ridge Asset Funding
Corporation) and Wachovia Bank, N.A., as Agent and (c) the Amended and Restated

 

- 11 -



--------------------------------------------------------------------------------

Receivables Purchase Agreement dated as of September 10, 2008, to be effective
on the Effective Date (as defined therein), among Actuant Receivables
Corporation, as Seller, the Company, as Initial Servicer, and Wachovia Bank,
N.A.

“Facility LC” is defined in Section 2.19.1.

“Facility LC Application” is defined in Section 2.19.3.

“Facility LC Collateral Account” is defined in Section 2.19.11.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next  1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next  1/100 of 1%) of the quotations for such day for such transactions
received by the Agent from three Federal funds brokers of recognized standing
selected by it.

“Financial Officer” of any corporation means the chief financial officer,
principal accounting officer, Treasurer or Controller of such corporation.

“Fixed Charge Coverage Ratio” means, at any date of determination, for the
period of four consecutive fiscal quarters of the Company most recently ended as
of such date, the ratio of (i) Consolidated EBITDA minus Consolidated Capital
Expenditures plus Consolidated Rentals to (ii) Consolidated Interest Expense
minus Non-cash Interest Expense plus Consolidated Rentals plus expense for taxes
paid or accrued plus cash dividends paid by the Company during such period, all
calculated for the Company and its Subsidiaries on a consolidated basis.

“Floating Rate” means, for any day, a rate per annum equal to (i) the Alternate
Base Rate for such day plus (ii) the Applicable Margin, in each case changing
when and as the Alternate Base Rate changes.

“Floating Rate Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the Floating Rate.

“Floating Rate Loan” means a Loan which, except as otherwise provided in
Section 2.11, bears interest at the Floating Rate.

“Foreign Law Pledge Agreement” is defined in the definition of “Pledge
Agreement.”

“Foreign Pension Plan” means any plan, fund (including any superannuation fund)
or other similar program established or maintained outside the United States by
the Company or any one or more of its Subsidiaries primarily for the benefit of
employees of the Company or such Subsidiaries residing outside the United
States, which plan, fund or other similar program provides, or results in,
retirement income, a deferral of income in contemplation of retirement or
payments to be made upon termination of employment, and which plan is not
subject to ERISA or the Code.

 

- 12 -



--------------------------------------------------------------------------------

“Foreign Subsidiary” means any Subsidiary of the Company that is not a Domestic
Subsidiary.

“Foreign Subsidiary Borrower” means any Foreign Subsidiary that may become party
hereto after the Closing Date pursuant to Section 2.24.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, applied in a manner consistent with that used in
preparing the financial statements referred to in Section 5.4(a).

“Guarantor” means each of the Initial Guarantors and each Subsidiary that
executes a supplement to the Domestic Subsidiary Guaranty pursuant to
Section 6.21(a) or (c), and their respective successors and assigns.

“Guaranty” means the Domestic Subsidiary Guaranty or any other guaranty executed
and delivered by a Foreign Subsidiary Borrower pursuant to Section 16.2.

“Historical Financial Statements” is defined in Section 4.1(a)(viii).

“Incremental Term Loan” is defined in Section 2.2(b).

“Incremental Term Loan Commitment” is defined in the definition of “Term Loan
Commitment.”

“Indebtedness” of a Person means (without duplication) such Person’s
(i) obligations for borrowed money, (ii) obligations representing the deferred
purchase price of Property or services (other than accounts payable arising in
the ordinary course of such Person’s business payable on terms customary in the
trade), (iii) obligations, whether or not assumed, secured by Liens or payable
out of the proceeds or production from Property now or hereafter owned or
acquired by such Person, (iv) obligations which are evidenced by notes,
acceptances, or other instruments, (v) obligations of such Person to purchase
securities or other Property arising out of or in connection with the sale of
the same or substantially similar securities or Property, (vi) Capitalized Lease
Obligations, (vii) Receivables Transaction Attributed Indebtedness,
(viii) reimbursement obligations with respect to standby Letters of Credit,
including contingent reimbursement obligations with respect to undrawn standby
Letters of Credit, (ix) Net Mark-to-Market Exposure under Rate Management
Transactions, (x) all liabilities and obligations of the types described in the
preceding clauses (i) through (ix) of any other Person that such Person has
assumed or guaranteed or that are secured by a Lien on any Property of such
Person (provided that if any such liability or obligation of such other Person
is not the legal liability of such Person, the amount thereof shall be deemed to
be the lesser of (1) the actual amount of such liability or obligation and
(2) the book value of such Person’s Property securing such liability or
obligation) and (xi) any other obligation for borrowed money or other financial
accommodation which in accordance with GAAP would be shown as a liability on the
consolidated balance sheet of such Person. The Indebtedness of such Person shall
include the Indebtedness of any partnership in which such Person is a general
partner.

 

- 13 -



--------------------------------------------------------------------------------

“Initial Guarantors” means each of the Subsidiaries listed on Schedule 1.2.

“Initial Pledgors” means each of the Subsidiaries listed on Schedule 1.4.

“Initial Term Loan” is defined in Section 2.2(a).

“Initial Term Loan Commitment” is defined in the definition of “Term Loan
Commitment.”

“Interest Period” means, with respect to a Eurocurrency Advance, a period of
one, two, three or six months (or, if deposits in the relevant Agreed Currency
in the Eurocurrency interbank market are available to all Revolving Lenders (in
the case of Revolving Loans) or Term Loan Lenders (in the case of Term Loans)
for such period, as determined by each such Lender in its sole discretion,
twelve months) commencing on a Business Day selected by the applicable Borrower
pursuant to this Agreement. Such Interest Period shall end on the day which
corresponds numerically to such date one, two, three or six months (or, if
applicable, twelve months) thereafter, provided, however, that if there is no
such numerically corresponding day in such next, second, third or sixth (or, if
applicable, twelfth) succeeding month, such Interest Period shall end on the
last Business Day of such next, second, third or sixth (or, if applicable,
twelfth) succeeding month. If an Interest Period would otherwise end on a day
which is not a Business Day, such Interest Period shall end on the next
succeeding Business Day, provided, however, that if said next succeeding
Business Day falls in a new calendar month, such Interest Period shall end on
the immediately preceding Business Day.

“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade) or contribution of
capital by such Person; stocks, bonds, mutual funds, partnership interests,
notes, debentures or other securities owned by such Person; any deposit accounts
and certificate of deposit owned by such Person; and structured notes,
derivative financial instruments and other similar instruments or contracts
owned by such Person.

“Japanese Restructuring” shall mean a restructuring of the Company’s foreign
operations substantially in the manner described to the Agent and the Lenders
prior to the Closing Date, in order to, inter alia, rationalize the ownership of
Enerpac B.V., a Subsidiary organized under the laws of The Netherlands, by
eliminating Japanese ownership thereof and by consolidating ownership of such
Subsidiary in a Dutch Subsidiary.

“JPMorgan” means JPMorgan Chase Bank, N.A., a national banking association, in
its individual capacity, and its successors.

“LC Fee” is defined in Section 2.19.4.

“LC Issuer” means (i) JPMorgan (or any subsidiary or affiliate of JPMorgan
designated by JPMorgan) in its separate capacity as an issuer of Facility LCs
hereunder with respect to each

 

- 14 -



--------------------------------------------------------------------------------

Facility LC issued or deemed issued by JPMorgan upon the Company’s request and
(ii) any other Lender (other than JPMorgan) selected by the Company with the
consent of such Lender in such Lender’s separate capacity as an issuer of
Facility LCs hereunder with respect to any and all Facility LCs issued or deemed
issued by such Lender in its sole discretion upon the Company’s request;
provided, that, unless the Agent shall otherwise consent, there shall not at any
time be more than three (3) Lenders constituting Issuing Banks hereunder. All
references contained in this Agreement and the other Loan Documents to the “LC
Issuer” shall be deemed to apply equally to each of the institutions referred to
in clauses (i) and (ii) of this definition in their respective capacities as
issuers of any and all Facility LCs issued by each such institution.

“LC Obligations” means, at any time, the sum, without duplication, of (i) the
aggregate undrawn stated amount under all Facility LCs outstanding at such time
plus (ii) the aggregate unpaid amount at such time of all Reimbursement
Obligations.

“LC Payment Date” is defined in Section 2.19.5.

“Lenders” means the Revolving Lenders, the Term Loan Lenders and, unless
otherwise specified, the Swing Line Lender.

“Lending Installation” means, with respect to a Lender or the Agent, the office,
branch, subsidiary or affiliate of such Lender or the Agent listed on the
signature pages hereof or on a Schedule or otherwise selected by such Lender or
the Agent pursuant to Section 2.17.

“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.

“Leverage Ratio” means, at any date of determination, the ratio of Consolidated
Indebtedness on such date to Consolidated EBITDA for the period of four
consecutive fiscal quarters of the Company most recently ended as of such date.
Solely for purposes of this definition, if at any time the Leverage Ratio is
being determined the Company or any Subsidiary shall have completed a Permitted
Acquisition or an Asset Sale since the beginning of the relevant four fiscal
quarter period, the Leverage Ratio shall be determined on a pro forma basis as
if such Permitted Acquisition or Asset Sale, and any related incurrence or
repayment of Indebtedness, had occurred at the beginning of such period. As of
the end of any fiscal quarter (but not for two successive quarters), the Company
may use Net Consolidated Indebtedness instead of Consolidated Indebtedness to
determine the Leverage Ratio; provided that as of such date of determination no
Loans are outstanding under this Agreement.

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

“Loan” means a Revolving Loan, a Term Loan or a Swing Line Loan.

 

- 15 -



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, the Facility LC Applications, any Notes
issued pursuant to Section 2.13, the Collateral Documents and the Guaranties.

“Loan Party” means each Borrower, each Guarantor and each Pledgor.

“London Business Day” means any day that is not a Saturday, Sunday or other day
on which commercial banks in London are authorized or required by law to remain
closed.

“Mandatory Cost” is described in Schedule 1.5 hereto.

“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, condition (financial or otherwise), results of operations, or
prospects of the Company and its Subsidiaries taken as a whole, (ii) the ability
of the Company to perform its obligations under the Loan Documents to which it
is a party, or (iii) the validity or enforceability of any of the Loan Documents
or the rights or remedies of the Agent, the LC Issuer or the Lenders thereunder.

“Material Domestic Subsidiary” means (i) any Domestic Subsidiary directly
holding any Equity Interest in a Material Foreign Subsidiary, (ii) any Domestic
Subsidiary directly or indirectly holding any Equity Interest in a Foreign
Subsidiary Borrower or (iii) any Domestic Subsidiary (on a consolidated basis
with its Subsidiaries) either (a) having assets (other than Equity Interests in
Material Foreign Subsidiaries) which represent 10% or more of the Consolidated
Assets of the Company and its Subsidiaries or (b) responsible for 10% or more of
the Consolidated Operating Income of the Company and its Subsidiaries. “Material
Domestic Subsidiary” shall not include any special-purpose Subsidiary created to
engage solely in a Qualified Receivables Transaction. Schedule 1.2 lists all of
the Company’s Material Domestic Subsidiaries and their respective jurisdictions
of organization as of the Closing Date.

“Material Foreign Subsidiary” means any Foreign Subsidiary any Equity Interests
of which are held by the Company or by any Domestic Subsidiary and that, on a
consolidated basis with its Subsidiaries, directly or indirectly, either (a) has
assets which represent 10% or more of the Consolidated Assets of the Company and
its Subsidiaries or (b) is responsible for 10% or more of the Consolidated
Operating Income of the Company and its Subsidiaries. Schedule 1.3 lists all of
the Company’s Material Foreign Subsidiaries and their respective jurisdictions
of organization as of the Closing Date.

“Material Indebtedness” means Indebtedness (other than Rate Management
Obligations) in an outstanding principal amount of $10,000,000 or more in the
aggregate (or the equivalent thereof in any currency other than Dollars).

“Material Indebtedness Agreement” means any agreement under which any Material
Indebtedness was created or is governed or which provides for the incurrence of
Indebtedness in an amount which would constitute Material Indebtedness (whether
or not an amount of Indebtedness constituting Material Indebtedness is
outstanding thereunder).

“Material Subsidiary” means (i) any Subsidiary, or group of Subsidiaries on a
combined basis, that constitutes a Substantial Portion of the Property of the
Company and its Subsidiaries or (ii) any Subsidiary that, directly or
indirectly, holds any Equity Interest in a Foreign Subsidiary Borrower.

 

- 16 -



--------------------------------------------------------------------------------

“Maximum Foreign Currency Amount” means $250,000,000.

“Maximum Foreign Subsidiary Borrower Amount” means $250,000,000.

“Modify” and “Modification” are defined in Section 2.19.1.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Company or any member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.

“Multiple Employer Plan” means a Plan that has two or more contributing sponsors
(including the Company or any member of the Controlled Group) at least two of
whom are not under common control, as such plan is described in Sections 4062
and 4064 of ERISA.

“Net Cash Proceeds” means, with respect to any Asset Sale, the cash proceeds
(including cash proceeds subsequently received (as and when received) in respect
of noncash consideration initially received), net of (i) selling expenses
(including reasonable broker’s fees or commissions, legal fees, transfer and
similar taxes and the Company’s good faith estimate of income taxes paid or
payable in connection with such sale), (ii) amounts provided as a reserve, in
accordance with GAAP, against any liabilities under any indemnification
obligations associated with such Asset Sale (provided that, to the extent and at
the time any such amounts are released from such reserve, such amounts shall
constitute Net Cash Proceeds), (iii) the Company’s good faith estimate of
payments required to be made with respect to unassumed liabilities relating to
the assets sold within 90 days of such Asset Sale (provided that, to the extent
such cash proceeds are not used to make payments in respect of such unassumed
liabilities within 90 days of such Asset Sale, such cash proceeds shall
constitute Net Cash Proceeds) and (iv) the principal amount, premium or penalty,
if any, interest and other amounts on any Indebtedness for borrowed money which
to the extent permitted hereunder and under the Collateral Documents is secured
by the asset sold in such Asset Sale and which is repaid with such proceeds
(other than any such Indebtedness assumed by the purchaser of such asset).

“Net Consolidated Indebtedness” means at any time (i) Consolidated Indebtedness
minus (ii) an amount equal to the lesser of (a) the aggregate amount of cash or
Cash Equivalent Investments of the Company and its Subsidiaries in excess of
$5,000,000 and (b) the aggregate amount of cash or Cash Equivalent Investments
of the Company and its Subsidiaries maintained with any of the Lenders and/or
their affiliates.

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions. “Unrealized
losses” means the fair market value of the cost to such Person of replacing such
Rate Management Transaction as of the date of determination (assuming the Rate
Management Transaction were to be terminated as of that date), and “unrealized
profits” means the fair market value of the gain to such Person of replacing
such Rate Management Transaction as of the date of determination (assuming such
Rate Management Transaction were to be terminated as of that date).

 

- 17 -



--------------------------------------------------------------------------------

“Non-cash Interest Expense” means, with reference to any period, the
amortization of debt issue cost and bond discount amortization with respect to
this Agreement, the Senior Note Indebtedness and Subordinated Indebtedness of
the Company and its Subsidiaries calculated on a consolidated basis for such
period.

“Non-U.S. Lender” is defined in Section 3.5.4.

“Note” is defined in Section 2.13.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all Reimbursement Obligations, all accrued and unpaid fees and all
expenses, reimbursements, indemnities and other obligations of the Borrowers to
the Lenders or to any Lender, the Agent, the LC Issuer or any indemnified party
arising under the Loan Documents (excluding the Dutch Parallel Debt). The term
includes, without limitation, all interest, charges, expenses, fees, attorneys’
fees and disbursements, paralegals’ fees (in each case whether or not allowed or
allowable), and any other sum chargeable to the Borrowers or any other Loan
Party under this Agreement or any other Loan Document.

“Opening Pro Forma Compliance Certificate” is defined in Section 4.1(a)(x).

“Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.

“Other Taxes” is defined in Section 3.5.2 and excludes UK Tax.

“Outstanding Revolving Credit Exposure” means, as to any Lender at any time, the
sum of (i) the aggregate principal Dollar Amount of its Revolving Loans
outstanding at such time, plus (ii) an amount equal to its Revolving Loan Pro
Rata Share of the aggregate principal amount of Swing Line Loans outstanding at
such time, plus (iii) an amount equal to its Revolving Loan Pro Rata Share of
the LC Obligations at such time.

“Participants” is defined in Section 12.2.1.

“Payment Date” means the first day of each March, June, September and December
of each year.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Permitted Acquisition” means any Acquisition made by the Company or any of its
Subsidiaries, provided that, (a) as of the date of the consummation of such
Acquisition, no Default or Unmatured Default shall have occurred and be
continuing or would result from such Acquisition, and the representation and
warranty contained in Section 5.11 shall be true both before and after giving
effect to such Acquisition, (b) such Acquisition is consummated on a non-hostile
basis pursuant to a negotiated acquisition agreement approved by the board of
directors or other applicable governing body of the seller or entity to be
acquired, and no material challenge to such Acquisition (excluding the exercise
of appraisal rights) shall be pending or threatened by any shareholder or
director of the seller or entity to be acquired, (c) the

 

- 18 -



--------------------------------------------------------------------------------

business to be acquired in such Acquisition is reasonably related to industrial
manufacturing and distribution (including the rental of industrial equipment and
the provision of services related to industrial equipment), (d) as of the date
of the consummation of such Acquisition, all material approvals required in
connection therewith shall have been obtained, (e) the Company shall have
furnished to the Agent a certificate demonstrating in reasonable detail (i) a
pro forma Leverage Ratio of less than or equal to 3.50 to 1.0 (or, if such
Acquisition is a Specified Acquisition, 3.75 to 1.0) for the four fiscal quarter
period most recently ended prior to the date of such Acquisition and (ii) pro
forma compliance with the financial covenant contained in Section 6.19.2 for
such period, in each case, calculated as if such Acquisition, including the
consideration therefor, had been consummated on the first day of such period and
(f) if such Acquisition is a Specified Acquisition, the Company shall have
furnished to the Agent reasonably detailed projections of calculations of the
financial covenants contained in Sections 6.19.1 and 6.19.2 on a pro forma basis
for the then-current fiscal quarter and the following three fiscal quarters that
demonstrate projected compliance with such covenants for such periods.

“Permitted Refinancing Senior Note Indebtedness” means any replacement, renewal,
refinancing or extension of any Senior Note Indebtedness permitted by this
Agreement that (i) does not exceed the aggregate principal amount of the Senior
Note Indebtedness being replaced, renewed, refinanced or extended and (ii) does
not have a maturity date or any installment, sinking fund, mandatory redemption
or other principal payment due before the date 180 days after the Revolving Loan
Termination Date, including, without limitation, the exchange of notes
evidencing such Senior Note Indebtedness for notes that have terms substantially
identical in all material respects to such original notes, except that such new
notes do not contain terms with respect to transfer restrictions.

“Permitted Refinancing Subordinated Indebtedness” means any replacement,
renewal, refinancing or extension of any Subordinated Indebtedness permitted by
this Agreement that (i) does not exceed the aggregate principal amount the
Subordinated Indebtedness being replaced, renewed, refinanced or extended and
(ii) does not have a maturity date or any installment, sinking fund, mandatory
redemption or other principal payment due before the earlier of (a) the date 180
days after the Revolving Loan Termination Date or (b) the date of any comparable
principal payment under the terms of the Subordinated Indebtedness being
replaced, renewed, refinanced or extended.

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Company or any member of the Controlled Group may have any
liability.

“Pledge Agreement” means each of (i) that certain Second Amended and Restated
Pledge Agreement, dated as of the Closing Date, executed by the Pledgors in
favor of the Agent, for the ratable benefit of the Lenders (the “U.S. Law Pledge
Agreement”) or (ii) any similar pledge agreement governed by the applicable
local law with respect to a Material Foreign Subsidiary, a Foreign Subsidiary
Borrower or any other Foreign Subsidiary the Equity Interests of which are

 

- 19 -



--------------------------------------------------------------------------------

required to be pledged hereunder (modified as deemed reasonably acceptable by
the Agent to reflect foreign law provisions, customs and practices) in favor of
the Agent and the Lenders or the Agent, for the ratable benefit of the Lenders
(each, a “Foreign Law Pledge Agreement”), in each case, as it may be amended,
restated, supplemented or modified and in effect from time to time, pursuant to
which the Pledgors have pledged to the Agent some or all of the Equity Interests
of each of the Company’s Material Foreign Subsidiaries and any other Foreign
Subsidiaries the Equity Interests of which are required to be pledged hereunder,
to secure the payment of the Secured Obligations.

“Pledged Collateral” means, collectively, (i) the “Pledged Collateral” under and
as defined in the U.S. Law Pledge Agreement, and (ii) any other Equity Interests
and related Property pledged by any Loan Party in favor of the Agent, for the
ratable benefit of the Lenders, under or in connection with any Foreign Law
Pledge Agreement.

“Pledgor” means each of the Initial Pledgors and each Subsidiary that executes a
supplement to the U.S. Law Pledge Agreement or delivers a new Foreign Law Pledge
Agreement pursuant to Section 6.21(b) or (c), and their respective successors
and assigns.

“Pounds Sterling” means the lawful currency of the United Kingdom.

“Pricing Schedule” means the Schedule attached hereto identified as such.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan as its prime rate in effect at its principal office in New
York City; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective, and such prime
rate need not be the lowest interest rate charged by JPMorgan in respect of
loans or other extensions of credit.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“Pro Rata Share” means, with respect to any Lender, the percentage obtained by
dividing (i) the sum of such Lender’s Revolving Loan Commitment and Term Loans
at such time by (ii) the sum of the Aggregate Revolving Loan Commitment and the
aggregate amount of all of the Term Loans at such time; provided, however, that
if all of the Revolving Loan Commitments are terminated pursuant to the terms of
this Agreement, then “Pro Rata Share” means the percentage obtained by dividing
(a) the sum of such Lender’s Outstanding Revolving Credit Exposure and Term
Loans at such time by (b) the sum of the Aggregate Outstanding Revolving Credit
Exposure and the aggregate amount of all of the Term Loans at such time.

“Purchasers” is defined in Section 12.3.1.

“Qualified Receivables Transaction” means any transaction or series of
transactions that may be entered into by the Company or any Subsidiary pursuant
to which the Company or any Subsidiary may sell, convey or otherwise transfer to
a newly-formed Subsidiary or other special-purpose entity, or any other Person,
any accounts or notes receivable and rights related thereto, provided that
(i) all of the terms and conditions of such transaction or series of
transactions, including without limitation the amount and type of any recourse
to the Company or any

 

- 20 -



--------------------------------------------------------------------------------

Subsidiary with respect to the assets transferred, are reasonably acceptable to
the Agent and the Required Lenders, and (ii) the Receivables Transaction
Attributed Indebtedness incurred in such transaction or series of transactions
does not exceed $125,000,000. For purposes of clause (i) of the foregoing
definition, the terms and conditions of the Existing Receivables Agreements
shall be deemed to be acceptable to the Agent and the Required Lenders.

“Quotation Day” means, in relation to any Interest Period for which an interest
rate is to be determined, (a) if the related Advance is denominated in Dollars,
two Business Days before the first day of that period, (b) if the related
Advance is denominated in euro, two TARGET Days and two London Business Days (to
the extent the two are not the same) before the first day of such period and
(c) if the related Advance is denominated in Pound Sterling, the first day of
such period.

“Rate Management Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Management Transactions, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered by the Company or any
Subsidiary which is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap, equity or equity index
option, bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.

“Receivables Transaction Attributed Indebtedness” means the amount of
obligations outstanding under the legal documents entered into as part of any
Qualified Receivables Transaction on any date of determination that would be
characterized as principal if such Qualified Receivables Transaction were
structured as a secured lending transaction rather than as a purchase.

“Reference Bank” means, with respect to any Eurocurrency Advance, (a) if such
Advance is denominated in Pounds Sterling, JPMorgan and Bank of America, N.A.
and (b) otherwise, JPMorgan.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official

 

- 21 -



--------------------------------------------------------------------------------

interpretation of said Board of Governors relating to the extension of credit by
banks for the purpose of purchasing or carrying margin stocks applicable to
member banks of the Federal Reserve System.

“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Company then outstanding under Section 2.19 to reimburse the LC Issuer
for amounts paid by the LC Issuer in respect of any one or more drawings under
Facility LCs.

“Rentals” of a Person means the aggregate fixed amounts payable by such Person
under any Operating Lease.

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or
Section 412(d) of the Code.

“Required Lenders” means Lenders in the aggregate having greater than 50% of the
sum of (i) the Aggregate Revolving Loan Commitment or, if the Aggregate
Revolving Loan Commitment has been terminated, the Aggregate Outstanding
Revolving Credit Exposure and (ii) the Term Loans at such time.

“Required Revolving Lenders” means Revolving Lenders in the aggregate having
greater than 50% of the Aggregate Revolving Loan Commitment or, if the Aggregate
Revolving Loan Commitment has been terminated, the Aggregate Outstanding
Revolving Credit Exposure, at such time.

“Required Term Loan Lenders” means Term Loan Lenders in the aggregate having
greater than 50% of the Term Loans at such time.

“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirements imposed on Eurocurrency liabilities (including
all basic, supplemental, marginal and other reserves), including, without
limitation, under Regulation D. For purposes of this definition, all
Eurocurrency Loans shall be deemed to be “Eurocurrency liabilities” as defined
in Regulation D.

“Revolving Lender” means any lending institution listed on the signature pages
of this Agreement or in any Commitment and Acceptance delivered hereunder having
a Revolving Loan Commitment, and its respective successors and assigns.

“Revolving Loan” means, with respect to a Lender, such Lender’s loan made
pursuant to its commitment to lend set forth in Section 2.1 (or any conversion
or continuation thereof).

“Revolving Loan Commitment” means, for each Revolving Lender, the obligation of
such Revolving Lender from and after the Closing Date to make Revolving Loans to
the Borrowers, and participate in Facility LCs issued upon the application of
and Swing Line Loans

 

- 22 -



--------------------------------------------------------------------------------

made at the request of the Company, in an aggregate amount not exceeding the
amount set forth opposite its signature below or in any Commitment and
Acceptance delivered pursuant to Section 2.5(c), as such Revolving Loan
Commitment may be modified as a result of any assignment that has become
effective pursuant to Section 12.3.2 or as otherwise modified from time to time
pursuant to the terms hereof.

“Revolving Loan Facility” means the portion of the credit facility evidenced by
this Agreement consisting of the several Revolving Loans, Swing Line Loans and
Facility LCs.

“Revolving Loan Pro Rata Share” means, at any time, with respect to any
Revolving Lender, the percentage obtained by dividing (i) such Lender’s
Revolving Loan Commitment at such time by (ii) the Aggregate Revolving Loan
Commitment at such time; provided, however, that if all of the Revolving Loan
Commitments are terminated pursuant to the terms of this Agreement, then
“Revolving Loan Pro Rata Share” means the percentage obtained by dividing
(a) such Lender’s Outstanding Revolving Credit Exposure at such time by (b) the
Aggregate Outstanding Revolving Credit Exposure at such time.

“Revolving Loan Termination Date” means November 10, 2011, or any earlier date
on which the Aggregate Revolving Loan Commitment is reduced to zero or otherwise
terminated pursuant to the terms hereof.

“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee.

“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

“Secured Obligations” means, collectively, (i) the Obligations and (ii) all Rate
Management Obligations owing by the Company or any of its Subsidiaries to one or
more Lenders or their respective Affiliates.

“Senior Leverage Ratio” means, at any date of determination, the ratio of
Consolidated Senior Indebtedness on such date to Consolidated EBITDA for the
period of four consecutive fiscal quarters of the Company most recently ended as
of such date.

“Senior Note Indebtedness” means (i) Indebtedness of the Company under the
Senior Note Indenture and the Senior Notes and (ii) Permitted Refinancing Senior
Note Indebtedness that is unsecured and all of the terms and conditions of which
are reasonably acceptable to the Agent and the Required Lenders; provided, that
terms that are substantially similar to (or less restrictive than) those set
forth in the Senior Note Indenture immediately prior to the refinancing thereof
shall be deemed acceptable.

 

- 23 -



--------------------------------------------------------------------------------

“Senior Note Indenture” means that certain Indenture, dated on or about June 11,
2007, between the Company and the “Trustee” referred to therein, under which the
Company has issued senior unsecured notes in an original aggregate principal
amount of up to $300,000,000, as such Indenture may be amended, restated,
supplemented or otherwise modified from time to time.

“Senior Notes” means the “Notes” as defined in the Senior Note Indenture, as
such Notes may be amended, restated, supplemented or otherwise modified from
time to time.

“Single Employer Plan” means a Plan maintained by the Company or any member of
the Controlled Group for employees of the Company or any member of the
Controlled Group.

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person; (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured; (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature; and (d) such
Person is not engaged in a business or transaction, and is not about to engage
in a business or transaction, for which such Person’s property would constitute
an unreasonably small capital. The amount of contingent liabilities (such as
litigation, guaranties and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can be reasonably be expected
to become an actual or matured liability.

“Specified Acquisition” means an Acquisition with respect to which (a) the
aggregate consideration provided by the Company and its Subsidiaries is equal to
or greater than $75,000,000 and (b) in the case of any Acquisition occurring on
or after January 1, 2009, the Leverage Ratio as of the end of the fiscal quarter
preceding such Acquisition was less than or equal to 3.50 to 1.0.

“Specified Financing Transactions” means collectively, (a) the execution and
delivery of the Senior Note Indenture and the issuance of the Senior Notes
thereunder, (b) the execution and delivery of the Convertible Note Indenture and
the issuance of the Convertible Notes thereunder, (c) the execution and delivery
of the Loan Documents, and (d) the execution and delivery of documentation
evidencing Indebtedness permitted by Section 6.11(xiii) and the issuance of
Indebtedness with respect thereto.

“Subordinated Indebtedness” means (i) the Company’s Convertible Notes in the
principal amount of $150,000,000 outstanding on the Closing Date,
(ii) additional Indebtedness of the Company, the payment of which is
subordinated to payment of the Secured Obligations and all of the terms and
conditions of which are reasonably acceptable to the Agent and the Required
Lenders and (iii) Permitted Refinancing Subordinated Indebtedness, the payment
of which is subordinated to payment of the Secured Obligations and all of the
terms and conditions of which are reasonably acceptable to the Agent and the
Required Lenders, provided, in each case, that subordination provisions
substantially similar to those contained in the Convertible Indenture shall be
deemed to be reasonably acceptable.

 

- 24 -



--------------------------------------------------------------------------------

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Company.

“Substantial Portion” means, with respect to the Property of the Company and its
Subsidiaries, Property which represents more than 10% of the Consolidated Assets
of the Company and its Subsidiaries or property which is responsible for more
than 10% of the consolidated net sales or of the Consolidated Net Income of the
Company and its Subsidiaries, in each case, as would be shown in the
consolidated financial statements of the Company and its Subsidiaries as at the
beginning of the twelve-month period ending with the month in which such
determination is made (or if financial statements have not been delivered
hereunder for that month which begins the twelve-month period, then the
financial statements delivered hereunder for the quarter ending immediately
prior to that month).

“Swing Line Borrowing Notice” is defined in Section 2.4.2.

“Swing Line Lender” means JPMorgan or such other Lender which may succeed to its
rights and obligations as Swing Line Lender pursuant to the terms of this
Agreement.

“Swing Line Loan” means a Loan made available to the Company by the Swing Line
Lender pursuant to Section 2.4.

“TARGET” means Trans-European Automated Real-time Gross Settlement Express
Transfer payment system.

“TARGET Day” means any day on which TARGET is open for settlement of payments in
euro.

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes, Other Taxes and UK Taxes.

“Term Loan” means each Initial Term Loan and each Incremental Term Loan, and
“Term Loans” means all such Loans collectively.

“Term Loan Commitment” means, for each Term Loan Lender, the obligation of such
Term Loan Lender to make Term Loans to the Company (a) on the Closing Date in an
aggregate amount equal to the amount set forth opposite its signature below (an
“Initial Term Loan Commitment”) or (b) on any future Borrowing Date designated
with respect to an Incremental Term Loan in an aggregate amount equal to the
amount set forth in any Commitment and Acceptance delivered pursuant to
Section 2.2(b) (an “Incremental Term Loan Commitment”), as any such Term Loan
Commitment may be modified as a result of any assignment that has become
effective pursuant to Section 12.3.2 or as otherwise modified from time to time
pursuant to the terms hereof.

 

- 25 -



--------------------------------------------------------------------------------

“Term Loan Facility” means the portion of the credit facility evidenced by this
Agreement consisting of the Term Loans.

“Term Loan Lender” means any lending institution listed on the signature pages
of this Agreement or in any Commitment and Acceptance delivered hereunder as
having a Term Loan Commitment, and its respective successors and assigns.

“Term Loan Pro Rata Share” means, with respect to any Term Loan Lender, the
percentage obtained by dividing (i) such Lender’s Term Loans at such time by
(ii) the aggregate amount of the Term Loans at such time.

“Transferee” is defined in Section 12.4.

“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or a Eurocurrency Advance and with respect to any Loan, its nature as a Floating
Rate Loan or a Eurocurrency Loan.

“UK Borrower” means a UK Subsidiary that is a Foreign Subsidiary Borrower.

“UK Subsidiary” means a Subsidiary of Borrower organized under the laws of
England and Wales.

“UK Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same) imposed by the government
of the United Kingdom or any political subdivision thereof and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government of the United
Kingdom.

“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under all Single Employer Plans exceeds
the fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans using PBGC
actuarial assumptions for single employer plan terminations.

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

“USA Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended.

“U.S. Law Pledge Agreement” is defined in the definition of “Pledge Agreement.”

“Voting Equity Interests” means Equity Interests which at the time are entitled
to vote in the election of, as applicable, directors, members or partners
generally.

 

- 26 -



--------------------------------------------------------------------------------

“Voting Stock” means any class or classes of capital stock of the Company
pursuant to which the holders thereof have the general voting power under
ordinary circumstances to elect at least a majority of the board of directors of
the Company.

“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled.

1.2. Terms Generally.

1.2.1. The foregoing definitions shall be equally applicable to both the
singular and plural forms of the defined terms.

1.2.2. In this agreement, where it relates to a Dutch entity, a reference to:
(i) a lien or security interest includes any mortgage (hypotheek), pledge
(pandrecht), retention of title arrangement (eigendomsvoorbehoud), privilege
(voorrecht), right of retention (recht van retentie), right to reclaim goods
(recht van reclame), and, in general, any right in rem (beperkte recht) created
for the purpose of granting security (goederenrechtelijk zekerheidsrecht),
(ii) a bankruptcy or insolvency (and any of those terms) includes a Dutch entity
being declared bankrupt (failliet verklaard) or dissolved (ontbonden), (iii) a
moratorium includes surseance van betaling and granted a moratorium includes
surseance verleend, (iv) any step or procedure taken in connection with
insolvency proceedings includes a Dutch entity having filed a notice under
section 36 of the Dutch Tax Collection Act (Invorderingswet 1990), (v) a
receiver includes a curator and (vi) a custodian includes a bewindvoerder.

ARTICLE II

THE CREDITS

2.1. Revolving Loans.

(a) Commitment. From and including the Closing Date and prior to the Revolving
Loan Termination Date, each Revolving Lender severally agrees, on the terms and
conditions set forth in this Agreement, to (i) make Revolving Loans to the
Borrowers in Agreed Currencies and (ii) participate in Facility LCs issued and
Swing Line Loans made upon the request of the Company, in each case, in a Dollar
Amount not to exceed in the aggregate at any one time outstanding its Revolving
Loan Pro Rata Share of the Available Aggregate Revolving Loan Commitment,
provided that, after giving effect to the making of each such Loan and the
issuance of each such Facility LC, (i) such Lender’s Outstanding Revolving
Credit Exposure shall not exceed its Revolving Loan Commitment, (ii) the
aggregate outstanding principal Dollar Amount of all Eurocurrency Advances in
Agreed Currencies other than Dollars shall not exceed the Maximum Foreign
Currency Amount and (iii) the aggregate outstanding principal Dollar Amount of
all Revolving Loans made to the Foreign Subsidiary Borrowers shall not exceed
the Maximum Foreign Subsidiary Borrower Amount. Subject to the terms of this
Agreement, a

 

- 27 -



--------------------------------------------------------------------------------

Borrower may borrow, repay and reborrow Revolving Loans at any time prior to the
Revolving Loan Termination Date. The Revolving Loan Commitment of each Revolving
Lender shall expire on the Revolving Loan Termination Date. The LC Issuer will
issue Facility LCs hereunder on the terms and conditions set forth in
Section 2.19.

(b) Repayment of Revolving Loans. On the Revolving Loan Termination Date, each
Borrower shall repay in full the outstanding principal balance of its Revolving
Loans and all other unpaid Obligations owing by such Borrower to the Revolving
Lenders.

(c) Agreed Currency Calculations. For purposes of determining the Dollar Amount
of the outstanding Revolving Loans, or any other amount as a result of foreign
currency exchange rate fluctuation, the Agent shall determine the Exchange Rate
as of the applicable Exchange Rate Date with respect to each Agreed Currency in
which any requested or outstanding Advance is denominated and shall apply such
Exchange Rates to determine such amount (in each case after giving effect to any
Advances to be made or repaid and any Facility LCs to be issued or Modified, to
the extent practicable on or prior to the applicable date for such calculation).

2.2. Term Loans.

(a) Commitment. Each Term Loan Lender severally agrees, on the terms and
conditions set forth in this Agreement, (a) on the Closing Date, to make a term
loan, in Dollars, to the Company in an amount equal to such Term Loan Lender’s
respective Initial Term Loan Commitment (each individually, an “Initial Term
Loan” and, collectively, the “Initial Term Loans”), and (b) on each Borrowing
Date with respect to an Incremental Term Loan requested pursuant to
Section 2.2(b), to make a term loan, in Dollars, to the Company in an amount
equal to such Term Loan Lender’s respective Incremental Term Loan Commitment as
in effect on such date. The Initial Term Loan Commitment of each Term Loan
Lender shall expire on the Closing Date. The Incremental Term Loan Commitment of
each Term Loan Lender shall expire on the Borrowing Date designated for such
Incremental Term Loan in accordance with Section 2.2(b).

(b) Incremental Term Loans. At any time after the Closing Date, but not more
than twice, the Company may request that the Aggregate Term Loan Commitment be
increased from zero in order to accommodate an incremental single-draw
installment of Term Loans (each, an “Incremental Term Loan”) solely with the
consent of each Lender participating in such Incremental Term Loan; provided,
however, that without the prior written consent of each Lender, the aggregate
initial principal amount of all Incremental Term Loans made pursuant to this
Section 2.2(b), together with the aggregate amount of all increases in the
Aggregate Revolving Loan Commitment pursuant to Section 2.5(c), shall not exceed
$300,000,000. Each such request shall be in a minimum amount of at least
$10,000,000 and increments of $5,000,000 in excess thereof. Each request shall
be made in a written notice given to the Agent and the Term Loan Lenders by the
Company not less than twenty (20) Business Days prior to the proposed effective
date of such increase, which notice (a “Term Loan Commitment Increase Notice”)
shall specify the amount of the proposed amount of the increase in the Aggregate
Term Loan Commitment, the corresponding amount of the Incremental Term Loan and
the proposed effective date therefor, which shall also be the proposed Borrowing
Date for such Incremental Term Loan. In the event of such a Term Loan Commitment
Increase Notice, each of the Term

 

- 28 -



--------------------------------------------------------------------------------

Loan Lenders shall be given the opportunity to participate in the requested
Incremental Term Loan in proportion to their respective then current Term Loan
Pro Rata Shares thereof. On or prior to the date that is fifteen (15) Business
Days after receipt of the Term Loan Commitment Increase Notice, each Term Loan
Lender shall submit to the Agent a notice indicating the maximum amount by which
it is willing to assume an Incremental Term Loan Commitment in connection with
such Term Loan Commitment Increase Notice (any such notice to the Agent being
herein a “Term Loan Lender Increase Notice”). Any Term Loan Lender which does
not submit a Term Loan Lender Increase Notice to the Agent prior to the
expiration of such fifteen (15) Business Day period shall be deemed to have
denied an Incremental Term Loan Commitment. In the event that the Incremental
Term Loan Commitments set forth in the Term Loan Lender Increase Notices exceed
the amount requested by the Company in the Term Loan Commitment Increase Notice,
the Agent and the Arrangers for the Term Loan Facility shall have the right,
with the consent of the Company, to allocate the amount of Incremental Term Loan
Commitments necessary to meet the Company’s Term Loan Commitment Increase
Notice. In the event that the Term Loan Lender Increase Notices are less than
the amount requested by the Company, not later than three (3) Business Days
prior to the proposed effective date the Company may notify the Agent of any
financial institution that shall have agreed to become a “Term Loan Lender”
party hereto (a “Proposed New Term Loan Lender”) in connection with the Term
Loan Commitment Increase Notice. Any Proposed New Term Loan Lender shall be
subject to the consent of the Agent (which consent shall not be unreasonably
withheld or delayed). If the Company shall not have arranged any Proposed New
Term Loan Lender(s) to commit to the shortfall from the Term Loan Commitment
Increase Notice, then the Company shall be deemed to have reduced the amount of
its Term Loan Commitment Increase Notice to the aggregate amount set forth in
the Term Loan Lender Increase Notices. Based upon the Term Loan Commitment
Increase Notice, any allocations made in connection therewith and any notice
regarding any Proposed New Term Loan Lender, if applicable, the Agent shall
notify the Company and all of the Lenders (including the Revolving Lenders) on
or before the Business Day immediately prior to the proposed effective date of
the amount of each Term Loan Lender’s and Proposed New Term Loan Lender’s
incremental Term Loan Commitment (the “Effective Term Loan Commitment Amount”)
and the aggregate amount of the Incremental Term Loans, which amounts shall be
effective on the following Business Day (which shall also be the Borrowing Date
for such Incremental Term Loan). Without limiting the provisions of Section 4.3,
any increase in the Aggregate Term Loan Commitment and the concurrent funding of
any Incremental Term Loans shall be subject to the following conditions
precedent: (I) as of the date of the Term Loan Commitment Increase Notice and as
of the proposed effective date of the increase in the Aggregate Term Loan
Commitment all representations and warranties shall be true and correct in all
material respects as though made on such date (except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct on
and as of such earlier date) and no event shall have occurred and then be
continuing which constitutes a Default or Unmatured Default, (II) the Borrowers,
the Agent and each Proposed New Term Loan Lender or Term Loan Lender that shall
have agreed to provide a “Term Loan Commitment” in support of such Incremental
Term Loan shall have executed and delivered a Commitment and Acceptance, (III)
counsel for the Borrowers and for the Guarantors shall have provided to the
Agent supplemental opinions in form and substance reasonably satisfactory to the
Agent and (IV) the Borrowers and each Proposed New Term Loan Lender shall
otherwise have executed and delivered such other

 

- 29 -



--------------------------------------------------------------------------------

instruments and documents as may be required under Article IV or that the Agent
shall have reasonably requested in connection with such increase. If any fee
shall be charged by the Term Loan Lenders in connection with any such increase,
such fee shall be in accordance with then prevailing market conditions, which
market conditions shall have been reasonably documented by the Agent to the
Company. No less than two (2) Business Days prior to the effective date of the
increase of the Aggregate Term Loan Commitment, the Agent shall notify the
Company of the amount of the fee to be charged by the Term Loan Lenders, and the
Company may, at least one (1) Business Day prior to such effective date, cancel
its request for the commitment increase. If the commitment increase is cancelled
pursuant to the immediately preceding sentence, the Company’s cancelled increase
request shall not be counted towards the Company’s two Incremental Term Loan
requests permitted by the first sentence of this Section 2.2(b). Upon
satisfaction of the conditions precedent to any increase in the Aggregate Term
Loan Commitment, the Agent shall promptly advise the Company and each Lender
(including the Revolving Lenders) of the effective date of such increase. Upon
the effective date of any increase in the Aggregate Term Loan Commitment that is
supported by a Proposed New Term Loan Lender, such Proposed New Term Loan Lender
shall be a party to this Agreement as a Term Loan Lender and shall have the
rights and obligations of a Term Loan Lender hereunder. Nothing contained herein
shall constitute, or otherwise be deemed to be, a commitment on the part of any
Term Loan Lender to increase its Term Loan Commitment hereunder at any time.
Each Incremental Term Loan shall mature on the Revolving Loan Termination Date
and shall amortize pursuant to paragraph (c)(i) below in installments
proportionate to the then remaining installments of the Initial Term Loans.

(c) Repayment of Term Loans.

(i) Repayment of the Term Loans. The Term Loans shall be repaid in (A) eleven
(11) consecutive quarterly installments, commencing with the calendar quarter
ending March 31, 2009 and continuing for each calendar quarter thereafter
through the Revolving Loan Termination Date, and (B) one (1) final installment
on the Revolving Loan Termination Date. Each payment described in the foregoing
clause (A) shall be due and payable on the last Business Day of the applicable
calendar quarter. The Term Loans shall be permanently reduced by the amount of
each installment on the date payment thereof is made hereunder. The installment
for each calendar quarter with respect to the Initial Term Loans shall be in the
amounts set forth below opposite the last day of such calendar quarter:

 

Calendar Quarter Ended:

  Installment Amount Due and Payable on the Last Business
Day of such Calendar Quarter:

March 31, 2009

  $1,437,500

June 30, 2009

  $1,437,500

September 30, 2009

  $1,437,500

December 31, 2009

  $1,437,500

March 31, 2010

  $1,437,500

June 30, 2010

  $1,437,500

September 30, 2010

  $1,437,500

December 31, 2010

  $1,437,500

March 31, 2011

  $25,875,000

June 30, 2011

  $25,875,000

 

- 30 -



--------------------------------------------------------------------------------

Calendar Quarter Ended:

  Installment Amount Due and Payable on the Last Business
Day of such Calendar Quarter:

September 30, 2011

  $25,875,000

Revolving Loan Termination Date

  Balance of the Term Loans

The unpaid principal balance of the Term Loans shall be due and payable in full
on the Revolving Loan Maturity Date. No installment of any Term Loan shall be
reborrowed once repaid.

(ii) Voluntary Prepayments. In addition to the scheduled payments on the Term
Loans, the Company may make the voluntary prepayments described in
Section 2.7(a), with such prepayments applied ratably to reduce all outstanding
installments under the Term Loans.

2.3. Ratable Loans; Types of Advances. Each Advance of Revolving Loans hereunder
(other than any Swing Line Loan) shall consist of Revolving Loans made from the
several Revolving Lenders ratably according to their Revolving Loan Pro Rata
Shares. Each Advance of Term Loans hereunder shall consist of Term Loans made
from the several Term Loan Lenders ratably in the proportion that their
respective Term Loan Commitments bear to all of the then current Aggregate Term
Loan Commitment. The Advances may be Floating Rate Advances or Eurocurrency
Advances, or a combination thereof, selected by the applicable Borrower in
accordance with Sections 2.8 and 2.9, or Swing Line Loans selected by the
Company in accordance with Section 2.4.

2.4. Swing Line Loans.

2.4.1. Amount of Swing Line Loans. Upon the satisfaction of the conditions
precedent set forth in Section 4.3 and, if such Swing Line Loan is to be made on
the date of the initial Advance hereunder, the satisfaction of the conditions
precedent set forth in Section 4.1 as well, from and including the Closing Date
and prior to the Revolving Loan Termination Date, the Swing Line Lender may, in
its sole discretion, on the terms and conditions set forth in this Agreement,
make Swing Line Loans to the Company from time to time, in Dollars, in an
aggregate principal amount not to exceed $15,000,000 at any one time
outstanding, provided that the Aggregate Outstanding Revolving Credit Exposure
shall not at any time exceed the Aggregate Revolving Loan Commitment, and
provided further that at no time shall the sum of (i) the Swing Line Loans, plus
(ii) the Dollar Amount of the outstanding Revolving Loans made by the Swing Line
Lender pursuant to Section 2.1, plus (iii) the Swing Line Lender’s Revolving
Loan Pro Rata Share of the LC Obligations, exceed the Swing Line Lender’s
Revolving Loan Commitment at such time. Subject to the terms of this Agreement,
the Company may borrow, repay and reborrow Swing Line Loans at any time prior to
the Revolving Loan Termination Date.

2.4.2. Borrowing Notice. The Company shall deliver to the Agent and the Swing
Line Lender irrevocable notice (a “Swing Line Borrowing Notice”) not later than
noon (Chicago time) on the Borrowing Date of each Swing Line Loan, specifying
(i) the applicable Borrowing Date (which date shall be a Business Day), and
(ii) the aggregate amount of the requested Swing Line Loan which shall be an
amount not less than $100,000. The Swing Line Loans shall bear interest at the
Floating Rate.

 

- 31 -



--------------------------------------------------------------------------------

2.4.3. Making of Swing Line Loans. Promptly after receipt of a Swing Line
Borrowing Notice, the Agent shall notify each Lender by fax, or other similar
form of transmission, of the requested Swing Line Loan. Not later than 2:00 p.m.
(Chicago time) on the applicable Borrowing Date, the Swing Line Lender may, in
its sole discretion, make available the Swing Line Loan, in funds immediately
available in Chicago, to the Agent at its address specified pursuant to Article
XIII. The Agent will promptly make the funds so received from the Swing Line
Lender available to the Company on the Borrowing Date at the Agent’s aforesaid
address. If the Swing Line Lender elects, in its sole discretion, not to make
such Swing Line Loan, the Swing Line Lender shall promptly notify the Agent, and
the Agent shall promptly notify the Company and each Lender.

2.4.4. Repayment of Swing Line Loans. Each Swing Line Loan shall be paid in full
by the Company on or before the tenth (10th) Business Day after the Borrowing
Date for such Swing Line Loan. In addition, the Swing Line Lender (i) may at any
time in its sole discretion with respect to any outstanding Swing Line Loan, or
(ii) shall on the tenth (10th) Business Day after the Borrowing Date of any
Swing Line Loan, by notice to the Agent not later than 10:00 a.m. (Chicago Time)
on any Business Day, require each Revolving Lender (including the Swing Line
Lender) to make a Revolving Loan in Dollars in the amount of such Revolving
Lender’s Revolving Loan Pro Rata Share of such Swing Line Loan (including,
without limitation, any interest accrued and unpaid thereon), for the purpose of
repaying such Swing Line Loan. Promptly upon receipt of such notice, the Agent
shall give notice thereof to each Revolving Lender, specifying in such notice
the amount of the Revolving Loan to be made by such Revolving Lender in
connection with such Swing Line Loan. Not later than noon (Chicago time) on the
date of any notice received pursuant to this Section 2.4.4, each Revolving
Lender shall make available its required Revolving Loan, in funds immediately
available in Chicago to the Agent at its address specified pursuant to Article
XIII. Revolving Loans made pursuant to this Section 2.4.4 shall initially be
Floating Rate Loans and thereafter may be continued as Floating Rate Loans or
converted into Eurocurrency Loans in the manner provided in Section 2.9 and
subject to the other conditions and limitations set forth in this Article II.
Unless a Revolving Lender shall have notified the Swing Line Lender, prior to
its making any Swing Line Loan, that any applicable condition precedent set
forth in Sections 4.1 or 4.3 had not then been satisfied, such Lender’s
obligation to make Revolving Loans pursuant to this Section 2.4.4 to repay Swing
Line Loans shall be unconditional, continuing, irrevocable and absolute and
shall not be affected by any circumstances, including, without limitation,
(a) any set-off, counterclaim, recoupment, defense or other right which such
Revolving Lender may have against the Agent, the Swing Line Lender or any other
Person, (b) the occurrence or continuance of a Default or Unmatured Default,
(c) any adverse change in the condition (financial or otherwise) of the Company,
or (d) any other circumstances, happening or event whatsoever. In the event that
any Revolving Lender fails to make payment to the Agent of any amount due under
this Section 2.4.4, the Agent shall be entitled to receive, retain and apply
against such obligation the principal and interest otherwise payable to such
Revolving Lender

 

- 32 -



--------------------------------------------------------------------------------

hereunder until the Agent receives such payment from such Revolving Lender or
such obligation is otherwise fully satisfied. In addition to the foregoing, if
for any reason any Lender fails to make payment to the Agent of any amount due
under this Section 2.4.4, such Revolving Lender shall be deemed, at the option
of the Agent, to have unconditionally and irrevocably purchased from the Swing
Line Lender, without recourse or warranty, an undivided interest and
participation in the applicable Swing Line Loan in the amount of such Revolving
Loan, and such interest and participation may be recovered from such Revolving
Lender together with interest thereon at the Federal Funds Effective Rate for
each day during the period commencing on the date of demand and ending on the
date such amount is received. On the Revolving Loan Termination Date, the
Company shall repay in full the outstanding principal balance of the Swing Line
Loans.

2.5. Commitment Fee; Reduction/Increase in Aggregate Revolving Loan Commitment.

(a) Commitment Fee. The Company agrees to pay to the Agent for the account of
each Revolving Lender according to its Revolving Loan Pro Rata Share a
commitment fee at a per annum rate equal to the Applicable Fee Rate on the
average daily Available Aggregate Revolving Loan Commitment from the Closing
Date to and including the Revolving Loan Termination Date, payable on each
Payment Date hereafter and on the Revolving Loan Termination Date. Swing Line
Loans shall not count as usage of the Aggregate Revolving Loan Commitment for
the purpose of calculating the commitment fee due hereunder.

(b) Reduction in Aggregate Revolving Loan Commitment. The Borrowers may
permanently reduce the Aggregate Revolving Loan Commitment in whole, or in part
ratably among the Revolving Lenders in a minimum amount of $5,000,000 and in
integral multiples of $1,000,000 in excess thereof, upon at least three Business
Days’ written notice to the Agent, which notice shall specify the amount of any
such reduction, provided, however, that the amount of the Aggregate Revolving
Loan Commitment may not be reduced below the Aggregate Outstanding Revolving
Credit Exposure. All accrued commitment fees shall be payable on the effective
date of any termination of the obligations of the Revolving Lenders to make
Credit Extensions hereunder.

(c) Increase in Aggregate Revolving Loan Commitment. (i) At any time, but not
more than twice, the Company may request that the Aggregate Revolving Loan
Commitment be increased solely with the consent of each Lender participating in
such increase; provided, however, that without the prior written consent of each
Lender, the aggregate amount of all increases in the Aggregate Revolving Loan
Commitment pursuant to this Section 2.5(c), together with the aggregate initial
principal amount of all Incremental Term Loans made pursuant to Section 2.2(b),
shall not exceed $300,000,000. Each such request shall be in a minimum amount of
at least $10,000,000 and increments of $5,000,000 in excess thereof. Each
request shall be made in a written notice given to the Agent and the Revolving
Lenders by the Company not less than twenty (20) Business Days prior to the
proposed effective date of such increase, which notice (a “Revolving Loan
Commitment Increase Notice”) shall specify the amount of the proposed increase
in the Aggregate Revolving Loan Commitment and the proposed effective date of
such increase. In the event of such a Revolving Loan Commitment Increase Notice,
each of the Revolving Lenders shall be given the opportunity to participate in
the requested increase

 

- 33 -



--------------------------------------------------------------------------------

ratably in the proportions that their respective Revolving Loan Commitments bear
to the Aggregate Revolving Loan Commitment under this Agreement. On or prior to
the date that is fifteen (15) Business Days after receipt of the Revolving Loan
Commitment Increase Notice, each Lender shall submit to the Agent a notice
indicating the maximum amount by which it is willing to increase its Revolving
Loan Commitment in connection with such Revolving Loan Commitment Increase
Notice (any such notice to the Agent being herein a “Revolving Lender Increase
Notice”). Any Revolving Lender which does not submit a Revolving Lender Increase
Notice to the Agent prior to the expiration of such fifteen (15) Business Day
period shall be deemed to have denied any increase in its Revolving Loan
Commitment. In the event that the increases of Revolving Loan Commitments set
forth in the Revolving Lender Increase Notices exceed the amount requested by
the Company in the Revolving Loan Commitment Increase Notice, the Agent and the
Arranger for the Revolving Loan Facility shall have the right, with the consent
of the Company, to allocate the amount of increases necessary to meet the
Company’s Revolving Loan Commitment Increase Notice. In the event that the
Revolving Lender Increase Notices are less than the amount requested by the
Company, not later than three (3) Business Days prior to the proposed effective
date the Company may notify the Agent of any financial institution that shall
have agreed to become a “Revolving Lender” party hereto (a “Proposed New
Revolving Lender”) in connection with the Revolving Loan Commitment Increase
Notice. Any Proposed New Revolving Lender shall be subject to the consent of the
Agent and JPMorgan in its capacity as LC Issuer (which consent shall not be
unreasonably withheld or delayed). If the Company shall not have arranged any
Proposed New Revolving Lender(s) to commit to the shortfall from the Revolving
Lender Increase Notices, then the Company shall be deemed to have reduced the
amount of its Revolving Loan Commitment Increase Notice to the aggregate amount
set forth in the Revolving Lender Increase Notices. Based upon the Revolving
Lender Increase Notices, any allocations made in connection therewith and any
notice regarding any Proposed New Revolving Lender, if applicable, the Agent
shall notify the Company and all of the Lenders (including the Term Loan
Lenders) on or before the Business Day immediately prior to the proposed
effective date of the amount of each Revolving Lender’s and Proposed New
Revolving Lender’s Revolving Loan Commitment (the “Effective Revolving
Commitment Amount”) and the amount of the Aggregate Revolving Loan Commitment,
which amounts shall be effective on the following Business Day. Any increase in
the Aggregate Revolving Loan Commitment shall be subject to the following
conditions precedent: (I) as of the date of the Revolving Loan Commitment
Increase Notice and as of the proposed effective date of the increase in the
Aggregate Revolving Loan Commitment all representations and warranties shall be
true and correct in all material respects as though made on such date (except to
the extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct on and as of such earlier date) and no event shall have occurred and
then be continuing which constitutes a Default or Unmatured Default, (II) the
Borrowers, the Agent, JPMorgan in its capacity as LC Issuer, and each Proposed
New Revolving Lender or Revolving Lender that shall have agreed to provide a
“Revolving Loan Commitment” in support of such increase in the Aggregate
Revolving Loan Commitment shall have executed and delivered a Commitment and
Acceptance, (III) counsel for the Borrowers and for the Guarantors shall have
provided to the Agent supplemental opinions in form and substance reasonably
satisfactory to the Agent and (IV) the Borrowers and each Proposed New Revolving
Lender shall otherwise have executed and delivered such other instruments and
documents as may be required under Article IV or that the Agent shall have

 

- 34 -



--------------------------------------------------------------------------------

reasonably requested in connection with such increase. If any fee shall be
charged by the Lenders in connection with any such increase, such fee shall be
in accordance with then prevailing market conditions, which market conditions
shall have been reasonably documented by the Agent to the Company. No less than
two (2) Business Days prior to the effective date of the increase of the
Aggregate Revolving Loan Commitment, the Agent shall notify the Company of the
amount of the fee to be charged by the Revolving Lenders, and the Company may,
at least one (1) Business Day prior to such effective date, cancel its request
for the commitment increase. If the commitment increase is cancelled pursuant to
the immediately preceding sentence, the Company’s cancelled increase request
shall not be counted towards the Company’s two increase requests permitted by
the first sentence of this Section 2.5(c). Upon satisfaction of the conditions
precedent to any increase in the Aggregate Revolving Loan Commitment, the Agent
shall promptly advise the Company and each Lender (including the Term Loan
Lenders) of the effective date of such increase. Upon the effective date of any
increase in the Aggregate Revolving Loan Commitment that is supported by a
Proposed New Revolving Lender, such Proposed New Revolving Lender shall be a
party to this Agreement as a Revolving Lender and shall have the rights and
obligations of a Revolving Lender hereunder. Nothing contained herein shall
constitute, or otherwise be deemed to be, a commitment on the part of any
Revolving Lender to increase its Revolving Loan Commitment hereunder at any
time.

(ii) For purposes of this clause (ii), (A) the term “Buying Lender(s)” shall
mean (1) each Revolving Lender the Effective Revolving Commitment Amount of
which is greater than its Revolving Loan Commitment prior to the effective date
of any increase in the Aggregate Revolving Loan Commitment and (2) each Proposed
New Revolving Lender that is allocated an Effective Revolving Commitment Amount
in connection with any Revolving Loan Commitment Increase Notice and (B) the
term “Selling Lender(s)” shall mean each Revolving Lender whose Revolving Loan
Commitment is not being increased from that in effect prior to such increase in
the Aggregate Revolving Loan Commitment. Effective on the effective date of any
increase in the Aggregate Revolving Loan Commitment pursuant to clause
(i) above, each Selling Lender hereby sells, grants, assigns and conveys to each
Buying Lender, without recourse, warranty, or representation of any kind, except
as specifically provided herein, an undivided percentage in such Selling
Lender’s right, title and interest in and to its outstanding Revolving Loans in
the respective amounts and percentages necessary so that, from and after such
sale, each such Selling Lender’s outstanding Revolving Loans shall equal such
Selling Lender’s Revolving Loan Pro Rata Share (calculated based upon the
Effective Revolving Commitment Amounts) of the outstanding Revolving Loans of
each Borrower in each Agreed Currency. Effective on the effective date of the
increase in the Aggregate Revolving Loan Commitment pursuant to clause
(i) above, each Buying Lender hereby purchases and accepts such grant,
assignment and conveyance from the Selling Lenders. Each Buying Lender hereby
agrees that its respective purchase price for the portion of the outstanding
Revolving Loans purchased hereby shall equal the respective amount of each
Agreed Currency necessary so that, from and after such payments, each Buying
Lender’s outstanding Revolving Loans shall equal such Buying Lender’s Revolving
Loan Pro Rata Share (calculated based upon the Effective Revolving Commitment
Amounts) of the outstanding Revolving Loans of each Borrower in each Agreed
Currency. Such amounts shall be payable on the effective date of the increase in
the Aggregate Revolving Loan Commitment by wire transfer of immediately
available funds to the Agent. The Agent, in turn, shall wire transfer any such
funds received to the Selling Lenders, in same day funds, for the sole account
of the Selling Lenders. Each Selling Lender hereby represents and warrants to
each

 

- 35 -



--------------------------------------------------------------------------------

Buying Lender that such Selling Lender owns the Revolving Loans being sold and
assigned hereby for its own account and has not sold, transferred or encumbered
any or all of its interest in such Revolving Loans, except for participations
which will be extinguished upon payment to Selling Lender of an amount equal to
the portion of the outstanding Revolving Loans being sold by such Selling
Lender. Each Buying Lender hereby acknowledges and agrees that, except for each
Selling Lender’s representations and warranties contained in the foregoing
sentence, each such Buying Lender has entered into its Commitment and Acceptance
with respect to such increase on the basis of its own independent investigation
and has not relied upon, and will not rely upon, any explicit or implicit
written or oral representation, warranty or other statement of the Lenders or
the Agent concerning the authorization, execution, legality, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
the other Loan Documents. The Borrowers hereby agree to compensate each Selling
Lender for all losses, expenses and liabilities incurred by each Revolving
Lender in connection with the sale and assignment of any Eurocurrency Loan
hereunder on the terms and in the manner as set forth in Section 3.4.

2.6. Minimum Amount of Each Advance. Each Eurocurrency Advance shall be in the
minimum amount of $2,000,000 or the Approximate Equivalent Amount of any Agreed
Currency other than Dollars (and in multiples of $1,000,000 or the Approximate
Equivalent Amount of any Agreed Currency other than Dollars if in excess
thereof), and each Floating Rate Advance (other than an Advance to repay Swing
Line Loans) shall be in the minimum amount of $250,000 (and in multiples of
$250,000 if in excess thereof), provided, however, that any Floating Rate
Advance of Revolving Loans may be in the amount of the Available Aggregate
Revolving Loan Commitment. In addition, the Borrowers shall select Eurocurrency
Interest Periods under Sections 2.9 and 2.10 so that no more than ten
(10) Interest Periods shall be outstanding at any one time. The initial
Revolving Loan from any Lender or Affiliate to each Dutch Borrower shall at all
times be at least €50,000 (or its equivalent in another Agreed Currency).

2.7. Prepayments; Termination.

(a) Optional Principal Payments. The Borrowers may from time to time pay,
without penalty or premium, all outstanding Floating Rate Advances (other than
Swing Line Loans), or, in a minimum aggregate amount of $250,000 or any integral
multiple of $250,000 in excess thereof, any portion of the outstanding Floating
Rate Advances (other than Swing Line Loans) with notice to the Agent by 10:00
a.m. (Chicago time) on the date of repayment. The Company may at any time pay,
without penalty or premium, all outstanding Swing Line Loans, or, in a minimum
amount of $100,000 and increments of $50,000 in excess thereof, any portion of
the outstanding Swing Line Loans, with notice to the Agent and the Swing Line
Lender by 11:00 a.m. (Chicago time) on the date of repayment. The Borrowers may
from time to time pay, subject to the payment of any funding indemnification
amounts required by Section 3.4 but without penalty or premium, all outstanding
Eurocurrency Advances, or, in a minimum aggregate amount of $2,000,000 or any
integral multiple of $1,000,000 in excess thereof, any portion of the
outstanding Eurocurrency Advances upon three Business Days’ prior notice to the
Agent.

 

- 36 -



--------------------------------------------------------------------------------

(b) Mandatory Prepayments/Reductions in Aggregate Revolving Loan Commitment.

 

  (i) Generally. If at any time, other than solely as a result of currency rate
fluctuations, (A) the Dollar Amount of the Aggregate Outstanding Revolving
Credit Exposure exceeds the Aggregate Revolving Loan Commitment, (B) the
aggregate Dollar Amount of all Eurocurrency Loans in Agreed Currencies other
than Dollars exceeds the Maximum Foreign Currency Amount or (C) the aggregate
Dollar Amount of all Revolving Loans made to the Foreign Subsidiary Borrowers
exceeds the Maximum Foreign Subsidiary Borrower Amount, the Borrowers, for the
ratable benefit of the Revolving Lenders, shall immediately prepay Revolving
Loans (to be applied to such Revolving Loans as the applicable Borrower shall
direct at the time of such payment) in an aggregate amount such that after
giving effect thereto (x) the Aggregate Outstanding Revolving Credit Exposure is
less than or equal to the Aggregate Revolving Loan Commitment, (y) the aggregate
Dollar Amount of all Eurocurrency Loans in Agreed Currencies other than Dollars
is less than or equal to the Maximum Foreign Currency Amount, and (z) the
aggregate Dollar Amount of all Revolving Loans made to the Foreign Subsidiary
Borrowers is less than or equal to the Maximum Foreign Subsidiary Borrower
Amount.

 

  (ii) Currency Fluctuations. If at any time solely as a result of currency rate
fluctuations (A) the Dollar Amount of the Aggregate Outstanding Revolving Credit
Exposure exceeds 105% of the Aggregate Revolving Loan Commitment, (B) the
aggregate Dollar Amount of all Eurocurrency Loans in Agreed Currencies other
than Dollars exceeds 105% of the Maximum Foreign Currency Amount or (C) the
aggregate Dollar Amount of all Revolving Loans made to the Foreign Subsidiary
Borrowers exceeds 105% of the Maximum Foreign Subsidiary Borrower Amount, the
Borrowers, for the ratable benefit of the Revolving Lenders, shall within five
(5) Business Days of such occurrence prepay Revolving Loans (to be applied to
such Revolving Loans as the applicable Borrower shall direct at the time of such
payment) in an aggregate amount such that after giving effect thereto (x) the
Aggregate Outstanding Revolving Credit Exposure is less than or equal to the
Aggregate Revolving Loan Commitment, (y) the aggregate Dollar Amount of all
Eurocurrency Loans in Agreed Currencies other than Dollars is less than or equal
to the Maximum Foreign Currency Amount, and (z) the aggregate Dollar Amount of
all Revolving Loans made to the Foreign Subsidiary Borrowers is less than or
equal to the Maximum Foreign Subsidiary Borrower Amount.

 

  (iii)

Asset Sale. Not later than the third Business Day following receipt of any Net
Cash Proceeds of any Asset Sale, the Borrowers shall prepay outstanding Loans in
an amount equal to 100% of the Net Cash Proceeds received with respect thereto
(subject to the provisions regarding application of prepayments set forth
below), provided that no such prepayment shall be required hereunder unless, and
only to that extent that, the aggregate Net Cash Proceeds of Asset Sales during
any four fiscal quarter period exceed $50,000,000; provided, further, that no

 

- 37 -



--------------------------------------------------------------------------------

 

mandatory prepayment or reduction in Aggregate Revolving Loan Commitment shall
be required pursuant to this Section 2.7(b)(iii) on account of such Net Cash
Proceeds if, and to the extent that, the Company notifies the Agent in writing
within three Business Days following receipt of such Net Cash Proceeds of its or
its Subsidiary’s good faith intention to apply such Net Cash Proceeds to the
acquisition of other assets or Property to be used in its business within 120
days following the receipt of such Net Cash Proceeds, with the amount of such
Net Cash Proceeds unused after such 120-day period to be treated as Net Cash
Proceeds in accordance with this Section 2.7(b)(iii). Amounts to be applied
pursuant to this Section 2.7(b)(iii) shall be applied first to the Term Loans
(ratably to the Initial Term Loans and the Incremental Term Loans, in each case,
in accordance with the principal amounts thereof), with such prepayment applied
ratably to reduce all remaining outstanding installments thereof, second to
Swing Line Loans, third to Revolving Loans that are Floating Rate Loans and
fourth to Revolving Loans that are Eurocurrency Loans, in each case, together
with accrued interest on the Loans being prepaid. All prepayments required by
this Section 2.7(b)(iii) shall be subject to the payment of any funding
indemnification amounts required by Section 3.4, but without penalty or premium.
On each date on which a prepayment of Revolving Loans under this
Section 2.7(b)(iii) is required, or would be required but for the fact that no
Revolving Loans are then outstanding: (A) the Aggregate Revolving Loan
Commitment shall be reduced, ratably among the Revolving Lenders, in an amount
equal to the total amount of the required prepayment, regardless of whether
sufficient Revolving Loans are outstanding for such amount to be applied as a
prepayment; (B) if, after giving effect the reduction required pursuant to
clause (A) above, the aggregate undrawn stated amount under all Facility LCs
outstanding at such time exceeds the Aggregate Revolving Loan Commitment, the
Company shall pay to the Agent an amount equal to such excess, which funds shall
be held in the Facility LC Collateral Account for so long as such excess shall
exist, subject to Section 8.1 in the event that a Default shall have occurred
and be continuing; and (C) the Company shall deliver to the Agent a certificate
signed by a Financial Officer setting forth in reasonable detail the calculation
of the amount of such prepayment and/or reduction in Aggregate Revolving Loan
Commitment.

(c) Termination. Notwithstanding the termination of the Revolving Loan
Commitments or the Term Loan Commitments hereunder or the occurrence of the
Revolving Loan Termination Date, until all of the Obligations (other than
contingent indemnity obligations) shall have been indefeasibly and fully paid
and satisfied in cash and all financing arrangements between the Borrowers and
the Lenders hereunder and under the other Loan Documents shall have been
terminated, all of the rights and remedies under this Agreement and the other
Loan Documents shall survive.

2.8. Method of Selecting Types and Interest Periods for New Advances; Funding of
Advances. The applicable Borrower, or the Company on its behalf, shall select
the Type of Advance and, in the case of each Eurocurrency Advance, the Interest
Period applicable thereto from time to time. The applicable Borrower, or the
Company on its behalf, shall give the Agent irrevocable notice (a “Borrowing
Notice”) by (x) e-mail, telephone or telecopy, if with respect to

 

- 38 -



--------------------------------------------------------------------------------

an Advance denominated in Dollars and (y) telecopy, if with respect to an
Advance denominated in euros or Pounds Sterling, not later than (i) 10:00 a.m.
(Chicago time) on the Borrowing Date of each Floating Rate Advance (other than a
Swing Line Loan), (ii) 10:00 a.m. (Chicago time) three Business Days before the
Borrowing Date for each Eurocurrency Advance denominated in Dollars and
(iii) 10:00 a.m. (London time) three Business Days before the Borrowing Date for
each Eurocurrency Advance denominated in an Agreed Currency other than Dollars,
specifying:

 

  (i) the applicable Borrower with respect to such Advance,

 

  (ii) the Borrowing Date, which shall be a Business Day, of such Advance,

 

  (iii) the aggregate amount of such Advance and whether such Advance consists
of Revolving Loans or Term Loans,

 

  (iv) the Type of Advance selected,

 

  (v) in the case of each Eurocurrency Advance, the Interest Period and Agreed
Currency applicable thereto, and

 

  (vi) the location and number of the account of such Borrower to which funds
are to be disbursed.

Promptly following receipt of a Borrowing Notice in accordance with this
Section, the Agent shall advise each Revolving Lender of the details thereof and
the amount of the Loan to be made by such Lender as part of the requested
Advance.

Not later than noon (Chicago time) on each Borrowing Date, each applicable
Lender shall make available its Loan or Loans in immediately available funds in
the applicable Agreed Currency in Chicago to the Agent at its address specified
pursuant to Article XIII, unless the Agent has notified the Lenders that such
Loan is to be made available to the applicable Borrower at the Agent’s
Eurocurrency Payment Office, in which case each Lender shall make available its
Loan or Loans, in funds immediately available to the Agent at its Eurocurrency
Payment Office, not later than 1:00 p.m. (local time in the city of the Agent’s
Eurocurrency Payment Office) in the applicable Agreed Currency. The Agent will
make the funds so received from the Lenders available to the applicable Borrower
at the Agent’s aforesaid address.

Each Lender at its option may make any Eurocurrency Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan (and in the case
of an Affiliate, the provisions of this Agreement (including, without
limitation, Sections 3.1 through 3.6 and 9.6) shall apply to such Affiliate to
the same extent as to such Lender); provided that any exercise of such option
shall not affect the obligation of the applicable Borrower to repay such Loan in
accordance with the terms of this Agreement.

2.9. Conversion and Continuation of Outstanding Advances. Floating Rate Advances
(other than Swing Line Loans) shall continue as Floating Rate Advances unless
and until such Floating Rate Advances are converted into Eurocurrency Advances
pursuant to this Section 2.9 or are repaid in accordance with Section 2.1,
2.2(c) or 2.7. Each Eurocurrency Advance shall continue as a Eurocurrency
Advance until the end of the then applicable Interest Period therefor,

 

- 39 -



--------------------------------------------------------------------------------

at which time such Eurocurrency Advance (other than Eurocurrency Advances in
Agreed Currencies other than Dollars) shall be automatically converted into a
Floating Rate Advance unless (a) such Eurocurrency Advance is or was repaid in
accordance with Section 2.1, 2.2(c) or 2.7 or (b) the applicable Borrower, or
the Company on its behalf, shall have given the Agent a Conversion/Continuation
Notice (as defined below) requesting that, at the end of such Interest Period,
such Eurocurrency Advance continue as a Eurocurrency Advance for the same or
another Interest Period. Unless a Conversion/Continuation Notice shall have
timely been given in accordance with the terms of this Section 2.9, Eurocurrency
Advances in an Agreed Currency other than Dollars shall automatically continue
as Eurocurrency Advances in the same Agreed Currency with an Interest Period of
one (1) month. Subject to the terms of Section 2.6, the applicable Borrower, or
the Company on its behalf, may elect from time to time to convert all or any
part of a Floating Rate Advance (other than a Swing Line Loan) into a
Eurocurrency Advance. The applicable Borrower, or the Company on its behalf,
shall give the Agent irrevocable notice (a “Conversion/Continuation Notice”) by
(x) e-mail, telephone or telecopy, if with respect to an Advance denominated in
Dollars and (y) telecopy, if with respect to an Advance denominated in euros or
Pounds Sterling, of each conversion of a Floating Rate Advance into a
Eurocurrency Advance or continuation of a Eurocurrency Advance not later than
10:00 a.m. (Chicago time) at least (x) three Business Days prior to the date of
the requested conversion or continuation of an Advance in Dollars and (y) four
Business Days prior to the date of the requested continuation of a Eurocurrency
Advance in an Agreed Currency other than Dollars, specifying:

 

  (i) the requested date, which shall be a Business Day, of such conversion or
continuation,

 

  (ii) the aggregate amount and Type of the Advance which is to be converted or
continued and whether such Advance consists of Revolving Loans or Term Loans,
and

 

  (iii) the amount of such Advance which is to be converted into or continued as
a Eurocurrency Advance and the duration of the Interest Period applicable
thereto.

Notwithstanding anything herein to the contrary, Eurocurrency Advances in an
Agreed Currency may be converted and/or continued as Eurocurrency Advances only
in the same Agreed Currency.

2.10. Changes in Interest Rate, etc. Each Floating Rate Advance (other than a
Swing Line Loan) shall bear interest on the outstanding principal amount
thereof, for each day from and including the date such Advance is made or is
automatically converted from a Eurocurrency Advance into a Floating Rate Advance
pursuant to Section 2.9, to but excluding the date it is paid or is converted
into a Eurocurrency Advance pursuant to Section 2.9 hereof, at a rate per annum
equal to the Floating Rate for such day. Each Swing Line Loan shall bear
interest on the outstanding principal amount thereof, for each day from and
including the day such Swing Line Loan is made to but excluding the date it is
paid, at a rate per annum equal to the Floating Rate for such day. Changes in
the rate of interest on that portion of any Advance maintained as a Floating
Rate Advance will take effect simultaneously with each change in the Alternate
Base Rate. Each Eurocurrency Advance shall bear interest on the outstanding
principal amount

 

- 40 -



--------------------------------------------------------------------------------

thereof from and including the first day of the Interest Period applicable
thereto to (but not including) the last day of such Interest Period at the
interest rate determined by the Agent as applicable to such Eurocurrency Advance
based upon the applicable Borrower’s selections under Sections 2.8 and 2.9 and
otherwise in accordance with the terms hereof. Notwithstanding anything herein
to the contrary, no Borrower may select an Interest Period that ends after the
Revolving Loan Termination Date.

2.11. Rates Applicable After Default. Notwithstanding anything to the contrary
contained in Section 2.8, 2.9 or 2.10, during the continuance of a Default the
Required Lenders may, at their option, by notice to the Company (which notice
may be revoked at the option of the Required Lenders notwithstanding any
provision of Section 8.2 requiring unanimous consent of the Lenders to changes
in interest rates), declare that no Advance denominated in Dollars may be made
as, converted into or continued as a Eurocurrency Advance and no Advance
denominated in an Agreed Currency other than Dollars may have an Interest Period
longer than one (1) month. During the continuance of a Default the Required
Lenders may, at their option, by notice to the Company (which notice may be
revoked at the option of the Required Lenders notwithstanding any provision of
Section 8.2 requiring unanimous consent of the Lenders to changes in interest
rates), declare that (i) each Eurocurrency Advance shall bear interest for the
remainder of the applicable Interest Period at the rate otherwise applicable to
such Interest Period plus 2% per annum, (ii) each Floating Rate Advance shall
bear interest at a rate per annum equal to the Floating Rate in effect from time
to time plus 2% per annum, (iii) the LC Fee shall be increased by 2% per annum
and (iv) any other amount due and payable hereunder (including interest and
fees) shall bear interest at a rate per annum equal to the Floating Rate in
effect from time to time plus 2% per annum, provided that, during the
continuance of a Default under Section 7.6 or 7.7, the interest rates set forth
in clauses (i) and (ii) above and the increase in the LC Fee and other amounts
set forth in clause (iii) and (iv) above shall be applicable to all Credit
Extensions without any election or action on the part of the Agent or any
Lender.

2.12. Method of Payment. All payments of the Obligations hereunder shall be
made, without setoff, deduction, or counterclaim, in immediately available funds
to the Agent (i) at the Agent’s address specified pursuant to Article XIII in
immediately available funds with respect to Advances or other Obligations
denominated in Dollars and (ii) at the Agent’s Eurocurrency Payment Office in
immediately available funds with respect to any Advance or other Obligations
denominated in an Agreed Currency other than Dollars, or at any other Lending
Installation of the Agent specified in writing by the Agent to the Borrowers, by
noon (local time) on the date when due and shall (except (i) with respect to
repayments of Swing Line Loans, (ii) in the case of Reimbursement Obligations
for which the LC Issuer has not been fully indemnified by the Lenders, or
(iii) as otherwise specifically required hereunder) be applied ratably by the
Agent among the Lenders. Each Advance shall be repaid or prepaid in the Agreed
Currency in which it was made in the amount borrowed and interest payable
thereon shall also be paid in such Agreed Currency. Each payment delivered to
the Agent for the account of any Lender shall be delivered promptly by the Agent
to such Lender in the same type of funds that the Agent received at its address
specified pursuant to Article XIII or at any Lending Installation specified in a
notice received by the Agent from such Lender. The Agent is hereby authorized to
charge the account of each Borrower maintained with JPMorgan (or its Affiliates)
for each payment of principal, interest, Reimbursement Obligations and fees as
it becomes due hereunder (it being understood and agreed that the Agent shall
not charge the account of any Foreign Subsidiary Borrower for

 

- 41 -



--------------------------------------------------------------------------------

any payment of principal or interest on Loans made to the Company, or for fees
incurred by the Company). Each reference to the Agent in this Section 2.12 shall
also be deemed to refer, and shall apply equally, to the LC Issuer, in the case
of payments required to be made by the Company to the LC Issuer pursuant to
Section 2.19.6. Notwithstanding the foregoing provisions of this Section, if,
after the making of any Advance in any currency other than Dollars, currency
control or exchange regulations are imposed in the country which issues such
currency with the result that different types of such Agreed Currency (the “New
Currency”) are introduced and the type of currency in which the Advance was made
(the “Original Currency”) no longer exists or the applicable Borrower is not
able to make payment to the Agent for the account of the Lenders in such
Original Currency, then all payments to be made by such Borrower hereunder in
such currency shall be made to the Agent in such amount and such type of the New
Currency or Dollars as shall be equivalent to the amount of such payment
otherwise due hereunder in the Original Currency, it being the intention of the
parties hereto that the applicable Borrower take all risks of the imposition of
any such currency control or exchange regulations. In addition, notwithstanding
the foregoing provisions of this Section, if, after the making of any Advance in
any currency other than Dollars, any Borrower is not able to make payment to the
Agent for the account of the Lenders in the type of currency in which such
Advance was made because of the imposition of any such currency control or
exchange regulation, then such Advance shall instead be repaid when due in
Dollars in a principal amount equal to the Dollar Amount (as of the date of
repayment) of such Advance.

2.13. Noteless Agreement; Evidence of Indebtedness. (a) Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of the Borrowers to such Lender resulting from each Loan made
by such Lender from time to time, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(b) The Agent shall also maintain accounts in which it will record (a) the
amount of each Loan made hereunder, the Type thereof and the Agreed Currency and
Interest Period (if any) with respect thereto, (b) the amount of any principal
or interest due and payable or to become due and payable from each Borrower to
each Lender hereunder, (c) the original stated amount of each Facility LC and
the amount of LC Obligations outstanding at any time, and (d) the amount of any
sum received by the Agent hereunder from the Borrowers and each Lender’s share
thereof.

(c) The entries maintained in the accounts maintained pursuant to paragraphs
(i) and (ii) above shall be prima facie evidence (absent manifest error) of the
existence and amounts of the Obligations therein recorded; provided, however,
that the failure of the Agent or any Lender to maintain such accounts or any
error therein shall not in any manner affect the obligation of the Borrowers to
repay the Obligations in accordance with their terms.

(d) Any Lender may request that its Loans be evidenced by a promissory note or,
in the case of the Swing Line Lender, promissory notes representing its
Revolving Loans and Swing Line Loans, respectively, substantially in the form of
Exhibit E-1, with appropriate changes for notes evidencing Swing Line Loans, or
representing its Term Loans substantially in the form of Exhibit E-2 (each a
“Note”). In such event, the Borrowers shall prepare, execute and deliver to such
Lender such Note or Notes payable to the order of such Lender in a form supplied

 

- 42 -



--------------------------------------------------------------------------------

by the Agent. Thereafter, the Loans evidenced by any such Note and interest
thereon shall at all times (prior to any assignment pursuant to Section 12.3) be
represented by one or more Notes payable to the order of the payee named
therein, except to the extent that any such Lender subsequently returns any such
Note for cancellation and requests that such Loans once again be evidenced as
described in paragraphs (i) and (ii) above.

2.14. Telephonic Notices. To the extent specified in Sections 2.8 and 2.9, each
Borrower hereby authorizes the Lenders and the Agent to extend, convert or
continue Advances, effect selections of Types of Advances and to transfer funds
based on telephonic notices made by any person or persons the Agent or any
Lender in good faith believes to be acting on behalf of such Borrower, it being
understood that the foregoing authorization is specifically intended to allow
Borrowing Notices and Conversion/Continuation Notices to be given
telephonically. Each Borrower agrees to deliver promptly to the Agent a written
confirmation, if such confirmation is requested by the Agent or any Lender, of
each telephonic notice signed by a Financial Officer. If the written
confirmation differs in any material respect from the action taken by the Agent
and the Lenders, the records of the Agent and the Lenders shall govern absent
manifest error.

2.15. Interest Payment Dates; Interest and Fee Basis. Interest accrued on each
Floating Rate Advance shall be payable on each Payment Date, commencing with the
first such date to occur after the Closing Date, on any date on which the
Floating Rate Advance is prepaid, whether due to acceleration or otherwise, and
at maturity. Interest accrued on that portion of the outstanding principal
amount of any Floating Rate Advance converted into a Eurocurrency Advance on a
day other than a Payment Date shall be payable on the date of conversion.
Interest accrued on each Eurocurrency Advance shall be payable on the last day
of its applicable Interest Period, on any date on which the Eurocurrency Advance
is prepaid, whether by acceleration or otherwise, and at maturity. Interest
accrued on each Eurocurrency Advance having an Interest Period longer than three
months shall also be payable on the last day of each three-month interval during
such Interest Period. Interest accrued on all Floating Rate Loans shall be
calculated for actual days elapsed (including the first day but excluding the
last day) on the basis of a year of 365 or, when appropriate, 366 days. All
interest accrued on Eurocurrency Loans and all fees hereunder shall be computed
on the basis of a year of 360 days, except that interest computed with respect
to Loans denominated in Pounds Sterling shall be computed on a basis of a year
of 365 days, and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). Interest shall be
payable for the day an Advance or Swing Line Loan is made but not for the day of
any payment on the amount paid if payment is received prior to noon (local time)
at the place of payment. If any payment of principal of or interest on an
Advance, Swing Line Loan, fees or other Obligations shall become due on a day
which is not a Business Day, such payment shall be made on the next succeeding
Business Day and, in the case of a principal payment, such extension of time
shall be included in computing interest and fees in connection with such
payment.

2.16. Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions. Promptly after receipt thereof, the Agent will notify each Lender of
the contents of each Aggregate Revolving Loan Commitment reduction notice,
Borrowing Notice, Swing Line Borrowing Notice, Conversion/Continuation Notice,
and repayment notice received by it hereunder. Promptly after notice from the LC
Issuer, the Agent will notify each Lender of the contents of each request for
issuance of a Facility LC hereunder. The Agent will notify each

 

- 43 -



--------------------------------------------------------------------------------

Lender of the interest rate applicable to each Eurocurrency Advance promptly
upon determination of such interest rate and will give each Lender prompt notice
of each change in the Alternate Base Rate. The Agent will also provide notices
to the Lenders as and when required by Sections 2.2(b) and 2.5(c).

2.17. Lending Installations. Each Lender may book its Loans and its
participation in any LC Obligations and the LC Issuer may book the Facility LCs
at any Lending Installation selected by such Lender or the LC Issuer, as the
case may be, and may change its Lending Installation from time to time. All
terms of this Agreement shall apply to any such Lending Installation and the
Loans, Facility LCs, participations in LC Obligations and any Notes issued
hereunder shall be deemed held by each Lender or the LC Issuer, as the case may
be, for the benefit of any such Lending Installation. Each Lender and the LC
Issuer may, by written notice to the Agent and the Borrowers in accordance with
Article XIII, designate replacement or additional Lending Installations through
which Loans will be made by it or Facility LCs will be issued by it and for
whose account Loan payments or payments with respect to Facility LCs are to be
made.

2.18. Non-Receipt of Funds by the Agent. Unless a Borrower or a Lender, as the
case may be, notifies the Agent prior to the date on which it is scheduled to
make payment to the Agent of (i) in the case of a Lender, the proceeds of a Loan
or (ii) in the case of a Borrower, a payment of principal, interest or fees to
the Agent for the account of the Lenders, that it does not intend to make such
payment, the Agent may assume that such payment has been made. The Agent may,
but shall not be obligated to, make the amount of such payment available to the
intended recipient in reliance upon such assumption. If such Lender or such
Borrower, as the case may be, has not in fact made such payment to the Agent,
the recipient of such payment shall, on demand by the Agent, repay to the Agent
the amount so made available together with interest thereon in respect of each
day during the period commencing on the date such amount was so made available
by the Agent until the date the Agent recovers such amount at a rate per annum
equal to (x) in the case of payment by a Lender, the Federal Funds Effective
Rate for such day for the first three days and, thereafter, the interest rate
applicable to the relevant Loan or (y) in the case of payment by a Borrower, the
interest rate applicable to the relevant Loan.

2.19. Facility LCs.

2.19.1. Issuance. The LC Issuer hereby agrees, on the terms and conditions set
forth in this Agreement, to issue standby and commercial Letters of Credit in
Dollars (each, together with the Existing Letters of Credit deemed issued
hereunder pursuant to Section 2.19.13, a “Facility LC”) and to renew, extend,
increase, decrease or otherwise modify each Facility LC (“Modify,” and each such
action a “Modification”), from time to time from and including the Closing Date
and prior to the Revolving Loan Termination Date upon the request of the
Company; provided that immediately after each such Facility LC is issued or
Modified, (i) the aggregate amount of the outstanding LC Obligations shall not
exceed $60,000,000 and (ii) the Aggregate Outstanding Revolving Credit Exposure
shall not exceed the Aggregate Revolving Loan Commitment. No Facility LC shall
have an expiry date later than the earlier of (x) the fifth Business Day prior
to the Revolving Loan Termination Date and (y) one year after its issuance (or,
in the case of any renewal or extension thereof, one year after such renewal or
extension).

 

- 44 -



--------------------------------------------------------------------------------

2.19.2. Participations. Upon the issuance or Modification by the LC Issuer of a
Facility LC in accordance with this Section 2.19, the LC Issuer shall be deemed,
without further action by any party hereto, to have unconditionally and
irrevocably sold to each Revolving Lender, and each Revolving Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from the LC Issuer, a participation in such Facility LC
(and each Modification thereof) and the related LC Obligations in proportion to
its Revolving Loan Pro Rata Share.

2.19.3. Notice. Subject to Section 2.19.1, the Company shall give the LC Issuer
notice prior to 10:00 a.m. (Chicago time) at least five Business Days prior to
the proposed date of issuance or Modification of each Facility LC, specifying
the beneficiary, the proposed date of issuance (or Modification) and the expiry
date of such Facility LC, and describing the proposed terms of such Facility LC
and the nature of the transactions proposed to be supported thereby. Upon
receipt of such notice, the LC Issuer shall promptly notify the Agent, and the
Agent shall promptly notify each Lender, of the contents thereof and of the
amount of each Revolving Lender’s participation in such proposed Facility LC.
The issuance or Modification by the LC Issuer of any Facility LC shall, in
addition to the conditions precedent set forth in Article IV (the satisfaction
of which the LC Issuer shall have no duty to ascertain), be subject to the
conditions precedent that such Facility LC shall be satisfactory to the LC
Issuer and that the Company shall have executed and delivered such application
agreement and/or such other instruments and agreements relating to such Facility
LC as the LC Issuer shall have reasonably requested (each, a “Facility LC
Application”). In the event of any conflict between the terms of this Agreement
and the terms of any Facility LC Application, the terms of this Agreement shall
control.

2.19.4. LC Fees. The Company shall pay to the Agent, for the account of the
Revolving Lenders ratably in accordance with their respective Revolving Loan Pro
Rata Shares, with respect to each Facility LC, a letter of credit fee at a per
annum rate equal to the Applicable Margin for Eurocurrency Loans in effect from
time to time on the average daily undrawn stated amount under such Facility LC,
such fee to be payable in arrears on each Payment Date (the “LC Fee”). The
Company shall also pay to the LC Issuer for its own account (x) at the time of
issuance of each Facility LC, a fronting fee equal to 0.125% of the stated
amount available for drawing under such Facility LC (or such other amount as the
Company and the LC Issuer shall agree) and (y) documentary and processing
charges in connection with the issuance or Modification of and draws under
Facility LCs in accordance with the LC Issuer’s standard schedule for such
charges as in effect from time to time.

2.19.5. Administration; Reimbursement by Lenders. Upon receipt from the
beneficiary of any Facility LC of any demand for payment under such Facility LC,
the LC Issuer shall notify the Agent and the Agent shall promptly notify the
Company and each other Revolving Lender as to the amount to be paid by the LC
Issuer as a result of such demand and the proposed payment date (the “LC Payment
Date”). The responsibility of the LC Issuer to the Company and each Revolving
Lender shall be only to determine that the documents (including each demand for
payment) delivered under each Facility LC in connection with such presentment
shall be in conformity in all

 

- 45 -



--------------------------------------------------------------------------------

material respects with such Facility LC. The LC Issuer shall endeavor to
exercise the same care in the issuance and administration of the Facility LCs as
it does with respect to letters of credit in which no participations are
granted, it being understood that in the absence of any gross negligence or
willful misconduct by the LC Issuer, each Revolving Lender shall be
unconditionally and irrevocably liable without regard to the occurrence of any
Default or any condition precedent whatsoever, to reimburse the LC Issuer on
demand for (i) such Revolving Lender’s Revolving Loan Pro Rata Share of the
amount of each payment made by the LC Issuer under each Facility LC to the
extent such amount is not reimbursed by the Company pursuant to Section 2.19.6
below, plus (ii) interest on the foregoing amount to be reimbursed by such
Revolving Lender, for each day from the date of the LC Issuer’s demand for such
reimbursement (or, if such demand is made after 11:00 a.m. (Chicago time) on
such date, from the next succeeding Business Day) to the date on which such
Revolving Lender pays the amount to be reimbursed by it, at a rate of interest
per annum equal to the Federal Funds Effective Rate for the first three days
and, thereafter, at a rate of interest equal to the rate applicable to Floating
Rate Advances.

2.19.6. Reimbursement by Company. The Company shall be irrevocably and
unconditionally obligated to reimburse the LC Issuer on or before the applicable
LC Payment Date for any amounts to be paid by the LC Issuer upon any drawing
under any Facility LC, without presentment, demand, protest or other formalities
of any kind; provided that neither the Company nor any Revolving Lender shall
hereby be precluded from asserting any claim for direct (but not consequential)
damages suffered by the Company or such Revolving Lender to the extent, but only
to the extent, caused by (i) the willful misconduct or gross negligence of the
LC Issuer in determining whether a request presented under any Facility LC
issued by it complied with the terms of such Facility LC or (ii) the LC Issuer’s
failure to pay under any Facility LC issued by it after the presentation to it
of a request strictly complying with the terms and conditions of such Facility
LC. All such amounts paid by the LC Issuer and remaining unpaid by the Company
shall bear interest, payable on demand, for each day until paid at a rate per
annum equal to (x) the rate applicable to Floating Rate Advances for such day if
such day falls on or before the applicable LC Payment Date and (y) the sum of
2% per annum plus the rate applicable to Floating Rate Advances for such day if
such day falls after such LC Payment Date. The LC Issuer will pay to each
Revolving Lender ratably in accordance with its Revolving Loan Pro Rata Share
all amounts received by it from the Company for application in payment, in whole
or in part, of the Reimbursement Obligation in respect of any Facility LC issued
by the LC Issuer, but only to the extent such Revolving Lender has made payment
to the LC Issuer in respect of such Facility LC pursuant to Section 2.19.5.
Subject to the terms and conditions of this Agreement (including without
limitation the submission of a Borrowing Notice in compliance with Section 2.8
and the satisfaction of the applicable conditions precedent set forth in Article
IV), the Company may request an Advance hereunder for the purpose of satisfying
any Reimbursement Obligation.

2.19.7. Obligations Absolute. The Company’s obligations under this Section 2.19
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which the Company
may have or have had against the LC Issuer, any Lender or any beneficiary of a
Facility LC. The Company

 

- 46 -



--------------------------------------------------------------------------------

further agrees with the LC Issuer and the Lenders that the LC Issuer and the
Lenders shall not be responsible for, and the Company’s Reimbursement Obligation
in respect of any Facility LC shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even if
such documents should in fact prove to be in any or all respects invalid,
fraudulent or forged, or any dispute between or among the Company, any of its
Affiliates, the beneficiary of any Facility LC or any financing institution or
other party to whom any Facility LC may be transferred or any claims or defenses
whatsoever of the Company or of any of its Affiliates against the beneficiary of
any Facility LC or any such transferee. The LC Issuer shall not be liable for
any error, omission, interruption or delay in transmission, dispatch or delivery
of any message or advice, however transmitted, in connection with any Facility
LC. The Company agrees that any action taken or omitted by the LC Issuer or any
Lender under or in connection with each Facility LC and the related drafts and
documents, if done without gross negligence or willful misconduct, shall be
binding upon the Company and shall not put the LC Issuer or any Lender under any
liability to the Company. Nothing in this Section 2.19.7 is intended to limit
the right of the Company to make a claim against the LC Issuer for damages as
contemplated by the proviso to the first sentence of Section 2.19.6.

2.19.8. Actions of LC Issuer. The LC Issuer shall be entitled to rely, and shall
be fully protected in relying, upon any Facility LC, draft, writing, resolution,
notice, consent, certificate, affidavit, letter, cablegram, telegram, telecopy,
telex or teletype message, statement, order or other document believed by it to
be genuine and correct and to have been signed, sent or made by the proper
Person or Persons, and upon advice and statements of legal counsel, independent
accountants and other experts selected by the LC Issuer. The LC Issuer shall be
fully justified in failing or refusing to take any action under this Agreement
unless it shall first have received such advice or concurrence of the Required
Revolving Lenders as it reasonably deems appropriate or it shall first be
indemnified to its reasonable satisfaction by the Revolving Lenders against any
and all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Notwithstanding any other provision of this
Section 2.19, the LC Issuer shall in all cases be fully protected in acting, or
in refraining from acting, under this Agreement in accordance with a request of
the Required Revolving Lenders, and such request and any action taken or failure
to act pursuant thereto shall be binding upon the Revolving Lenders and any
future holders of a participation in any Facility LC.

2.19.9. Indemnification. The Company hereby agrees to indemnify and hold
harmless each Lender, the LC Issuer and the Agent, and their respective
directors, officers, agents and employees from and against any and all claims
and damages, losses, liabilities, out-of-pocket costs or expenses which such
Lender, the LC Issuer or the Agent may incur (or which may be claimed against
such Lender, the LC Issuer or the Agent by any Person whatsoever) by reason of
or in connection with the issuance, execution and delivery or transfer of or
payment or failure to pay under any Facility LC or any actual or proposed use of
any Facility LC, including, without limitation, any claims, damages, losses,
liabilities, out-of-pocket costs or expenses which the LC Issuer may incur by
reason of or in connection with (i) the failure of any other Lender to fulfill
or comply with its obligations to the LC Issuer hereunder (but nothing herein
contained shall affect any rights the Company may have against any defaulting
Lender) or (ii) by reason of or

 

- 47 -



--------------------------------------------------------------------------------

on account of the LC Issuer issuing any Facility LC which specifies that the
term “Beneficiary” included therein includes any successor by operation of law
of the named Beneficiary, but which Facility LC does not require that any
drawing by any such successor Beneficiary be accompanied by a copy of a legal
document, satisfactory to the LC Issuer, evidencing the appointment of such
successor Beneficiary; provided that the Company shall not be required to
indemnify any Lender, the LC Issuer or the Agent for any claims, damages,
losses, liabilities, costs or expenses to the extent, but only to the extent,
caused by (x) the willful misconduct or gross negligence of the LC Issuer in
determining whether a request presented under any Facility LC complied with the
terms of such Facility LC or (y) the LC Issuer’s failure to pay under any
Facility LC after the presentation to it of a request strictly complying with
the terms and conditions of such Facility LC. Nothing in this Section 2.19.9 is
intended to limit the obligations of the Company under any other provision of
this Agreement.

2.19.10. Lenders’ Indemnification. Each Revolving Lender shall, ratably in
accordance with its Revolving Loan Pro Rata Share, indemnify the LC Issuer, its
affiliates and their respective directors, officers, agents and employees (to
the extent not reimbursed by the Company) against any cost, expense (including
reasonable counsel fees and disbursements), claim, demand, action, loss or
liability (except such as result from such indemnitees’ gross negligence or
willful misconduct or the LC Issuer’s failure to pay under any Facility LC after
the presentation to it of a request strictly complying with the terms and
conditions of the Facility LC) that such indemnitees may suffer or incur in
connection with this Section 2.19 or any action taken or omitted by such
indemnitees hereunder.

2.19.11. Facility LC Collateral Account. The Company agrees that it will, upon
the request of the Agent or the Required Revolving Lenders and until the final
expiration date of any Facility LC and thereafter as long as any amount is
payable to the LC Issuer or the Revolving Lenders in respect of any Facility LC,
maintain a special collateral account pursuant to arrangements satisfactory to
the Agent (the “Facility LC Collateral Account”) at the Agent’s office at the
address specified pursuant to Article XIII, in the name of the Company but under
the sole dominion and control of the Agent, for the benefit of the Lenders and
in which the Company shall have no interest other than as set forth in
Section 2.7(b) or 8.1. The Company hereby pledges, assigns and grants to the
Agent, on behalf of and for the ratable benefit of the Lenders and the LC
Issuer, a security interest in all of the Company’s right, title and interest in
and to all funds which may from time to time be on deposit in the Facility LC
Collateral Account to secure the prompt and complete payment and performance of
the Obligations. The Agent will invest any funds on deposit from time to time in
the Facility LC Collateral Account in certificates of deposit of JPMorgan having
a maturity not exceeding 30 days. Nothing in this Section 2.19.11 shall either
obligate the Agent to require the Company to deposit any funds in the Facility
LC Collateral Account or limit the right of the Agent to release any funds held
in the Facility LC Collateral Account in each case other than as required by
Section 2.7(b) or 8.1.

2.19.12. Rights as a Lender. In its capacity as a Lender, the LC Issuer shall
have the same rights and obligations as any other Lender.

 

- 48 -



--------------------------------------------------------------------------------

2.19.13. Transitional Letter of Credit Provisions. From and after the Closing
Date, the letters of credit described on Schedule 2.19.13 (the “Existing Letters
of Credit”) shall be deemed to constitute Facility LCs issued pursuant to
Section 2.19.1 in which the Lenders participate pursuant to Section 2.19.2. Fees
shall accrue in respect of the Existing Letters of Credit as provided in
Section 2.19.4 beginning as of the Closing Date.

2.20. Replacement of Lender. If a Borrower is required pursuant to Section 3.1,
3.2, 3.5 or 3.6 to make any additional or increased payment to any Lender, if
any Lender’s obligation to make or continue, or to convert Floating Rate
Advances into, Eurocurrency Advances shall be suspended pursuant to Section 3.3
or if any Lender becomes a Defaulting Lender (any Lender so affected an
“Affected Lender”), the Company may elect, if such amounts continue to be
charged, such suspension is still effective or such Lender remains a Defaulting
Lender, to replace such Affected Lender as a Lender party to this Agreement,
provided that no Default or Unmatured Default shall have occurred and be
continuing at the time of such replacement, and provided further that,
concurrently with such replacement, (i) another bank or other entity which is
reasonably satisfactory to the Company, the Agent and (if such Affected Lender
is a Revolving Lender) JPMorgan in its capacity as LC Issuer shall agree, as of
such date, to purchase for cash the Advances and other Obligations due to the
Affected Lender pursuant to an assignment substantially in the form of Exhibit C
and to become a Lender for all purposes under this Agreement and to assume all
obligations of the Affected Lender to be terminated as of such date and to
comply with the requirements of Section 12.3 applicable to assignments, and
(ii) the Borrowers shall pay to such Affected Lender in same day funds on the
day of such replacement (A) all interest, fees and other amounts then accrued
but unpaid to such Affected Lender by the Borrowers hereunder to and including
the date of termination, including without limitation payments due to such
Affected Lender under Sections 3.1, 3.2, 3.5 and 3.6, and (B) an amount, if any,
equal to the payment which would have been due to such Lender on the day of such
replacement under Section 3.4 had the Loans of such Affected Lender been prepaid
on such date rather than sold to the replacement Lender.

2.21. Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Revolving Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Revolving Lender is a
Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Revolving Loan
Commitment of such Defaulting Lender pursuant to Section 2.5(a);

(b) the Revolving Loan Commitment and Outstanding Revolving Credit Exposure of
such Defaulting Lender shall not be included in determining whether all Lenders,
the Required Revolving Lenders or the Required Lenders have taken or may take
any action hereunder (including any consent to any amendment or waiver pursuant
to Section 8.2), provided that any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender which affects such Defaulting
Lender differently than other affected Lenders shall require the consent of such
Defaulting Lender;

 

- 49 -



--------------------------------------------------------------------------------

(c) if any Swing Line Loans shall be outstanding or any LC Obligations shall
exist at the time a Lender becomes a Defaulting Lender then:

 

  (i) the Company shall within one Business Day following notice by the Agent
(x) first, prepay such outstanding Swing Line Loans and (y) second, cash
collateralize such Defaulting Lender’s LC Exposure in accordance with the
procedures set forth in Section 8.1 for so long as such LC Exposure is
outstanding;

 

  (ii) if the Company cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (i) above, the Company shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.19.4
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized; and

 

  (iii) if any Defaulting Lender’s LC Exposure is not cash collateralized
pursuant to clause (i) above, then, without prejudice to any rights or remedies
of the LC Issuer or any Lender hereunder, all letter of credit fees payable
under Section 2.19.4 with respect to such Defaulting Lender’s LC Exposure shall
be payable to the LC Issuer until such LC Exposure is cash collateralized;

(d) so long as any Lender is a Defaulting Lender, the Issuing Bank shall not be
required to issue or Modify any Facility LC, unless it is satisfied that the
related exposure will be 100% covered by cash collateral provided by the Company
in accordance with Section 2.21(c); and

(e) any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 11.2 but
excluding Section 2.20) shall, in lieu of being distributed to such Defaulting
Lender, be retained by the Agent in a segregated account and, subject to any
applicable requirements of law, be applied at such time or times as may be
determined by the Agent (i) first, to the payment of any amounts owing by such
Defaulting Lender to the Agent hereunder, (ii) second, pro rata, to the payment
of any amounts owing by such Defaulting Lender to the LC Issuer or Swing Line
Lender hereunder, (iii) third, to the funding of any Revolving Loan or the
funding or cash collateralization of any participating interest in any Swing
Line Loan or Facility LC in respect of which such Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Agent, (iv) fourth, if so determined by the Agent and the Company, held in such
account as cash collateral for future funding obligations of the Defaulting
Lender under this Agreement, (v) fifth, pro rata, to the payment of any amounts
owing to the Company or the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by the Company or any Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement, and (vi) sixth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided, that if
such payment is (x) a prepayment of the principal amount of any Loans or
Reimbursement Obligations in respect of draws under Facility LCs with respect to
which the LC Issuer has funded its participation obligations and (y) made at a
time when the conditions set forth in Section 4.02 are satisfied, such payment
shall be applied solely to prepay the Loans of, and Reimbursement Obligations
owed to, all Revolving Lenders that are not Defaulting Lenders pro rata prior to
being applied to the prepayment of any Loans, or Reimbursement Obligations owed
to, any Defaulting Lender.

 

- 50 -



--------------------------------------------------------------------------------

In the event that the Agent, the Company, the LC Issuer and the Swing Line
Lender each agrees that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the Swing Line Exposure
and LC Exposure of the Lenders shall be readjusted to reflect the inclusion of
such Lender’s Revolving Loan Commitment and on such date such Lender shall
purchase at par such of the Revolving Loans of the other Lenders as the Agent
shall determine may be necessary in order for such Lender to hold the Revolving
Loans in each Agreed Currency of each Borrower in accordance with its Revolving
Loan Pro Rata Share. For purposes of this Section 2.21, (x) “Swing Line
Exposure” shall mean, with respect to any Defaulting Lender at any time, such
Defaulting Lender’s Revolving Loan Pro Rata Share of the aggregate principal
amount of all Swing Line Loans outstanding at such time and (y) “LC Exposure”
shall mean, with respect to any Defaulting Lender at any time, such Defaulting
Lender’s Revolving Loan Pro Rata Share of the LC Obligations at such time.

Nothing contained in the foregoing shall be deemed to constitute a waiver by any
Borrower of any of its rights or remedies (whether in equity or law) against any
Lender which fails to fund any of its Loans hereunder at the time or in the
amount required to be funded under the terms of this Agreement.

2.22. Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due from any Borrower hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase the specified
currency with such other currency at the Agent’s main office in Chicago,
Illinois on the Business Day preceding that on which the final, non-appealable
judgment is given. The obligations of the applicable Borrower in respect of any
sum due to any Lender or the Agent hereunder shall, notwithstanding any judgment
in a currency other than the specified currency, be discharged only to the
extent that on the Business Day following receipt by such Lender or the Agent
(as the case may be) of any sum adjudged to be so due in such other currency
such Lender or the Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Agent, as the case may be, in the
specified currency, such Borrower agrees, to the fullest extent that it may
effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Agent, as the case may be, against
such loss, and if the amount of the specified currency so purchased exceeds
(a) the sum originally due to any Lender or the Agent, as the case may be, in
the specified currency and (b) any amounts shared with other Lenders as a result
of allocations of such excess as a disproportionate payment to such Lender under
Section 11.2, such Lender or the Agent, as the case may be, agrees to remit such
excess to the applicable Borrower.

2.23. Market Disruption. Notwithstanding the satisfaction of all conditions
referred to in Article II with respect to any Advance in any Agreed Currency
other than Dollars, if there shall occur on or prior to the date of such Advance
any change in national or international financial, political or economic
conditions or currency exchange rates or exchange controls

 

- 51 -



--------------------------------------------------------------------------------

which would in the reasonable opinion of the applicable Borrower, the Agent or
the Required Revolving Lenders make it impracticable for the Eurocurrency Loans
comprising such Advance to be denominated in the Agreed Currency specified by
the applicable Borrower, then the Agent shall forthwith give notice thereof to
such Borrower and the Revolving Lenders or such Borrower shall give notice
thereof to the Revolving Lenders, as the case may be, and such Eurocurrency
Loans shall not be denominated in such currency but shall be made on such
Borrowing Date in Dollars, in an aggregate principal amount equal to the Dollar
Amount of the aggregate principal amount specified in the related Borrowing
Notice, as Floating Rate Loans, unless the applicable Borrower notifies the
Agent at least one Business Day before such date that (a) it elects not to
borrow on such date or (b) it elects to borrow on such date in a different
Agreed Currency, as the case may be, in which the denomination of such
Eurocurrency Loans would in the opinion of the Agent and the Required Revolving
Lenders be practicable and in an aggregate principal amount equal to the Dollar
Amount of the aggregate principal amount specified in the related Borrowing
Notice.

2.24. Foreign Subsidiary Borrowers. The Company may, at any time on or prior to
May 8, 2009 (or such later date as the Agent shall agree in its sole
discretion), add as a party to this Agreement not more than two UK Subsidiaries
and not more than two Dutch Subsidiaries as “Foreign Subsidiary Borrowers”
hereunder by (a) the execution and delivery to the Agent of a duly completed
Assumption Letter by such Subsidiary, with the written consent of each other
Borrower, (b) the execution and delivery to the Agent of such documents,
instruments, opinions and certificates as shall be required in order to permit
the Borrowers to be in compliance with Section 16.2 in connection with the
joinder of such Foreign Subsidiary Borrower hereto and (c) the execution and
delivery to the Agent of such documents, notices, instruments, opinions,
documents of title and certificates as shall be required in order to permit the
Borrowers to be in compliance with Section 6.21(d) after giving effect to the
joinder of such Foreign Subsidiary Borrower hereto. Upon such execution,
delivery and consent, such Subsidiary shall for all purposes be a party hereto
as a Foreign Subsidiary Borrower as fully as if it had executed and delivered
this Agreement.

ARTICLE III

YIELD PROTECTION; TAXES

3.1. Yield Protection. If, on or after the date of this Agreement, the adoption
of any law or any governmental or quasi-governmental rule, regulation, policy,
guideline or directive (whether or not having the force of law), or any change
in the interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender or
applicable Lending Installation or the LC Issuer with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency:

 

  (i) subjects any Lender or any applicable Lending Installation or the LC
Issuer to any Taxes (including UK Tax), or changes the basis of taxation of
payments (other than with respect to Excluded Taxes) to any Lender or the LC
Issuer in respect of its Eurocurrency Loans, Facility LCs or participations
therein, or

 

- 52 -



--------------------------------------------------------------------------------

  (ii) imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation or the LC Issuer (other than reserves and
assessments taken into account in determining the interest rate applicable to
Eurocurrency Advances), or

 

  (iii) imposes any other condition the result of which is to increase the cost
to any Lender or any applicable Lending Installation or the LC Issuer of making,
funding or maintaining its Eurocurrency Loans, or of issuing or participating in
Facility LCs, or reduces any amount receivable by any Lender or any applicable
Lending Installation or the LC Issuer in connection with its Eurocurrency Loans,
Facility LCs or participations therein, or requires any Lender or any applicable
Lending Installation or the LC Issuer to make any payment calculated by
reference to the amount of Eurocurrency Loans, Facility LCs or participations
therein held or interest or LC Fees received by it, by an amount deemed material
by such Lender or the LC Issuer as the case may be,

and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation or the LC Issuer, as the case may be, of making
or maintaining its Eurocurrency Loans, Revolving Loan Commitment or Term Loan
Commitment or of issuing or participating in Facility LCs or to reduce the
return received by such Lender or applicable Lending Installation or the LC
Issuer, as the case may be, in connection with such Eurocurrency Loans,
Revolving Loan Commitment or Term Loan Commitment, Facility LCs or
participations therein, then, within 15 days of demand by such Lender or the LC
Issuer, as the case may be, the Borrowers shall pay such Lender or the LC
Issuer, as the case may be, such additional amount or amounts as will compensate
such Lender or the LC Issuer, as the case may be, for such increased cost or
reduction in amount received.

3.2. Changes in Capital Adequacy Regulations. If a Lender or the LC Issuer
determines the amount of capital required or expected to be maintained by such
Lender or the LC Issuer, any Lending Installation of such Lender or the LC
Issuer, or any corporation controlling such Lender or the LC Issuer is increased
as a result of a Change (as defined below), then, within 15 days of demand by
such Lender or the LC Issuer, the applicable Borrower shall pay such Lender or
the LC Issuer the amount necessary to compensate for any shortfall in the rate
of return on the portion of such increased capital which such Lender or the LC
Issuer determines is attributable to this Agreement, its Outstanding Revolving
Credit Exposure, its Term Loans or Revolving Loan Commitment or Term Loan
Commitment or its commitment to issue Facility LCs as the case may be, hereunder
(after taking into account such Lender’s or the LC Issuer’s policies as to
capital adequacy). “Change” means (i) any change after the date of this
Agreement in the Risk-Based Capital Guidelines or (ii) any adoption of or change
in any other law, governmental or quasi-governmental rule, regulation, policy,
guideline, interpretation, or directive (whether or not having the force of law)
after the date of this Agreement which affects the amount of capital required or
expected to be maintained by any Lender or the LC Issuer or any Lending
Installation or any corporation controlling any Lender or the LC Issuer.
“Risk-Based Capital Guidelines” means (i) the risk-based capital guidelines in
effect in the United States on the date of this Agreement, including transition
rules, and (ii) the corresponding capital regulations promulgated by regulatory
authorities outside the United States implementing the

 

- 53 -



--------------------------------------------------------------------------------

July 1988 report of the Basle Committee on Banking Regulation and Supervisory
Practices Entitled “International Convergence of Capital Measurements and
Capital Standards,” including transition rules, and any amendments to such
regulations adopted prior to the date of this Agreement.

3.3. Availability of Types of Advances. If (a) any Lender determines that
maintenance of its Eurocurrency Loans at a suitable Lending Installation would
violate any applicable law, rule, regulation, or directive, whether or not
having the force of law, (b) the Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted Eurocurrency Base Rate or Eurocurrency Base
Rate, as applicable, for any Eurocurrency Advance for any Interest Period or
(c) the Required Lenders determine that the Adjusted Eurocurrency Base Rate or
the Eurocurrency Base Rate, as applicable, for any Eurocurrency Advance for any
Interest Period will not adequately and fairly reflect the cost to such Lenders
(or Lender) of making or maintaining their Loans (or its Loan) included in such
Advance for such Interest Period, then the Agent shall suspend the availability
of Eurocurrency Advances and require any affected Eurocurrency Advances to be
repaid or converted to Floating Rate Advances, subject to the payment of any
funding indemnification amounts required by Section 3.4.

3.4. Funding Indemnification. If any payment of a Eurocurrency Advance occurs on
a date which is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment or otherwise, or a Eurocurrency Advance is
not made or continued, or a Floating Rate Advance is not converted into a
Eurocurrency Advance, on the date specified by the applicable Borrower for any
reason other than default by the Lenders, or a Eurocurrency Advance is not
prepaid on the date specified by such Borrower for any reason, such Borrower
will indemnify each Lender for any loss or cost incurred by it resulting
therefrom, including, without limitation, any loss or cost in liquidating or
employing deposits acquired to fund or maintain such Eurocurrency Advance.

3.5. Taxes.

3.5.1. All payments by the Borrowers to or for the account of any Lender, the LC
Issuer or the Agent hereunder or under any Note or Facility LC Application shall
be made free and clear of and without deduction for any and all Taxes. If any
Borrower shall be required by law to deduct any Taxes from or in respect of any
sum payable hereunder to any Lender, the LC Issuer or the Agent, (a) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 3.5) such Lender, the LC Issuer or the Agent (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (b) such Borrower shall make such deductions, (c) such
Borrower shall pay the full amount deducted to the relevant authority in
accordance with applicable law and (d) such Borrower shall furnish to the Agent
the original copy of a receipt evidencing payment thereof within 30 days after
such payment is made.

3.5.2. In addition, each Borrower hereby agrees to pay any present or future
stamp or documentary taxes related to such Borrower and any other excise or
property

 

- 54 -



--------------------------------------------------------------------------------

taxes, charges or similar levies related to such Borrower which arise from any
payment hereunder or under any Note or Facility LC Application or from the
execution or delivery of, or otherwise with respect to, this Agreement or any
Note or Facility LC Application (“Other Taxes”).

3.5.3. Each Borrower hereby agrees to indemnify the Agent, the LC Issuer and
each Lender for the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed on amounts payable under this
Section 3.5) related to such Borrower paid by the Agent, the LC Issuer or such
Lender as a result of its Revolving Loan Commitment, its Term Loan Commitment,
any Loans made by it hereunder, or otherwise in connection with its
participation in this Agreement and any liability (including penalties, interest
and expenses) arising therefrom or with respect thereto. Payments due under this
indemnification shall be made within 30 days of the date the Agent, the LC
Issuer or such Lender makes demand therefor pursuant to Section 3.6.

3.5.4. Each Lender agrees that it will, not more than ten Business Days after
the date of this Agreement and at such other times prescribed by applicable law,
deliver to each Borrower (with a copy to the Agent) such properly completed and
executed documentation prescribed by applicable law or reasonably requested by
such Borrower as will demonstrate that such Lender is entitled to an exemption
from withholding tax under the law of the jurisdiction in which such Borrower is
located or a treaty to which such jurisdiction is a party and will permit
payments by such Borrower hereunder to be made without withholding. Without
limiting the generality of the foregoing, in the event that a Borrower is
resident for tax purposes in the United States of America, any Lender that is
not incorporated under the laws of the United States of America or a state
thereof (each a “Non-U.S. Lender”) agrees that it will, not more than ten
Business Days after the date of this Agreement, (i) deliver to the Agent two
duly completed copies of United States Internal Revenue Service Form W-8BEN,
W-8ECI or W-8IMY, certifying in either case that such Lender is entitled to
receive payments under this Agreement without deduction or withholding of any
United States federal income taxes, and (ii) deliver to the Agent a United
States Internal Revenue Form W-8 or W-9, as the case may be, and certify that it
is entitled to an exemption from United States backup withholding tax. Each
Non-U.S. Lender further undertakes to deliver to each of the Company and the
Agent (x) renewals or additional copies of such IRS form (or any successor form)
on or before the date that such form expires or becomes obsolete, and (y) after
the occurrence of any event requiring a change in the most recent IRS forms so
delivered by it, such additional forms or amendments thereto as may be
reasonably requested by the Company or the Agent. All documentation, forms or
amendments described in the first or second sentence of this Section 3.5.4 shall
certify or otherwise demonstrate that such Lender is entitled to receive
payments under this Agreement without deduction or withholding of any income
taxes in the applicable jurisdiction, unless an event (including without
limitation any change in treaty, law or regulation) has occurred prior to the
date on which any such delivery would otherwise be required which renders all
such documentation inapplicable or which would prevent such Lender from duly
completing and delivering any such documentation or amendment with respect to it
and such Lender advises the Borrowers and the Agent that it is not capable of
receiving payments without any deduction or withholding of income

 

- 55 -



--------------------------------------------------------------------------------

tax in such jurisdiction. Each Lender shall promptly notify the Agent of any
change in circumstances which would modify or render invalid any claimed
exemption from withholding of income tax in any such jurisdiction.

3.5.5. For any period during which a Lender has failed to provide a Borrower
with appropriate documentation pursuant to Section 3.5.4 (unless such failure is
due to a change in treaty, law or regulation, or any change in the
interpretation or administration thereof by any governmental authority,
occurring subsequent to the date on which such documentation originally was
required to be provided or, in the case of a Lender that became a party to this
Agreement pursuant to an assignment, the assigning Lender was entitled, at the
time of the assignment, to receive additional amounts with respect to such
withholding tax pursuant to this Section 3.5), such Lender shall not be entitled
to indemnification under this Section 3.5 by such Borrower with respect to Taxes
imposed by the jurisdiction in which such Borrower is located provided that,
should a Lender which is otherwise exempt from or subject to a reduced rate of
withholding tax become subject to Taxes because of its failure to deliver a form
required under Section 3.5.4, the Borrowers shall take such steps as such Lender
shall reasonably request to assist such Lender to recover such Taxes.

3.5.6. If the U.S. Internal Revenue Service or any other governmental authority
of the United States or any other country or any political subdivision thereof
asserts a claim that the Agent did not properly withhold tax from amounts paid
to or for the account of any Lender (because the appropriate documentation was
not delivered or properly completed, because such Lender failed to notify the
Agent of a change in circumstances which rendered its exemption from withholding
ineffective, or for any other reason), such Lender shall indemnify the Agent
fully for all amounts paid, directly or indirectly, by the Agent as tax,
withholding therefor, or otherwise, including penalties and interest, and
including taxes imposed by any jurisdiction on amounts payable to the Agent
under this subsection, together with all costs and expenses related thereto
(including attorneys fees and time charges of attorneys for the Agent, which
attorneys may be employees of the Agent). The obligations of the Lenders under
this Section 3.5.6 shall survive the payment of the Obligations and termination
of this Agreement.

3.6. UK Tax.

 

  (a) Definitions:

“Protected Party” means a Lender, the LC Issuer or the Agent which is or will be
subject to any liability or required to make any payment for or on account of UK
Tax, in relation to a sum received or receivable (or any sum deemed for the
purposes of UK Tax to be received or receivable) under a Loan Document.

“Qualifying Lender” means:

 

  (i) a Lender (other than a Lender within sub-paragraph (ii) below) which is
beneficially entitled to interest payable to that Lender in respect of an
advance under a Loan Document and is:

 

  (A) a Lender:

 

    (I) which is a bank (as defined for the purpose of section 879 of the Income
Tax Act 2007) making an advance under a Loan Document; or

 

- 56 -



--------------------------------------------------------------------------------

    (II) in respect of an advance made under a Loan Document by a person that
was a bank (as defined for the purpose of section 879 of the Income Tax Act
2007) at the time that advance was made,

and which is within the charge to United Kingdom corporation tax as respects any
payments of interest made in respect of that advance; or

 

  (B) a Lender which is:

 

    (I) a company resident in the United Kingdom for United Kingdom tax
purposes; or

 

    (II) a partnership each member of which is:

 

    1) a company resident in the United Kingdom; or

 

    2) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (for the purposes of section 11(2)
of the Income and Corporation Taxes Act 1988) the whole of any share of interest
payable in respect of that advance that falls to it by reason of sections 114
and 115 of the Income and Corporation Taxes Act 1988; or

 

    (III) a company not so resident in the United Kingdom which carries on a
trade in the United Kingdom through a permanent establishment and which brings
into account interest payable in respect of that advance in computing its
chargeable profits (within the meaning given by section 11(2) of the Income and
Corporation Taxes Act 1988).

 

  (C) a Treaty Lender; or

 

  (ii) a building society (as defined for the purpose of section 880 of the
Income Tax Act 2007) making an advance under a Loan Document.

 

- 57 -



--------------------------------------------------------------------------------

“Tax Credit” means a credit against, relief or remission for, or repayment of
any UK Tax.

“Tax Deduction” means a deduction or withholding for or on account of UK Tax
from a payment under a Loan Document.

“Tax Payment” means either an increased payment made by a Borrower to a Lender
under 3.6(e) (Tax gross-up) or a payment under 3.6(j) (Tax indemnity).

“Treaty Lender” means a Lender which:

 

  (i) is treated as a resident of a Treaty State for the purposes of the Treaty;
and

 

  (ii) does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender’s participation in the Loan is effectively
connected.

“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.

“VAT” means value added tax as provided for in the Value Added Tax Act 1994 and
any other tax of a similar nature.

 

  (b) Unless a contrary indication appears, in this Section 3.6 a reference to
“determines” or “determined” means a determination made in the absolute
discretion of the person making the determination.

 

  (c) Each Borrower shall make all payments to be made by it under a Loan
Document without any Tax Deduction, unless a Tax Deduction is required by law.

 

  (d) Each Borrower shall promptly upon becoming aware that it must make a Tax
Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Agent accordingly. Similarly, a Lender shall notify the
Agent on becoming so aware in respect of a payment payable to that Lender. If
the Agent receives such notification from a Lender it shall notify that
Borrower.

 

  (e) If a Tax Deduction is required by law to be made by a Borrower under a
Loan Document, the amount of the payment due from that Borrower shall be
increased to an amount which (after making any Tax Deduction) leaves an amount
equal to the payment which would have been due if no Tax Deduction had been
required.

 

  (f)

A Borrower is not required to make an increased payment to a Lender under
paragraph (e) above for a Tax Deduction in respect of tax imposed by the United
Kingdom from a payment of interest on a Loan, if on the date on which the
payment falls due the payment could have been made to the relevant Lender
without a Tax Deduction if it was a Qualifying Lender, but on that date that
Lender is not or has ceased to be a Qualifying Lender other than as a result of
any

 

- 58 -



--------------------------------------------------------------------------------

 

change after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any law or any published
practice or concession of any relevant taxing authority; or

 

  (i) (A) the relevant Lender is a Qualifying Lender solely under sub-paragraph
(i)(B) of the definition of Qualifying Lender;

(B) an officer of H.M. Revenue & Customs has given (and not revoked) a direction
(a “Direction”) under section 931 of the Income Tax Act 2007 (as that provision
has effect on the date on which the relevant Lender became a party hereto) which
relates to that payment and that Lender has received from such Borrower or the
Company a certified copy of that Direction; and

(C) the payment could have been made to the Lender without any Tax Deduction in
the absence of that Direction; or

 

  (ii) the relevant Lender is a Treaty Lender and the Borrower making the
payment is able to demonstrate that the payment could have been made to the
Lender without the Tax Deduction had that Lender complied with its obligations
under paragraph (i) below.

 

  (g) If a Borrower is required to make a Tax Deduction, that Borrower shall
make that Tax Deduction and any payment required in connection with that Tax
Deduction within the time allowed and in the minimum amount required by law.

 

  (h) Within 30 days of making either a Tax Deduction or any payment required in
connection with that Tax Deduction, the Borrower making that Tax Deduction shall
deliver to the Agent for the Lender entitled to the payment evidence reasonably
satisfactory to the Lender that the Tax Deduction has been made or (as
applicable) any appropriate payment paid to the relevant taxing authority.

 

  (i) A Treaty Lender and each Borrower which makes a payment to which that
Treaty Lender is entitled shall co-operate in completing any procedural
formalities necessary for that Borrower to obtain authorization to make that
payment without a Tax Deduction.

 

  (j) Each Borrower shall (within 3 Business Days of demand by the Agent) pay to
a Protected Party an amount equal to the loss, liability or cost which that
Protected Party determines will be or has been (directly or indirectly) suffered
for or on account of UK Tax by that Protected Party in respect of a Loan
Document.

 

  (k) Paragraph (j) above shall not apply with respect to any UK Tax assessed on
a Protected Party:

 

  (A) under the law of the jurisdiction in which that Protected Party is
incorporated or, if different, the jurisdiction (or jurisdictions) in which that
Protected Party is treated as resident for tax purposes; or

 

- 59 -



--------------------------------------------------------------------------------

  (B) under the law of the jurisdiction in which that Protected Party’s facility
office is located in respect of amounts received or receivable in that
jurisdiction,

if that UK Tax is imposed on or calculated by reference to the net income
received or receivable (but not any sum deemed to be received or receivable) by
that Protected Party.

 

  (l) Furthermore, paragraph (j) above shall not apply to the extent a loss,
liability or cost:

 

  (A) is compensated for by an increased payment under paragraphs (c) to
(h) above; or

 

  (B) would have been compensated for by an increased payment under paragraphs
(c) to (h) above but was not so compensated solely because one of the exclusions
in paragraph (f) applied.

 

  (m) A Protected Party making, or intending to make a claim under paragraph
(j) above shall promptly notify the Agent of the event which will give, or has
given, rise to the claim, following which the Agent shall notify the Borrower.

 

  (n) A Protected Party shall, on receiving a payment from a Borrower under
paragraph (j), notify the Agent.

 

  (o) If a Borrower makes a Tax Payment and the relevant Lender determines that:

 

  (A) a Tax Credit is attributable to that Tax Payment; and

 

  (B) that Lender has obtained, utilized and retained that Tax Credit,

the relevant Lender shall pay an amount to the Borrower which that Lender
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been made by the Borrower.

 

  (p) Each Borrower shall pay and, within three Business Days of demand,
indemnify each Lender against any cost, loss or liability that Lender incurs in
relation to all stamp duty, registration and other similar UK Taxes payable in
respect of any Loan Document (excluding, for the avoidance of doubt, any such UK
Tax arising in connection with an assignment or transfer by that Lender of its
rights under any Loan Document).

 

  (q) All amounts set out, or expressed to be payable under a Loan Document by
any party to a Lender which (in whole or part) constitute the consideration for
VAT purposes shall be deemed to be exclusive of any VAT which is chargeable on
such supply, and accordingly, subject to paragraph (r) below, if VAT is
chargeable on any supply made by any Lender to any party under a Loan Document,
that party shall pay to the Lender (in addition to and at the same time as
paying the consideration) an amount equal to the amount of the VAT (and such
Lender shall promptly provide an appropriate VAT invoice to such party).

 

- 60 -



--------------------------------------------------------------------------------

  (r) Where a Loan Document requires any party to reimburse a Lender for any
costs or expenses, that party shall also at the same time pay and indemnify the
Lender against all VAT incurred by the Lender in respect of the costs or
expenses to the extent that the Lender reasonably determines that neither it nor
any other member of any group of which it is a member for VAT purposes is
entitled to credit or repayment from the relevant tax authority in respect of
the VAT.

3.7. Lender Statements; Survival of Indemnity. To the extent reasonably
possible, each Lender shall designate an alternate Lending Installation with
respect to its Eurocurrency Loans to reduce any liability of the Borrowers to
such Lender under Sections 3.1, 3.2, 3.5 and 3.6 or to avoid the unavailability
of Eurocurrency Advances under Section 3.3, so long as such designation is not,
in the judgment of such Lender, disadvantageous to such Lender. Each Lender
shall deliver a written statement of such Lender to the applicable Borrower
(with a copy to the Agent) as to the amount due, if any, under Section 3.1, 3.2,
3.4, 3.5 or 3.6. Such written statement shall set forth in reasonable detail the
calculations upon which such Lender determined such amount and shall be final,
conclusive and binding on such Borrower in the absence of manifest error.
Determination of amounts payable under such Sections in connection with a
Eurocurrency Loan shall be calculated as though each Lender funded its
Eurocurrency Loan through the purchase of a deposit of the type, currency and
maturity corresponding to the deposit used as a reference in determining the
Eurocurrency Rate applicable to such Loan, whether in fact that is the case or
not. Unless otherwise provided herein, the amount specified in the written
statement of any Lender shall be payable on demand after receipt by the
applicable Borrower of such written statement. The obligations of the Borrowers
under Sections 3.1, 3.2, 3.4, 3.5 and 3.6 shall survive payment of the
Obligations and termination of this Agreement.

ARTICLE IV

CONDITIONS PRECEDENT

4.1. Effectiveness of Agreement and Initial Credit Extension. Notwithstanding
the execution and delivery of this Agreement on the Closing Date, this Agreement
shall not become effective, the Existing Credit Agreement shall not be
superseded as provided in Article XVII, no commitment to make Credit Extensions
shall arise and no Lender shall be required to make the initial Credit Extension
hereunder unless, on or before November 10, 2008, (a) the Company has furnished
to the Agent with sufficient copies for the Lenders:

 

  (i) Copies of the articles or certificate of incorporation (or comparable
constituent document) of each Loan Party, together with all amendments, and a
certificate of good standing, each certified by the appropriate governmental
officer in its jurisdiction of incorporation or organization, as well as any
other information required by Section 326 of the USA Patriot Act or necessary
for the Agent or any Lender to verify the identity of any Loan Party as required
by Section 326 of the USA Patriot Act.

 

- 61 -



--------------------------------------------------------------------------------

  (ii) Copies, certified by the Secretary or Assistant Secretary of each Loan
Party, of its by-laws (or comparable governing document) and of its Board of
Directors’ resolutions and of resolutions or actions of any other body
authorizing the execution of the Loan Documents to which such Loan Party is a
party.

 

  (iii) An incumbency certificate, executed by the Secretary or Assistant
Secretary of each Loan Party, which shall identify by name and title and bear
the signatures of the Financial Officers of the Company and any other officers
of any Loan Party authorized to sign the Loan Documents to which such Loan Party
is a party, upon which certificate the Agent and the Lenders shall be entitled
to rely until informed of any change in writing by such Loan Party.

 

  (iv) A certificate, signed by a Financial Officer of the Company, stating that
on the Closing Date (A) the representations and warranties contained in Article
V are true and correct and (B) no Default or Unmatured Default has occurred and
is continuing.

 

  (v) A written opinion of the Loan Parties’ U.S. counsel, addressed to the
Agent and the Lenders in substantially the form of Exhibit A.

 

  (vi) Any Notes requested by a Lender pursuant to Section 2.13 payable to the
order of each such requesting Lender.

 

  (vii) Written money transfer instructions, in substantially the form of
Exhibit D, addressed to the Agent and signed by a Financial Officer, together
with such other related money transfer authorizations as the Agent may have
reasonably requested.

 

  (viii) Audited consolidated financial statements of the Company for the fiscal
years ended August 31, 2008 and August 31, 2007 (such financial statements,
collectively, the “Historical Financial Statements”).

 

  (ix) Satisfactory financial statement projections through and including the
fiscal year ended August 31, 2013, together with such additional financial
information as the Agent shall reasonably request (including, without
limitation, a summary of the assumptions used in preparing such projections).

 

  (x) An opening compliance certificate in substantially the form of Exhibit B
signed by a Financial Officer of the Company showing the calculations necessary
to determine compliance with the covenants contained in Section 6.19 and 6.21 of
this Agreement, which calculations shall be prepared in a manner acceptable to
the Agent and the Lenders (the “Opening Pro Forma Compliance Certificate”).

 

  (xi) The Domestic Subsidiary Guaranty, the Pledge Agreements (including all
supporting documentation including, certificated securities, transfer powers and
legal opinions, if any, required to be delivered in connection therewith) and
the other documents listed on the List of Closing Documents attached hereto as
Schedule 4.1 and not otherwise listed above.

 

- 62 -



--------------------------------------------------------------------------------

  (xii) Schedules and Exhibits to this Agreement in form and substance
satisfactory to the Lenders.

 

  (xiii) Such other documents as any Lender or its counsel may have reasonably
requested.

 

  (xiv) If the initial Credit Extension will be the issuance of a Facility LC
(other than the deemed issuance of any Existing Letters of Credit), a properly
completed Facility LC Application.

(b) The Borrower has paid to the Agent and the Arrangers the fees agreed to in
the letter agreements described in Section 10.13 then due and owing and all
reasonable out-of-pocket expenses for which invoices have been presented.

4.2. Initial Advance to each Additional Foreign Subsidiary Borrower. The Lenders
shall not be required to make a Revolving Loan hereunder to or with respect to
any Foreign Subsidiary Borrower which may become a party hereto after the
Closing Date, unless:

(a) the Company or such Foreign Subsidiary Borrower has furnished or caused to
be furnished to the Agent with sufficient copies for the Lenders, in each case,
in form and substance reasonably satisfactory to the Agent:

 

  (i) The Assumption Letter executed and delivered by such Foreign Subsidiary
Borrower and containing the written consent of each other Borrower, as
contemplated by Section 2.24.

 

  (ii) Copies, certified by the Company Secretary, Assistant Secretary, managing
director(s) or other authorized representative of such Foreign Subsidiary
Borrower, if applicable, of its Board of Directors’ resolutions (and resolutions
of other bodies, if any are deemed necessary by counsel for any Lender)
approving the terms of the entry into and the transactions contemplated by the
Assumption Letter and the other Loan Documents to which such Foreign Subsidiary
Borrower is a party, authorizing the execution of the incumbency certificate and
approving the individuals set out therein to execute all other documents,
certificates and notices in connection with the transaction and the Loan
Documents on its behalf.

 

  (iii) Copies, certified by the Company Secretary, Assistant Secretary,
managing director(s) or other authorized representative of the constitutional
documents of such Foreign Subsidiary Borrower.

 

  (iv) An incumbency certificate, executed by the Secretary, Assistant
Secretary, managing director(s) or other authorized representative of such
Foreign Subsidiary Borrower, which shall identify by name and title and bear the
signature of the officers, proxyholder or managing director(s) of such Foreign
Subsidiary Borrower authorized to sign the Assumption Letter and the other Loan
Documents to which such Foreign Subsidiary is a party, and all other documents
and notices to be signed or dispatched by it under or in connection with this
Agreement or the other Loan Documents, upon which certificate the Agent and the
Lenders shall be entitled to rely until informed of any change in writing by the
Company.

 

- 63 -



--------------------------------------------------------------------------------

  (v) (A) A written opinion of counsel to such Foreign Subsidiary Borrower, with
respect to the laws of its jurisdiction of organization, addressed to the Agent
and the Lenders and (B) a written opinion of U.S. counsel to the Company and
such Foreign Subsidiary Borrower, addressed to the Agent and the Lenders.

 

  (vi) Promissory notes payable to each of the Lenders requesting promissory
notes pursuant to Section 2.13(d) hereof.

 

  (vii) All documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA Patriot Act and (if applicable).

 

  (viii) In the case of a Dutch Subsidiary, the Agent shall have received from
such Dutch Subsidiary (A) an original up-to-date extract from the Chamber of
Commerce Trade Register and (B) a confirmation by an authorized signatory of
such Dutch Subsidiary that there is no works council with jurisdiction over the
transactions as envisaged by any Loan Document, or, if a works council is
established, a confirmation that all consultation obligations in respect of such
works council have been complied with and that positive unconditional advice has
been obtained, attaching a copy of the works council’s advice on the
transactions as envisaged by the Loan Documents and a copy of the request for
such advice.

 

  (ix) In the case of a UK Subsidiary, a valid direction from Her Majesty’s
Revenue and Customs authorizing such Subsidiary to make interest payments
hereunder to any Lender which is:

 

  (A) a Treaty Lender (as defined in Section 3.6(a)) with no withholding or
deduction for or on account of UK Tax; or

 

  (B) a resident of a jurisdiction having a double taxation agreement with the
United Kingdom that makes provision for relief by way of reduction of (rather
than exemption from) tax imposed by the United Kingdom on interest and which
does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender’s participation in the Loan is effectively
connected, with the minimum withholding or deduction for or on account of UK Tax
resulting from the application of such relief.

 

  (x) Such other notices, instruments, documents, opinions, documents of title
and certificates as any Lender or its counsel may have reasonably requested.

(b) the Company has, and has caused each applicable Subsidiary to, deliver all
such documents, notices, instruments, opinions, documents of title and
certificates as shall be required in order to permit the Borrowers to be in
compliance with Section 6.21(d) after giving effect to the joinder of such
Foreign Subsidiary Borrower hereto.

 

- 64 -



--------------------------------------------------------------------------------

4.3. Each Credit Extension. The Lenders shall not (except as otherwise set forth
in Section 2.4.4 with respect to Revolving Loans for the purpose of repaying
Swing Line Loans) be required to make any Credit Extension unless on the
applicable Credit Extension Date:

 

  (i) No Default or Unmatured Default exists or would exist immediately after
giving effect to such Credit Extension.

 

  (ii) The representations and warranties contained in Article V are true and
correct as of such Credit Extension Date except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct on
and as of such earlier date.

 

  (iii) All legal matters incident to the making of such Credit Extension shall
be satisfactory to the Lenders and their counsel.

Each Borrowing Notice or Swing Line Borrowing Notice, as the case may be, or
request for issuance or Modification of a Facility LC with respect to each such
Credit Extension shall constitute a representation and warranty by the
applicable Borrower that the conditions contained in Sections 4.3(i) and
(ii) have been satisfied.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each Borrower (as to itself and its Subsidiaries) represents and warrants to the
Lenders that:

5.1. Existence and Standing. Each of the Company and its Subsidiaries is a
corporation, partnership (in the case of Subsidiaries only) or limited liability
company duly and properly incorporated or organized, as the case may be, validly
existing and (to the extent such concept applies to such entity) in good
standing under the laws of its jurisdiction of incorporation or organization and
has all requisite authority to conduct its business in all material respects in
each jurisdiction in which its business is conducted, except for any failure
(other than by any Loan Party or any Material Foreign Subsidiary) to be in
compliance with the foregoing that could not, individually or collectively,
reasonably be expected to have a Material Adverse Effect.

5.2. Authorization and Validity. Each Loan Party has the power and authority and
legal right to execute and deliver the Loan Documents to which it is a party and
to perform its obligations thereunder. The execution and delivery by each Loan
Party of the Loan Documents to which it is a party and the performance of its
obligations thereunder have been duly authorized by proper corporate
proceedings, and the Loan Documents to which such Loan Party is a party
constitute legal, valid and binding obligations of such Loan Party enforceable
against such Loan Party in accordance with their terms, except as enforceability
may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally or, in the case of any Foreign
Subsidiary Borrower, by any general principles of law limiting its obligations
which are specifically referred to on any legal opinion delivered pursuant to
Section 4.2.

 

- 65 -



--------------------------------------------------------------------------------

5.3. No Conflict; Government Consent. Neither the execution and delivery by each
Loan Party of the Loan Documents to which it is a party, nor the consummation of
the transactions therein contemplated, nor compliance with the provisions
thereof will violate (i) any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on the Company or any of its Subsidiaries or
(ii) the Company’s or any Subsidiary’s articles or certificate of incorporation,
partnership agreement, certificate of partnership, articles or certificate of
organization, by-laws, or operating or other management agreement, as the case
may be, or (iii) the provisions of any indenture, instrument or agreement to
which the Company or any of its Subsidiaries is a party or is subject, or by
which it, or its Property, is bound (including, without limitation, the Senior
Note Indenture, the Senior Notes and the Convertible Note Indenture), or
conflict with or constitute a default thereunder, or result in, or require, the
creation or imposition of any Lien in, of or on the Property of the Company or a
Subsidiary pursuant to the terms of any such indenture, instrument or agreement.
No order, consent, adjudication, approval, license, authorization, or validation
of, or filing, recording or registration with, or exemption by, or other action
in respect of any governmental or public body or authority, or any subdivision
thereof, which has not been obtained by the Company or any of its Subsidiaries,
is required to be obtained by the Company or any of its Subsidiaries in
connection with the execution and delivery of the Loan Documents, the borrowings
under this Agreement, the payment and performance by the Borrowers of the
Secured Obligations or the legality, validity, binding effect or enforceability
of any of the Loan Documents.

5.4. Financial Statements. (a) The Historical Financial Statements of the
Company and its Subsidiaries heretofore delivered to the Lenders were prepared
in accordance with generally accepted accounting principles in effect on the
date such statements were prepared and fairly present the consolidated financial
condition and operations of the Company and its Subsidiaries at such dates and
the consolidated results of their operations for the periods then ended.

(b) All pro forma financial statements or any projections furnished by or on
behalf of the Company or any Subsidiary to the Agent or any Lender in connection
with the negotiation of, or compliance with, the Loan Documents (including,
without limitation, the financial statements that serve as the basis for the
computations in the Opening Pro Forma Compliance Certificate), were prepared in
good faith based upon reasonable assumptions at the time of preparation.

5.5. Material Adverse Change. Since August 31, 2008, there has been no change in
the business, Property, prospects, condition (financial or otherwise) or results
of operations of the Company and its Subsidiaries which could reasonably be
expected to have a Material Adverse Effect.

5.6. Taxes. The Company and its Subsidiaries have filed all material United
States federal tax returns and all other material tax returns which are required
to be filed and have paid all material taxes due pursuant to said returns or
pursuant to any assessment received by the Company or any of its Subsidiaries,
except such taxes, if any, as are being contested in good faith and as to which
adequate reserves have been provided in accordance with GAAP and as to which no
Lien exists. The United States income tax returns of the Company and its
Subsidiaries (other than Persons who became Subsidiaries of the Company after
August 31, 2003) through the

 

- 66 -



--------------------------------------------------------------------------------

fiscal year ended August 31, 2003, are closed for audit by the Internal Revenue
Service. No tax liens have been filed and no claims are being asserted with
respect to any such taxes which could reasonably be expected to have a Material
Adverse Effect. The charges, accruals and reserves on the books of the Company
and its Subsidiaries in respect of any taxes or other governmental charges are
adequate.

5.7. Litigation and Contingent Obligations. Except as set forth on Schedule 5.7,
there is no litigation, arbitration, governmental investigation, proceeding or
inquiry pending or, to the knowledge of any of their officers, threatened
against or affecting the Company or any of its Subsidiaries which could
reasonably be expected to have a Material Adverse Effect or which seeks to
prevent, enjoin or delay the making of any Credit Extensions or any other
transactions contemplated by the Loan Documents. Other than any liability
incident to any litigation, arbitration or proceeding which (i) could not
reasonably be expected to have a Material Adverse Effect or (ii) is set forth on
Schedule 5.7, the Company and its Subsidiaries have no material Contingent
Obligations not provided for or disclosed in the financial statements referred
to in Section 5.4.

5.8. Subsidiaries. Schedule 5.8 contains an accurate list of all Subsidiaries of
the Company as of the Closing Date, setting forth their respective jurisdictions
of organization and the percentage of their respective capital stock or other
ownership interests owned by the Company or other Subsidiaries. All of the
issued and outstanding shares of capital stock or other ownership interests of
such Subsidiaries have been (to the extent such concepts are relevant with
respect to such ownership interests) duly authorized and issued and are fully
paid and non-assessable. Schedule 1.2 contains an accurate list of all of the
Company’s Material Domestic Subsidiaries and their respective jurisdictions of
organization as of the Closing Date. Schedule 1.3 contains an accurate list of
all of the Company’s Material Foreign Subsidiaries and their respective
jurisdictions of organization as of the Closing Date. As of the Closing Date,
(i) the aggregate assets of the Company, the Material Domestic Subsidiaries
listed on Schedule 1.2 and the Material Foreign Subsidiaries listed on Schedule
1.3 (in the case of such Material Foreign Subsidiaries, on a consolidated basis
with their respective Subsidiaries) represent 75% or more of the Consolidated
Assets of the Company and its Subsidiaries and (ii) such entities on an
aggregate basis are responsible for 75% or more of the Consolidated Operating
Income of the Company and its Subsidiaries.

5.9. Employee Benefit Plans. (a) The Unfunded Liabilities of all Single Employer
Plans do not in the aggregate exceed $25,000,000, and no Single Employer Plan
has any Unfunded Liabilities for which a minimum funding waiver request under
Section 412 of the Code or Section 302 of ERISA has been filed or is reasonably
anticipated to be filed. Neither the Company nor any other member of the
Controlled Group has incurred, or is reasonably expected to incur, any
withdrawal liability to Multiemployer Plans in excess of $20,000,000 in the
aggregate. Each Single Employer Plan complies with all applicable requirements
of law and regulations, except for any failure to comply that could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect; no Reportable Event has occurred with respect to any Plan that,
together with all other Reportable Events that have occurred and are continuing,
could reasonably be expected to result in liability to the Company and its
Subsidiaries in an aggregate amount in excess of $20,000,000; neither the
Company nor any other member of the Controlled Group has withdrawn from any
Multiemployer Plan or Multiple Employer Plan or initiated steps to do so; and no
steps have been taken to reorganize any Multiemployer Plan or terminate any Plan
under Section 4041(c) or 4042 of ERISA.

 

- 67 -



--------------------------------------------------------------------------------

(b) Each Foreign Pension Plan is in compliance with all requirements of law
applicable thereto and the respective requirements of the governing documents
for such plan except to the extent such non-compliance could not reasonably be
expected to result in a Material Adverse Effect. With respect to each Foreign
Pension Plan, none of the Company, its Affiliates or any of its directors,
officers, employees or agents has engaged in a transaction that has subjected,
or could reasonably be expected to subject, the Company or any of the
Subsidiaries, directly or indirectly, to a tax or civil penalty that could
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect. With respect to each Foreign Pension Plan, reserves have been
established in the financial statements furnished to Lenders in respect of any
unfunded liabilities in accordance with applicable law or, where required, in
accordance with ordinary accounting practices in the jurisdiction in which such
Foreign Pension Plan is maintained. The aggregate unfunded liabilities, with
respect to such Foreign Pension Plans could not reasonably be expected to result
in a Material Adverse Effect. There are no actions, suits or claims (other than
routine claims for benefits) pending or threatened against the Company or any of
its Affiliates with respect to any Foreign Pension Plan which could reasonably
be expected, individually or in the aggregate, to result in a Material Adverse
Effect.

5.10. Accuracy of Information. No information, exhibit or report furnished by
any Borrower or any of their respective Subsidiaries to the Agent or to any
Lender in connection with the negotiation of, or compliance with, the Loan
Documents contained any material misstatement of fact or omitted to state a
material fact or any fact necessary to make the statements contained therein not
misleading in any material respect.

5.11. Regulation U. Margin stock (as defined in Regulation U) constitutes less
than 25% of the value of those assets of the Company and its Subsidiaries which
are subject to any limitation on sale, pledge, or other restriction hereunder,
and none of the Pledged Collateral is margin stock.

5.12. Material Agreements. Neither the Company nor any Subsidiary is a party to
any agreement or instrument or subject to any charter or other corporate
restriction the compliance with which could reasonably be expected to have a
Material Adverse Effect. Neither the Company nor any Subsidiary is in default in
the performance, observance or fulfillment of any of the obligations, covenants
or conditions contained in any agreement to which it is a party, which default
could reasonably be expected to have a Material Adverse Effect.

5.13. Compliance With Laws. The Company and its Subsidiaries have complied with
all applicable statutes, rules, regulations, orders and restrictions of any
domestic or foreign government or any instrumentality or agency thereof having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property, except for any failure to comply with any of the
foregoing which could not reasonably be expected to have a Material Adverse
Effect. Furthermore, to the extent that any Dutch Borrower would qualify as a
credit institution (kredietinstelling) under the Dutch Financial Supervision
Act, it is in compliance therewith.

 

- 68 -



--------------------------------------------------------------------------------

5.14. Ownership of Properties. On the Closing Date, the Company and its
Subsidiaries will have good title, free of all Liens other than those permitted
by Section 6.15, to all of the Property and assets reflected in the Company’s
most recent consolidated financial statements provided to the Agent as owned by
the Company and its Subsidiaries, except as sold or otherwise disposed of in the
ordinary course of business, other than defects in title that do not in the
aggregate materially detract from the value of the property or assets of the
Company and the Subsidiaries, taken as a whole, and do not materially impair the
use thereof in the operation of the business of the Company and the
Subsidiaries, taken as a whole.

5.15. Insurance. Schedule 5.15 sets forth a true, complete and correct
description of all material insurance maintained by the Company or by the
Company for its Subsidiaries as of the Closing Date. As of such date, such
insurance is in full force and effect and all premiums have been duly paid. The
Company and its Subsidiaries have insurance in such amounts and covering such
risks and liabilities as are in accordance with normal industry practice and
have adequate reserves for all deductibles and self-insurance programs.

5.16. Environmental Matters. In the ordinary course of its business, the
officers of the Company consider the effect of Environmental Laws on the
business of the Company and its Subsidiaries, in the course of which they
identify and evaluate potential risks and liabilities accruing to the Company
due to Environmental Laws. On the basis of this consideration, the Company has
concluded that compliance with applicable Environmental Laws cannot reasonably
be expected to have a Material Adverse Effect. Neither the Company nor any
Subsidiary has received any notice to the effect that its operations are not in
material compliance with any of the requirements of applicable Environmental
Laws or are the subject of any federal or state investigation evaluating whether
any remedial action is needed to respond to a release of any toxic or hazardous
waste or substance into the environment, which non-compliance or remedial action
could reasonably be expected to have a Material Adverse Effect.

5.17. Investment Company Act. Neither the Company nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.

5.18. [Reserved]

5.19. Pledge Agreements. Each Pledge Agreement is effective to create in favor
of the Agent, for the benefit of the holders of the Secured Obligations, a legal
and valid security interest in the Pledged Collateral and, with respect to the
U.S. Law Pledge Agreement, when financing statements in appropriate form are
filed in the appropriate filing office in the jurisdiction of organization of
each Pledgor, or certificates representing the Pledged Collateral are delivered
to the Agent, or the issuer of the Pledged Collateral executes a control
agreement in favor of the Agent, as applicable, the U.S. Law Pledge Agreement
will create a valid and perfected first priority security interest in the
Pledged Collateral subject thereto, in favor of the Agent for the benefit of the
holders of the Secured Obligations.

5.20. [Reserved]

 

- 69 -



--------------------------------------------------------------------------------

5.21. Solvency. Both before and after giving effect to (a) the initial Credit
Extensions to be made or incurred on the Closing Date or such other date as
Loans and Facility LCs requested hereunder are made or incurred, (b) the
disbursement of the proceeds of such Loans pursuant to the instructions of the
Borrowers and (c) the payment and accrual of all fees, costs and expenses in
connection with the foregoing, each Loan Party is and will be Solvent.

5.22. No Default or Unmatured Default. No Default or Unmatured Default has
occurred and is continuing.

5.23. Special Representations and Warranties of each Foreign Subsidiary
Borrower. Each Foreign Subsidiary Borrower represents and warrants to the
Lenders as provided in this Section 5.23 that:

5.23.1. Filing. To ensure the enforceability or admissibility in evidence of
this Agreement and any Notes requested to be issued hereunder by any Foreign
Subsidiary Borrower in its jurisdiction of organization (hereinafter referred to
as its “Home Country”), it is not necessary that this Agreement or any such
Notes or any other document be filed or recorded with any court or other
authority in its Home Country or that any stamp or similar tax be paid to or in
respect of this Agreement or any such Notes of such Foreign Subsidiary Borrower.
To the knowledge of such Foreign Subsidiary Borrower, the qualification by any
Lender or the Agent for admission to do business under the laws of its Home
Country does not constitute a condition to, and the failure to so qualify does
not affect, the exercise by any Lender or the Agent of any right, privilege, or
remedy afforded to any Lender or the Agent in connection with the Loan Documents
to which such Foreign Subsidiary Borrower is a party or the enforcement of any
such right, privilege, or remedy against such Foreign Subsidiary Borrower. The
performance by any Lender or the Agent of any action required or permitted under
the Loan Documents will not (i) to the knowledge of such Foreign Subsidiary
Borrower, violate any law or regulation of such Foreign Subsidiary Borrower’s
Home Country or any political subdivision thereof, (ii) to the knowledge of such
Foreign Subsidiary Borrower, result in any tax (other than any withholding tax
for which the Company has provided an indemnity in accordance with the proviso
set forth below) or other monetary liability to such party pursuant to the laws
of such Foreign Subsidiary Borrower’s Home Country or political subdivision or
taxing authority thereof or otherwise (provided that, should any such action
result in any such tax or other monetary liability to the Lender or the Agent,
the Company hereby agrees to indemnify such Lender or the Agent, as the case may
be, against (x) any such tax or other monetary liability and (y) any increase in
any tax or other monetary liability which results from such action by such
Lender or the Agent and, to the extent the Company makes such indemnification,
the incurrence of such liability by the Agent or any Lender will not constitute
a Default) or (iii) violate any rule or regulation of any federation or
organization or similar entity applicable to such Foreign Subsidiary Borrower of
which such Foreign Subsidiary Borrower’s Home Country is a member.

5.23.2. No Immunity. Neither such Foreign Subsidiary Borrower nor any of its
assets is entitled to immunity from suit, execution, attachment or other legal
process. Such Foreign Subsidiary Borrower’s execution and delivery of the Loan
Documents to

 

- 70 -



--------------------------------------------------------------------------------

which it is a party constitute, and the exercise of its rights and performance
of and compliance with its obligations under such Loan Documents will
constitute, private and commercial acts done and performed for private and
commercial purposes.

ARTICLE VI

COVENANTS

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

6.1. Financial Reporting. The Company will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with generally accepted accounting principles, and furnish to the Agent (for
further distribution to each Lender):

 

  (i) Within 90 days after the end of each fiscal year, its consolidated and
consolidating balance sheet and related statements of income and cash flows
showing the financial condition of the Company and the Subsidiaries as of the
close of such fiscal year and the results of the operations of the Company and
the Subsidiaries during such year, all in reasonable detail, setting forth in
each case in comparative form (a) the corresponding statements for the preceding
fiscal year and (b) the budget corresponding to such period previously provided
pursuant to Section 6.1(iii). Any such consolidated financial statements shall
have been audited by PricewaterhouseCoopers LLP or other independent public
accountants of recognized national standing, and shall be accompanied by (x) an
opinion of such accountants (which shall not be qualified in any material
respect) to the effect that such consolidated financial statements fairly
present in all material respects the financial condition and results of
operations of the Company and the Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, (y) any management letter prepared by
such accountants and (z) at the reasonable request of the Agent, a certificate
of such accountants that, in the course of their examination necessary for their
certification of the foregoing, they have obtained no knowledge of any Default
or Unmatured Default, or if, in the opinion of such accountants, any Default or
Unmatured Default shall exist, stating the nature and status thereof.

 

  (ii) Within 45 days after the end of each of the first three fiscal quarters
of each fiscal year, its consolidated and consolidating balance sheet and
related statements of income and cash flows showing the financial condition of
the Company and the Subsidiaries as of the close of such fiscal quarter and the
results of the operations of the Company and the Subsidiaries during such fiscal
quarter and the then elapsed portion of the fiscal year, all in reasonable
detail and certified by one of its Financial Officers as fairly presenting in
all material respects the financial condition and results of operations of each
of the Company and the Subsidiaries on a consolidated basis in accordance with
GAAP consistently applied, subject to normal year-end audit adjustments, setting
forth in each case in comparative form the corresponding statements for the
corresponding period in the preceding fiscal year.

 

- 71 -



--------------------------------------------------------------------------------

  (iii) No later than 75 days following the first day of each fiscal year of the
Company, a budget in form reasonably satisfactory to the Agent (including
budgeted statements of income by each of the Company’s business segments and
consolidated as to sources and uses of cash and balance sheets) prepared by the
Company for each of the four quarters of such fiscal year prepared in the same
level of detail as prepared for and delivered to the Company’s board of
directors, in each case, of the Company and the Subsidiaries, accompanied by the
statement of a Financial Officer of the Company to the effect that the budget is
a reasonable estimate for the period covered thereby.

 

  (iv) Together with the financial statements required under Sections 6.1(i) and
(ii), a compliance certificate in substantially the form of Exhibit B signed by
one of its Financial Officers showing the calculations necessary to determine
compliance with the covenants contained in Section 6.19 and 6.21 of this
Agreement and stating that no Default or Unmatured Default exists, or if any
Default or Unmatured Default exists, stating the nature and status thereof.

 

  (v) As soon as possible and in any event within 10 days after the Company
knows that any Reportable Event has occurred with respect to any Plan, a
statement, signed by a Financial Officer of the Company, describing said
Reportable Event and the action which the Company proposes to take with respect
thereto.

 

  (vi) Promptly upon the furnishing thereof to the shareholders of the Company,
copies of all financial statements, reports and proxy statements so furnished.
So long as the Company is a public company for reporting purposes under the
Exchange Act, compliance with clause (vii) below shall be deemed to be in
compliance with this clause (vi).

 

  (vii) Promptly upon the filing thereof, copies of all registration statements
and annual, quarterly, monthly or other regular reports which the Company or any
of its Subsidiaries files with the Securities and Exchange Commission.

 

  (viii) If requested by the Agent, together with the financial statements
required under Section 6.1(i), a certificate of good standing for the Company
and (to the extent such concept applies to such entity) each other Person which
has pledged collateral in support of the Secured Obligations from the
appropriate governmental officer in its jurisdiction of incorporation or
organization.

 

  (ix) Such other information (including non-financial information) as the Agent
or any Lender may from time to time reasonably request.

If any information which is required to be furnished to the Lenders under this
Section 6.1 is required by law or regulation to be filed by the Company with a
government body on an earlier date, then the information required hereunder
shall be furnished to the Lenders at such earlier date.

 

- 72 -



--------------------------------------------------------------------------------

6.2. Use of Proceeds. Each Borrower will, and will cause each Subsidiary to, use
the proceeds of each of the Credit Extensions for general corporate purposes,
including, without limitation, liquidity support for commercial paper, for
Permitted Acquisitions, to refinance certain existing indebtedness and for
working capital purposes. Each Borrower will not, nor will it permit any
Subsidiary to, use any of the proceeds of the Advances to purchase or carry any
“margin stock” (as defined in Regulation U).

6.3. Notice of Default. The Company will, and will cause each Subsidiary to,
give prompt notice in writing to the Agent (for further distribution to each
Lender) of the occurrence of any Default or Unmatured Default and of any other
development, financial or otherwise, which could reasonably be expected to have
a Material Adverse Effect.

6.4. Conduct of Business. The Company will, and will cause each Subsidiary to,
carry on and conduct its business in substantially the same manner as it is
presently conducted and in (and only in) lines of business reasonably related to
industrial manufacturing and distribution (including the rental of industrial
equipment and the provision of services related to industrial equipment) and do
all things necessary to remain duly incorporated or organized, validly existing
and (to the extent such concept applies to such entity) in good standing as a
domestic corporation, partnership or limited liability company in its
jurisdiction of incorporation or organization, as the case may be, and maintain
all requisite authority to conduct its business in all material respects in each
jurisdiction in which its business is conducted, in each case, except to the
extent that a failure to do so could not reasonably be expected to have a
Material Adverse Effect.

6.5. Taxes. The Company will, and will cause each Subsidiary to, timely file
complete and correct United States federal and applicable foreign, state and
local tax returns required by law and pay when due all taxes, assessments and
governmental charges and levies upon it or its income, profits or Property,
except those which are being contested in good faith by appropriate proceedings
and with respect to which adequate reserves have been set aside in accordance
with GAAP.

6.6. Insurance. The Company will, and will cause each Subsidiary to, maintain
with financially sound and reputable insurance companies insurance on all their
Property in such amounts and covering such risks as is consistent with sound
business practice, and the Company will furnish to any Lender upon reasonable
request certificates of insurance as to the insurance carried.

6.7. Compliance with Laws. The Company will, and will cause each Subsidiary to,
comply in all material respects with all laws, rules, regulations, orders,
writs, judgments, injunctions, decrees or awards to which it may be subject
including, without limitation, all Environmental Laws, the violation of which
could reasonably be expected to have a Material Adverse Effect and/or result in
the creation of any Lien not permitted by Section 6.15.

6.8. Maintenance of Properties. The Company will, and will cause each Subsidiary
to, do all things necessary to maintain, preserve, protect and keep its Property
in good repair, working order and condition, and make all necessary and proper
repairs, renewals and replacements so that its business carried on in connection
therewith may be properly conducted at all times in all material respects.

 

- 73 -



--------------------------------------------------------------------------------

6.9. Books and Records; Inspection. The Company will, and will cause each of its
Subsidiaries to, keep proper books of record and account in which full, true and
correct entries are made of all dealings and transactions in relation to its
business and activities. The Company will, and will cause each Subsidiary to,
permit the Agent and the Lenders, by their respective representatives and
agents, to inspect any of the Property, books and financial records of the
Company and each Subsidiary, to examine and make copies of the books of accounts
and other financial records of the Company and each Subsidiary, and to discuss
the affairs, finances and accounts of the Company and each Subsidiary with, and
to be advised as to the same by, their respective officers at such reasonable
times and intervals as the Agent or any Lender may designate.

6.10. Dividends. The Company will not, nor will it permit any Subsidiary to,
declare or pay any Dividends, except that:

 

  (i) (a) Any Wholly-Owned Subsidiary of the Company may pay Dividends to the
Company or any Wholly-Owned Subsidiary of the Company and (b) any Subsidiary
that is not a Wholly-Owned Subsidiary may pay Dividends to its shareholders
generally so long as the Company or its respective Subsidiary which owns the
Equity Interest in the Subsidiary paying such Dividends receives at least its
proportionate share thereof (based upon its relative holdings of Equity
Interests in the Subsidiary paying such Dividends and taking into account the
relative preferences, if any, of the various classes of Equity Interests in such
Subsidiary).

 

  (ii) So long as there shall exist no Default or Unmatured Default (both before
and after giving effect to the payment thereof), the Company may repurchase
outstanding shares of its common stock (or options to purchase such common
stock) following the death, disability, retirement or termination of employment
of employees, officers or directors of the Company or any of its Subsidiaries;
provided that (a) all amounts used to effect such repurchases are obtained by
the Company from a substantially concurrent issuance of its common stock (or
options to purchase such common stock) to other employees, members of
management, executive officers or directors of the Company or any of its
Subsidiaries or (b) to the extent the proceeds used to effect any repurchase are
not obtained as described in preceding clause (a), the aggregate amount of
Dividends paid by the Company pursuant to this Section 6.10(ii) (exclusive of
amounts paid as described pursuant to preceding clause (a)) shall not exceed
$1,000,000 in any fiscal year of the Company; provided that, in the event that
the maximum amount which is permitted to be expended in respect of Dividends
during any fiscal year pursuant to this clause (b) is not fully expended during
such fiscal year, the maximum amount which may be expended during the
immediately succeeding fiscal year pursuant to this clause (b) shall be
increased by such unutilized amount.

 

- 74 -



--------------------------------------------------------------------------------

  (iii) So long as there shall exist no Default or Unmatured Default (both
before and after giving effect to the payment thereof), the Company may
repurchase outstanding shares of its common stock or equivalents thereof or
rights to purchase any of the foregoing issued in connection with the Company’s
directors compensation plan; provided that the aggregate amount of shares
repurchased paid by the Company pursuant to this Section 6.10(iii) (exclusive of
amounts paid as described pursuant to Section 6.10(ii)) shall not exceed
$750,000 in any fiscal year and shall not exceed a maximum of $1,750,000 for all
such repurchases made on or after the Closing Date.

 

  (iv) So long as there shall exist no Default or Unmatured Default (both before
and after giving effect to the declaration and payment thereof), the Company may
pay Dividends with respect to its outstanding common stock, provided that (i) no
Dividend shall be declared or paid during any fiscal year unless the Senior
Leverage Ratio, determined as of the end of the immediately preceding fiscal
year, was less than 2.50 to 1, and (ii) the aggregate amount of such Dividends
declared or paid during any fiscal year shall not exceed 25% of the positive
Consolidated Net Income of the Company and its Subsidiaries for the immediately
preceding fiscal year.

6.11. Indebtedness. The Company will not, nor will it permit any Subsidiary to,
create, incur or suffer to exist any Indebtedness, except:

 

  (i) The Loans and the Reimbursement Obligations.

 

  (ii) Subordinated Indebtedness.

 

  (iii) Receivables Transaction Attributed Indebtedness.

 

  (iv) Commercial paper issued by the Company in an aggregate principal amount
not to exceed $100,000,000 at any one time outstanding, provided that at all
times the Available Aggregate Revolving Loan Commitment shall be greater than
the aggregate principal amount of such commercial paper outstanding at such
time.

 

  (v) Indebtedness actually outstanding on the date hereof and listed on
Schedule 6.11 (excluding any Indebtedness described in clauses (i) through
(iv) above or clause (xii) below), but not any refinancings or renewals thereof.

 

  (vi) Rate Management Obligations under Rate Management Transactions entered
into from time to time by the Company and its Subsidiaries and which the Company
in good faith believes will provide protection against its reasonably estimated
interest rate, foreign currency or commodity exposure.

 

  (vii) (a) Capitalized Lease Obligations not to exceed $5,000,000 at any time
outstanding and (b) Indebtedness pursuant to Sale and Leaseback Transactions,
the Attributable Debt of which shall not exceed $40,000,000 at any time
outstanding.

 

- 75 -



--------------------------------------------------------------------------------

  (viii) Intercompany Indebtedness of the Company and its Subsidiaries
outstanding to the extent permitted by Section 6.14.

 

  (ix) Any indebtedness arising under a declaration of joint and several
liability used for the purpose of section 2:403 of the Dutch Civil Code
(Burgerlijk Wetboek) (and any residual liability under such declaration arising
pursuant to section 2:404(2) of the Dutch Civil Code (Burgerlijk Wetboek)).

 

  (x) In addition to any Indebtedness permitted by the preceding clause (viii),
Indebtedness of any Wholly-Owned Subsidiary to the Company or another
Wholly-Owned Subsidiary constituting the purchase price in respect of
intercompany transfers of goods and services made in the ordinary course of
business to the extent not constituting Indebtedness for borrowed money.

 

  (xi) Indebtedness under performance bonds, letter of credit obligations to
provide security for worker’s compensation claims and bank overdrafts, in each
case incurred in the ordinary course of business; provided that any obligations
arising in connection with such bank overdraft Indebtedness is extinguished
within five Business Days of its incurrence.

 

  (xii) Indebtedness incurred by Foreign Subsidiaries from time to time after
the Closing Date, so long as the aggregate principal amount of all Indebtedness
(including trade letters of credit) incurred pursuant to this clause (xi) at any
time outstanding shall not exceed $75,000,000; provided that (A) such
Indebtedness (1) shall not include Indebtedness assumed by any Foreign
Subsidiary in connection with an Acquisition and (2) shall not be directly or
indirectly guaranteed by the Company or any Domestic Subsidiary of the Company
and (B) the aggregate principal amount of all such Indebtedness incurred by
Foreign Subsidiary Borrowers shall not exceed $35,000,000.

 

  (xiii) Senior Note Indebtedness.

 

  (xiv) Additional Indebtedness of the Company and its Domestic Subsidiaries
that is pari passu with the Obligations and is not otherwise permitted by the
foregoing clauses of this Section 6.11 so long as the aggregate principal amount
of all Indebtedness incurred pursuant to this clause (xiii) at any time
outstanding shall not exceed $300,000,000.

6.12. Merger. The Company will not, nor will it permit any Subsidiary to, merge
or consolidate with or into any other Person, except that a Subsidiary may merge
(i) into the Company or a Wholly-Owned Subsidiary or (ii) in connection with a
Permitted Acquisition, provided, in each case, that (a) if a Guarantor merges
with another Subsidiary, the surviving entity shall be a Guarantor, (b) if a
Foreign Subsidiary Borrower merges with another Subsidiary, the surviving entity
shall be a Foreign Subsidiary Borrower and (c) a Domestic Subsidiary shall not
merge with or into a Foreign Subsidiary.

 

- 76 -



--------------------------------------------------------------------------------

6.13. Sale of Assets. The Company will not, nor will it permit any Subsidiary
to, lease, sell or otherwise dispose of its Property to any other Person,
except:

 

  (i) Sales of inventory in the ordinary course of business and consistent with
past practices.

 

  (ii) Any transfer of an interest in accounts or notes receivable and related
assets as part of a Qualified Receivables Transaction.

 

  (iii) Investments to the extent permitted by Section 6.14.

 

  (iv) Licenses, cross-licenses or sublicenses by the Company and its
Subsidiaries of software, trademarks and other intellectual property in the
ordinary course of business and which do not materially interfere with the
business of the Company or of the Company and the Subsidiaries, taken as a
whole.

 

  (v) The Company and its Subsidiaries may sell or discount, in each case
without recourse and in the ordinary course of business, overdue accounts
receivable arising in the ordinary course of business, but only in connection
with the compromise or collection thereof consistent with ordinary business
practice (and not as part of any bulk sale).

 

  (vi) (A) The Company or any Domestic Subsidiary of the Company that is a
Wholly-Owned Subsidiary may transfer or lease Property to the Company or any
other Domestic Subsidiary that is a Wholly-Owned Subsidiary, (B) any Foreign
Subsidiary Borrower may transfer or lease Property to the Company, a Domestic
Subsidiary or another Foreign Subsidiary Borrower and (C) any Foreign Subsidiary
(other than a Foreign Subsidiary Borrower) may transfer or lease Property to the
Company or any other Subsidiary.

 

  (viii) Each of the Company and its Subsidiaries may, in the ordinary course of
business, sell, lease or otherwise dispose of any assets which, in the
reasonable judgment of such Person, are obsolete, worn out or otherwise no
longer useful in the conduct of such Person’s business.

 

  (ix) Cortland Holding Company, a New York corporation and Wholly-Owned
Subsidiary of the Company, may sell 100% of the Equity Interests of Cortland UK
Holdings Limited, a company organized under the laws of England, to Actuant
Ltd., a company organized under the laws of England, as described in
Section 6.14(viii).

 

  (x) The Company or any Domestic Subsidiary may sell Equity Interests in any
Foreign Subsidiary to another Foreign Subsidiary; provided, that (A) if such
Equity Interests are subject to a pledge in favor of the Agent, the Company
shall be in pro form compliance with the requirements of Sections 6.21(c)(ii)
and (iii) after giving effect to such sale and (B) such sale shall be made for
cash at fair market value as reasonably determined by the Company or such
Domestic Subsidiary.

 

- 77 -



--------------------------------------------------------------------------------

  (xi) Each of the Company and its Subsidiaries may, unless a Default shall have
occurred and be continuing, subject to Section 2.7(b)(iii), sell, lease or
otherwise dispose of any assets, provided that (A) the aggregate consideration
received in respect of all Asset Sales pursuant to this clause (xi) during any
four fiscal quarter period shall not exceed 10% of the Consolidated Assets of
the Company and its Subsidiaries (measured as of the end of the fiscal quarter
most recently completed prior to such disposition) and (B) the aggregate
consideration received in respect of all Asset Sales pursuant to this clause
(xi) after the Closing Date shall not exceed 15% of the Consolidated Assets of
the Company and its Subsidiaries (measured as of the end of the fiscal quarter
most recently completed prior to the first such disposition completed after the
Closing Date).

 

  (xii) The Company and its Subsidiaries may enter into one or more Sale and
Leaseback Transactions, provided that the Attributable Debt arising therefrom
shall not exceed $40,000,000 at any time outstanding.

6.14. Investments and Acquisitions. The Company will not, nor will it permit any
Subsidiary to, make or suffer to exist any Investments (including without
limitation, loans and advances to, and other Investments in, Subsidiaries), or
commitments therefor, or to create any Subsidiary or to become or remain a
partner in any partnership or joint venture, or to make any Acquisition of any
Person, except:

 

  (i) Cash Equivalent Investments.

 

  (ii) Existing Investments in Subsidiaries and other Investments in existence
on the Closing Date and described in Schedule 6.14.

 

  (iii) Investments comprised of capital contributions (whether in the form of
cash, a note, or other assets) to a Subsidiary or other special-purpose entity
created solely to engage in a Qualified Receivables Transaction or otherwise
resulting from transfers of assets permitted by Section 6.13(iii) to such a
special-purpose entity.

 

  (iv) Permitted Acquisitions.

 

  (v) Investments by the Company or any Subsidiary in the Company or any
Domestic Subsidiary.

 

  (vi) Investments by the Company or any Subsidiary in any Foreign Subsidiary of
the Company, provided that the aggregate amount (determined without regard to
any write-downs or write-offs thereof) of (x) all such Investments of the
Company and the Domestic Subsidiaries in Foreign Subsidiaries made after the
Closing Date at any time outstanding and (y) all such Investments of the Foreign
Subsidiary Borrowers in other Foreign Subsidiaries made after the Closing Date
at any time outstanding shall not exceed $100,000,000.

 

  (vii)

In connection with the Japanese Restructuring, following the contribution of
50.4% of the outstanding Equity Interests of Enerpac B.V. by the Company to
Actuant International Holdings, Inc., the contribution of such Equity Interests
by

 

- 78 -



--------------------------------------------------------------------------------

 

(x) Actuant International Holdings, Inc. to a newly formed Dutch “CV” and
(y) such Dutch “CV” to a newly formed Dutch “CoOp” (it being understood that,
following certain intercompany asset sales permitted hereunder, Enerpac B.V.
shall become a Wholly-Owned Subsidiary of such Dutch “CoOp”); provided, that the
Agent shall have received evidence satisfactory to the Agent that the Company
has received assurances from its tax advisers in form and substance acceptable
to the Agent that the Japanese Restructuring as a whole should not trigger any
material tax penalties for the Company or its Affiliates under applicable U.S.
or Japanese law, or under the applicable laws of each other foreign jurisdiction
that is material to the Japanese Restructuring.

 

  (viii) The purchase by Actuant Ltd., a company organized under the laws of
England and Wholly-Owned Subsidiary of the Company, from Cortland Holding
Company, a New York corporation and Wholly-Owned Subsidiary of the Company, of
100% of the Equity Interests of Cortland UK Holdings Limited, a company
organized under the laws of England, using proceeds of a Loan to Actuant Ltd.
after it shall have become a Foreign Subsidiary Borrower hereunder pursuant to
Section 2.24.

 

  (ix) The purchase by a Foreign Subsidiary of the Equity Interests of another
Foreign Subsidiary as described in Section 6.13(x).

 

  (x) Other Investments not otherwise permitted by clauses (i) through
(viii) above, provided that the aggregate amount of all such Investments made
after the Closing Date at any time outstanding (determined without regard to any
write-downs or write-offs thereof) shall not exceed $5,000,000.

6.15. Liens. The Company will not, nor will it permit any Subsidiary to, create,
incur, or suffer to exist any Lien in, of or on the Property of the Company or
any of its Subsidiaries, except:

 

  (i) Liens (other than any Lien imposed by ERISA or any Environmental Law) for
taxes, assessments or governmental charges or levies on its Property if the same
shall not at the time be delinquent or thereafter can be paid without penalty,
or are being contested in good faith and by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books.

 

  (ii) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
liens and other similar liens arising in the ordinary course of business
(a) which do not in the aggregate materially detract from the value of the
property or assets of the Company and the Subsidiaries, taken as a whole, and do
not materially impair the use thereof in the operation of the business of the
Company and the Subsidiaries, taken as a whole, or (b) which are being contested
in good faith by appropriate proceedings and for which adequate reserves shall
have been set aside on its books.

 

- 79 -



--------------------------------------------------------------------------------

  (iii) Liens (other than any Lien imposed by ERISA) (a) arising out of pledges
or deposits under worker’s compensation laws, unemployment insurance, old age
pensions, or other social security or retirement benefits, or similar
legislation, (b) to secure the performance of tenders, statutory obligations
(other than excise taxes), surety, stay, customs and appeal bonds, statutory
bonds, bids, leases, government contracts, trade contracts, performance and
return of money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money) or (c) arising by virtue of deposits made in
the ordinary course of business to secure liability for premiums to insurance
carriers; provided that the aggregate amount of deposits at any time pursuant to
clause (b) and clause (c) shall not exceed $1,000,000 in the aggregate.

 

  (iv) Utility easements, building restrictions and such other encumbrances or
charges against real property as are of a nature generally existing with respect
to properties of a similar character and which do not in any material way affect
the marketability of the same or interfere with the use thereof in the business
of the Company or its Subsidiaries.

 

  (v) Liens existing on the Closing Date and described in Schedule 6.15,
provided that (i) the aggregate principal amount of the Indebtedness, if any,
secured by such Liens does not increase and (ii) such Liens do not encumber any
additional assets or properties of the Company or any of its Subsidiaries.

 

  (vi) Liens in favor of the Agent, for the benefit of the Lenders, in the
Facility LC Collateral Account or granted pursuant to any Collateral Document.

 

  (vii) Liens incurred in connection with any transfer of an interest in
accounts or notes receivable or related assets as part of a Qualified
Receivables Transaction.

 

  (viii) Any Lien of a lessor under a Capitalized Lease on assets subject to
such Capitalized Lease securing Capitalized Lease Obligations permitted by
Section 6.11(vii).

 

  (ix) Liens arising out of judgments or awards not giving rise to a Default in
respect of which the Company or any of its Subsidiaries shall in good faith be
prosecuting an appeal or proceedings for review and in respect of which there
shall be secured a subsisting stay of execution pending such appeal or
proceedings.

 

  (x) Any interest or title of a lessor, sublessor, licensee or licensor under
any lease (other than a Capitalized Lease) or license agreement permitted by
this Agreement, including any Lien filed to prevent the impairment of any such
interest.

 

  (xi) Liens in favor of customs and revenue authorities arising as a matter of
law to secure the payment of customs duties in connection with the importation
of goods.

 

- 80 -



--------------------------------------------------------------------------------

  (xii) In the case of any Dutch Subsidiary, Liens created or to be created
pursuant to the general conditions of a bank operating in the Netherlands based
on the general conditions drawn up by the Netherlands Bankers’ Association
(Nederlandse Vereniging van Banken) and the Consumers’ Union (Consumenten bond).

 

  (xiii) Liens on assets of Foreign Subsidiaries (other than Foreign Subsidiary
Borrowers); provided that (a) such Liens do not extend to, or encumber, assets
which constitute Equity Interests in any of the Company’s Subsidiaries and
(b) such Liens extending to the assets of any Foreign Subsidiary secure only
Indebtedness incurred by such Foreign Subsidiary pursuant to Section 6.11(xi).

 

  (xiv) Liens upon assets of the Company or any of its Subsidiaries subject to
Sale and Leaseback Transactions to the extent permitted by Section 6.13(viii);
provided that (a) in each case, such Liens only serve to secure the payment of
Attributable Debt arising under such Sale and Leaseback Transaction and do not
encumber any other asset (other than proceeds thereof) of the Company or any
Subsidiary of the Company and (b) the aggregate outstanding principal amount of
all Attributable Debt secured by Liens permitted by this clause (xiii) shall not
at any time exceed $40,000,000.

 

  (xv) Liens not otherwise permitted by the foregoing clauses (i) through
(xiii) to the extent attaching to properties and assets with an aggregate fair
value not in excess of, and securing liabilities not in excess of, $5,000,000 in
the aggregate at any time outstanding.

6.16. Affiliates. The Company will not, and will not permit any Subsidiary to,
enter into any transaction (including, without limitation, the purchase or sale
of any Property or service) with, or make any payment or transfer to, any
Affiliate other than in the ordinary course of business and pursuant to the
reasonable requirements of the Company’s or such Subsidiary’s business and upon
fair and reasonable terms no less favorable to the Company or such Subsidiary
than the Company or such Subsidiary would obtain in a comparable arms-length
transaction, except (i) transactions between the Company or any Subsidiary, on
the one hand, and any Subsidiary or other special-purpose entity created to
engage solely in a Qualified Receivables Transaction and (ii) any other
transaction between the Company and any Subsidiary or between a Subsidiary and
another Subsidiary permitted by Section 6.10, 6.11, 6.12, 6.13 or 6.14.

6.17. Subordinated Indebtedness and Senior Note Indebtedness. The Company will
not, and will not permit any Subsidiary to, make any amendment or modification
to the indenture, note or other agreement evidencing or governing any
Subordinated Indebtedness or Senior Note Indebtedness that is adverse to the
interests of the Lenders, or directly or indirectly voluntarily prepay, defease
or in substance defease, purchase, redeem, retire or otherwise acquire, any
Subordinated Indebtedness other than, after the issuance of the Subordinated
Indebtedness, the exchange of notes evidencing such Indebtedness for notes that
have terms substantially identical in all material respects to such original
notes, except that such new notes do not contain terms with respect to transfer
restrictions. The Company shall give the Agent five Business Days’ prior written
notice of the terms of any amendment or modification to the indenture, note or
other agreement evidencing or governing any Subordinated Indebtedness or Senior
Note Indebtedness.

 

- 81 -



--------------------------------------------------------------------------------

6.18. Contingent Obligations. The Company will not, nor will it permit any
Subsidiary to, make or suffer to exist any Contingent Obligation (including,
without limitation, any Contingent Obligation with respect to the obligations of
a Subsidiary), except (i) by endorsement of instruments for deposit or
collection in the ordinary course of business, (ii) the Reimbursement
Obligations, (iii) guaranties of Indebtedness to the extent that and so long as
such Indebtedness is permitted by Section 6.11 (except as provided in
Section 6.11(xi)), provided that (a) only Guarantors may guarantee Indebtedness
of the Company and (b) guaranties of Subordinated Indebtedness of the Company
shall be subordinated to the Domestic Subsidiary Guaranty on the same basis,
(iv) Contingent Obligations existing on the Closing Date and described in
Schedule 6.18 (excluding Contingent Obligations with respect to Indebtedness
described in clause (iii) above), and (v) other Contingent Obligations not
otherwise permitted by clauses (i) through (iv) above not exceeding $20,000,000
in the aggregate outstanding at any one time.

6.19. Financial Covenants.

6.19.1. Leverage Ratio. The Company will not permit the Leverage Ratio,
determined as of the end of each of its fiscal quarters, to be greater than 3.50
to 1. Notwithstanding the foregoing, the Leverage Ratio may be up to 4.00 to 1.0
for any fiscal quarter during which the Company or any of its Subsidiaries has
entered into a Specified Acquisition (the “Trigger Quarter”) and for the next
succeeding fiscal quarter (or, if such Specified Acquisition occurred after the
forty-fifth (45th) day of such Trigger Quarter, the next two succeeding fiscal
quarters); provided, that the Leverage Ratio shall return to 3.50 to 1.0 (or
lower) no later than the second fiscal quarter after such Trigger Quarter (or,
if such Specified Acquisition occurred after the forty-fifth (45th) day of such
Trigger Quarter, no later than the third fiscal quarter after such Trigger
Quarter).

6.19.2. Fixed Charge Coverage Ratio. The Company will not permit the Fixed
Charge Coverage Ratio, determined as of the end of each of its fiscal quarters,
to be less than 1.75 to 1.

6.20. Fiscal Year. The Company will not change its fiscal year-end to a date
other than August 31.

6.21. Guarantors; Pledges of Equity Interests in Foreign Subsidiaries.

(a) Material Domestic Subsidiaries. If, at any time after the Closing Date, any
Domestic Subsidiary (other than a Guarantor) shall constitute a Material
Domestic Subsidiary, the Company shall promptly notify the Agent thereof, which
notice shall specify the date as of which such Domestic Subsidiary became a
Material Domestic Subsidiary. On or prior to the date 30 days after the date
specified in such notice (or such longer period as may be agreed by the Agent in
its sole discretion) or, if earlier, the date on which such Material Domestic
Subsidiary becomes party to a guaranty of the Senior Note Indebtedness or any
other obligation of the Company, the Company shall cause such Material Domestic
Subsidiary to execute and

 

- 82 -



--------------------------------------------------------------------------------

deliver to the Agent a supplement to the Domestic Subsidiary Guaranty, together
with such supporting documentation, including authorizing resolutions and/or
opinions of counsel, as the Agent may reasonably request. Notwithstanding the
foregoing, (i) if the Company acquires a Material Domestic Subsidiary pursuant
to a Permitted Acquisition, the Company may, as an alternative to complying with
the preceding sentence, within 30 days after the consummation of such Permitted
Acquisition (or such longer period as may be agreed by the Agent in its sole
discretion), cause such Material Domestic Subsidiary to merge into, or to
transfer all or substantially all of its assets to, the Company or a Guarantor,
and (ii) if any Domestic Subsidiary is a Material Domestic Subsidiary solely
because it holds Voting Equity Interests in a Material Foreign Subsidiary, but
is not required to pledge such Voting Equity Interests pursuant to the last
sentence of Section 6.21(b), then such Domestic Subsidiary shall not be required
to become a Guarantor pursuant to this Section 6.21(a).

(b) Material Foreign Subsidiaries. If, at any time after the Closing Date, any
Foreign Subsidiary (other than a Foreign Subsidiary listed on Schedule 1.3)
shall constitute a Material Foreign Subsidiary, the Company shall promptly
notify the Agent thereof, which notice shall specify the date as of which such
Foreign Subsidiary became a Material Foreign Subsidiary. Within 30 days after
the date specified in such notice (or such longer period as may be agreed by the
Agent in its sole discretion), the Company shall, and/or shall cause each
Domestic Subsidiary to, if and to the extent that each of them holds any Equity
Interest in such Material Foreign Subsidiary, execute and deliver to the Agent a
supplement to the U.S. Law Pledge Agreement or a new Foreign Law Pledge
Agreement (as determined by the Agent in its discretion), together with such
supporting documentation (including, without limitation, additional Collateral
Documents, authorizing resolutions and/or opinions of counsel) as the Agent may
reasonably request, in order to create a perfected, first priority security
interest in the Equity Interests in such Material Foreign Subsidiary, provided
that such pledges, individually or collectively, with respect to any Foreign
Subsidiary shall not exceed the Applicable Pledge Percentage of the Voting
Equity Interests in such Foreign Subsidiary. The Company or any particular
Domestic Subsidiary shall not be required to execute and deliver a supplement to
the Pledge Agreement pursuant to this Section 6.21(b) if such entity directly
holds 35% or less of the Voting Equity Interests in such Foreign Subsidiary and,
as a result of the limitation set forth in the preceding sentence, the Company
can comply with this Section 6.21(b) without the pledge of such Voting Equity
Interests.

(c) Minimum Requirements.

 

  (i)

90% of Company and Domestic Subsidiaries. If, at any time after the Closing
Date, (x) the aggregate assets of the Company and the Guarantors (other than
Equity Interests in Subsidiaries) shall fail to represent 90% or more of the
aggregate assets of the Company and its Domestic Subsidiaries (other than Equity
Interests in Subsidiaries) as of such time or (y) such entities on an aggregate
basis shall fail to be responsible for 90% or more of the aggregate operating
income of the Company and its Domestic Subsidiaries for the four fiscal quarter
period then ended, the Company shall promptly notify the Agent thereof, which
notice shall specify the date as of which such failure arose. Within 30 days
after the date specified in such notice (or such longer period as may be agreed
by the Agent in its sole discretion), the Company shall, and shall cause its
Domestic Subsidiaries

 

- 83 -



--------------------------------------------------------------------------------

 

(whether or not they are Material Domestic Subsidiaries) to, comply with
Section 6.21(a) (but without duplication of the 30-day grace period provided in
this clause (c)(i)) to the extent necessary to cure the conditions giving rise
to such failure.

 

  (ii) 50% of Foreign Subsidiaries. If, at any time after the Closing Date,
(x) the aggregate assets of the Company’s Foreign Subsidiaries the Applicable
Pledge Percentage of the Voting Equity Interests of which have been pledged
under a Pledge Agreement as security for the Obligations of each Borrower (in
the case of such Foreign Subsidiaries, on a consolidated basis with their
respective Subsidiaries) shall fail to represent 50% or more of the aggregate
assets of the Company’s Foreign Subsidiaries (in the case of such Foreign
Subsidiaries, on a consolidated basis with their respective Subsidiaries) or
(y) such entities on an aggregate basis (on a consolidated basis with their
respective Subsidiaries) shall fail to be responsible for 50% or more of the
aggregate operating income of the Company’s Foreign Subsidiaries for the four
fiscal quarter period then ended, the Company shall promptly notify the Agent
thereof, which notice shall specify the date as of which such failure arose.
Within 30 days after the date specified in such notice (or such longer period as
may be agreed by the Agent in its sole discretion), the Company shall, and shall
cause its Domestic Subsidiaries (whether or not they are Material Domestic
Subsidiaries and whether or not the pledged Subsidiaries are Material Foreign
Subsidiaries) to, comply with Section 6.21(b) (but without duplication of the
30-day grace period provided in this clause (c)(ii)) to the extent necessary to
cure the conditions giving rise to such failure.

 

  (iii) 75% of the Company and its Consolidated Subsidiaries. If, at any time
after the Closing Date, (x) the aggregate assets of the Company, the Guarantors
(in the case of the Company and such Guarantors, excluding Equity Interests in
Subsidiaries) and all Foreign Subsidiaries the Applicable Pledge Percentage of
the Voting Equity Interests of which have been pledged under a Pledge Agreement
as security for the Obligations of each Borrower (in the case of such Foreign
Subsidiaries, on a consolidated basis with their respective Subsidiaries) shall
fail to represent 75% or more of the Consolidated Assets of the Company and its
Subsidiaries or (y) such entities on an aggregate basis (in the case of such
Foreign Subsidiaries, on a consolidated basis with their respective
Subsidiaries) shall fail to be responsible for 75% or more of the Consolidated
Operating Income of the Company and its Subsidiaries for the four fiscal quarter
period then ended, the Company shall promptly notify the Agent thereof, which
notice shall specify the date as of which such failure arose. Within 30 days
after the date specified in such notice (or such longer period as may be agreed
by the Agent in its sole discretion), the Company shall, and shall cause its
Domestic Subsidiaries (whether or not they are Material Domestic Subsidiaries
and whether or not the pledged Subsidiaries are Material Foreign Subsidiaries)
to, comply with Section 6.21(a) and/or (b) (but without duplication of the
30-day grace period provided in this clause (c)(iii)) to the extent necessary to
cure the conditions giving rise to such failure.

 

- 84 -



--------------------------------------------------------------------------------

  (iv) Guaranties of Other Obligations. If, at any time after the Closing Date,
any Subsidiary of the Company that is not party to the Domestic Subsidiary
Guaranty shall become party to a guaranty of the Senior Note Indebtedness or any
other obligation of the Company, the Company shall immediately notify the Agent
thereof and cause such Subsidiary to comply with Section 6.21(a) (but without
giving effect to the 30-day grace period provided therein).

(d) Foreign Subsidiary Borrowers. Notwithstanding the foregoing requirements of
this Section 6.21, all of the Equity Interests of a Foreign Subsidiary Borrower
and the Foreign Subsidiaries of the Company that directly or indirectly own the
Equity Interests of such Foreign Subsidiary Borrower shall be pledged to the
Agent to secure the Obligations owing by such Foreign Subsidiary Borrower and,
to the extent permitted by applicable law, each other Foreign Subsidiary
Borrower. If, at any time after the Closing Date, the Company or any Subsidiary
shall possess any Equity Interests of any such Subsidiary, the Company shall
immediately notify the Agent thereof and the Company shall, and/or shall cause
each Subsidiary to, if and to the extent that each of them holds any Equity
Interest in any such Subsidiary, immediately execute and deliver to the Agent a
supplement to the U.S. Law Pledge Agreement or a new Foreign Law Pledge
Agreement (as determined by the Agent in its discretion), together with such
supporting documentation (including, without limitation, additional Collateral
Documents, authorizing resolutions and/or opinions of counsel) as the Agent may
reasonably request, in order to create a perfected, first priority security
interest in all of the Equity Interests in such Subsidiary securing the
Obligations owing by the applicable Foreign Subsidiary Borrower and, to the
extent permitted by applicable law, each other Foreign Subsidiary Borrower.

(e) Releases.

 

  (i) The Lenders hereby irrevocably authorize the Agent to, and the Agent
shall, release any Liens granted to the Agent by the Loan Parties on any Pledged
Collateral (i) upon the termination of the all Revolving Loan Commitments, the
expiration or termination of all Facility LCs and payment and satisfaction in
full in cash of all Secured Obligations (other than contingent indemnity
obligations), (ii) constituting property being sold, transferred or otherwise
disposed of if the Company certifies to the Agent that such sale, transfer or
disposition is made in compliance with the terms of this Agreement (and the
Agent may rely conclusively on any such certificate, without further inquiry)
provided that after such release the Company remains in compliance with
Section 6.21(c) or (iii) as required to effect any sale or other disposition of
such Pledged Collateral in connection with any exercise of remedies of the Agent
and the Lenders pursuant to this Agreement. Any such release shall not in any
manner discharge, affect, or impair the Obligations or any Liens (other than
those expressly being released) upon (or obligations of the Loan Parties in
respect of) all interests retained by the Loan Parties.

 

  (ii)

The Lenders hereby irrevocably authorize the Agent to, and the Agent shall, in
the event of a sale, transfer or other disposition of all of the Equity
Interests of any Guarantor if the Company certifies to the Agent that such sale,
transfer or disposition is made in compliance with the terms of this Agreement
(and the

 

- 85 -



--------------------------------------------------------------------------------

 

Agent may rely conclusively on any such certificate, without further inquiry),
release such Guarantor from its obligations under the Domestic Subsidiary
Guaranty, provided that (i) such Guarantor is concurrently released from any
obligations it may have with respect to Subordinated Indebtedness and Senior
Note Indebtedness and (ii) after such release the Company remains in compliance
with Section 6.21(c).

(f) Foreign Pledge Agreements. Notwithstanding the foregoing provisions of this
Section 6.21, the Company shall (or shall cause the applicable Domestic
Subsidiary to):

 

  (i) on or prior to the date ten (10) Business Days following the Closing Date
(or such later date as the Agent shall agree in its sole discretion), execute
and deliver to the Agent a Foreign Law Pledge Agreement with respect to the
Equity Interests of Enerpac GmbH;

 

  (ii) on or prior to the date sixty (60) days following the Closing Date (or
such later date as the Agent shall agree in its sole discretion), execute and
deliver to the Agent a Foreign Law Pledge Agreement with respect to the Equity
Interests of Actuant Europe Holdings SAS (or such amendments and/or
reaffirmations of the existing Foreign Law Pledge Agreement with respect to such
Equity Interests as the Agent shall reasonably request); and

 

  (iii) on or prior to the date ninety (90) days after the Closing Date (or such
later date as the Agent shall agree in its sole discretion), execute and deliver
to the Agent a Foreign Law Pledge Agreement with respect to the Equity Interests
of AIC (Hong Kong) Ltd.;

in each case, in form and substance reasonably satisfactory to the Agent and
together with such supporting documentation (including, without limitation,
additional Collateral Documents, authorizing resolutions and/or opinions of
counsel) as the Agent may reasonably request, in order to create a perfected,
first priority security interest in the Equity Interests in such Foreign
Subsidiary; provided, that such pledges, individually or collectively, with
respect to any Foreign Subsidiary shall not exceed the Applicable Pledge
Percentage of the Voting Equity Interests in such Foreign Subsidiary.

ARTICLE VII

DEFAULTS

The occurrence of any one or more of the following events shall constitute a
Default:

7.1. Any representation or warranty made or deemed made by or on behalf of the
Company or any of its Subsidiaries to the Lenders or the Agent under or in
connection with this Agreement, any Credit Extension, or any certificate or
information delivered in connection with this Agreement or any other Loan
Document shall be materially false on the date as of which made.

 

- 86 -



--------------------------------------------------------------------------------

7.2. Nonpayment of principal of any Loan when due, nonpayment of any
Reimbursement Obligation within one Business Day after the same becomes due, or
nonpayment of interest upon any Loan or of any commitment fee, LC Fee or other
obligations under any of the Loan Documents within three Business Days after the
same becomes due.

7.3. The breach by the Company of any of the terms or provisions of Section 6.2,
6.10, 6.11, 6.12, 6.13, 6.14, 6.15, 6.16, 6.17, 6.18, 6.19, 6.20 or 6.21.

7.4. The breach by any Loan Party (i) of Section 6.1 which is not remedied
within ten days after the occurrence of such breach or (ii) (other than a breach
which constitutes a Default under another Section of this Article VII) of any of
the other terms or provisions of this Agreement or any other Loan Document which
is not remedied within thirty days after the occurrence of such breach.

7.5. Failure of the Company or any of its Subsidiaries to pay when due any
Material Indebtedness; or the default by the Company or any of its Subsidiaries
in the performance (beyond the applicable grace period with respect thereto, if
any) of any term, provision or condition contained in any Material Indebtedness
Agreement, or any other event shall occur or condition exist, the effect of
which default, event or condition is to cause, or to permit the holder(s) of
such Material Indebtedness or the lender(s) under any Material Indebtedness
Agreement to cause, such Material Indebtedness to become due prior to its stated
maturity or any commitment to lend under any Material Indebtedness Agreement to
be terminated prior to its stated expiration date (or, in the case of any
Receivables Facility Attributable Indebtedness, cause such Indebtedness to
amortize or liquidate or terminate the reinvestment of collections or proceeds
of receivables); or any Material Indebtedness of the Company or any of its
Subsidiaries shall be declared to be due and payable or required to be prepaid
or repurchased (other than by a regularly scheduled payment) prior to the stated
maturity thereof, provided, that the occurrence of any of the foregoing with
respect to Receivables Facility Attributed Indebtedness shall not constitute an
Event of Default hereunder so long as the aggregate outstanding amount thereof
does not exceed the Available Aggregate Revolving Loan Commitment; or the
occurrence of an early termination under any Rate Management Transaction
resulting from (i) any event of default under such Rate Management Transaction
as to which the Company or any Subsidiary is the defaulting party or (ii) any
termination event as to which the Company or any Subsidiary is an affected party
and, in either event, the termination value or other similar obligation owed by
the Company or such Subsidiary as a result thereof is in excess of $10,000,000
and remains unpaid; or the Company or any of its Subsidiaries shall not pay, or
admit in writing its inability to pay, its debts generally as they become due.

7.6. Any Borrower or any Material Subsidiary shall (i) have an order for relief
entered with respect to it under any Federal, state or foreign bankruptcy,
insolvency, administrative receivership or similar law now or hereafter in
effect, (ii) make an assignment for the benefit of creditors, (iii) apply for,
seek, consent to, or acquiesce in, the appointment of a receiver, custodian,
trustee, examiner, liquidator or similar official for it or any Substantial
Portion of its Property, (iv) institute any proceeding seeking an order for
relief under any Federal, state or foreign bankruptcy, insolvency,
administrative receivership or similar law now or hereafter in effect or seeking
to adjudicate it a bankrupt or insolvent, or seeking dissolution, winding up,
liquidation, reorganization, arrangement, adjustment or composition of it or its
debts under any

 

- 87 -



--------------------------------------------------------------------------------

Federal, state or foreign bankruptcy, insolvency, administrative receivership or
similar law now or hereafter in effect or fail to file an answer or other
pleading denying the material allegations of any such proceeding filed against
it, (v) take any corporate or partnership action to authorize or effect any of
the foregoing actions set forth in this Section 7.6 or (vi) fail to contest in
good faith any appointment or proceeding described in Section 7.7.

7.7. Without the application, approval or consent of any Borrower or any
Material Subsidiary, a receiver, trustee, examiner, liquidator or similar
official shall be appointed for a Borrower or any Material Subsidiary or any
Substantial Portion of its Property, or a proceeding described in
Section 7.6(iv) shall be instituted against any Borrower or any Material
Subsidiary and such appointment continues undischarged or such proceeding
continues undismissed or unstayed for a period of 60 consecutive days.

7.8. Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of, all or any portion of the
Property of the Company and its Subsidiaries which, when taken together with all
other Property of the Company and its Subsidiaries so condemned, seized,
appropriated, or taken custody or control of, during the twelve-month period
ending with the month in which any such action occurs, constitutes a Substantial
Portion.

7.9. The Company or any of its Subsidiaries shall fail within 30 days to pay,
bond or otherwise discharge one or more (i) judgments or orders for the payment
of money in excess of $10,000,000 (or the equivalent thereof in currencies other
than Dollars) in the aggregate, or (ii) nonmonetary judgments or orders which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, which judgment(s), in any such case, is/are not stayed
on appeal or otherwise being appropriately contested in good faith.

7.10. The Unfunded Liabilities of all Single Employer Plans shall exceed in the
aggregate $25,000,000, or any Reportable Event shall have occurred with respect
to any Plan that, together with all other Reportable Events that have occurred
and are continuing, could reasonably be expected to result in liability to the
Company and its Subsidiaries in an aggregate amount in excess of $20,000,000, or
any Single Employer Plan shall have any Unfunded Liabilities for which a minimum
funding waiver request has been filed under Section 412 of the Code or
Section 302 of ERISA.

7.11. The Company or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan that it has incurred withdrawal
liability to such Multiemployer Plan in an amount which, when aggregated with
all other amounts required to be paid to Multiemployer Plans by the Company or
any other member of the Controlled Group as withdrawal liability (determined as
of the date of such notification), exceeds $20,000,000 or requires payments
exceeding $5,000,000 per annum.

7.12. Any Loan Document shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Loan Document, or any Loan Party shall fail to comply
with any of the terms or provisions of any Loan Document to which it is a party,
or any Loan Party shall deny that it has any further liability under any Loan
Document to which it is a party, or shall give notice to such effect.

 

- 88 -



--------------------------------------------------------------------------------

7.13. Any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest in any collateral purported to be
covered thereby, except as permitted by the terms of any Collateral Document, or
any Collateral Document shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Collateral Document.

7.12. Any Change in Control shall occur.

ARTICLE VIII

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

8.1. Acceleration.

8.1.1. If any Default described in Section 7.6 or 7.7 occurs with respect to any
Borrower, the obligations of the Lenders to make Loans hereunder and the
obligation and power of the LC Issuer to issue Facility LCs shall automatically
terminate and the Obligations shall immediately become due and payable without
any election or action on the part of the Agent, the LC Issuer or any Lender and
the Company will be and become thereby unconditionally obligated, without any
further notice, act or demand, to pay to the Agent an amount in immediately
available funds, which funds shall be held in the Facility LC Collateral
Account, equal to the difference of (x) the amount of LC Obligations at such
time, less (y) the amount on deposit in the Facility LC Collateral Account at
such time which is free and clear of all rights and claims of third parties and
has not been applied against the Obligations (such difference, the “Collateral
Shortfall Amount”). If any other Default occurs, the Required Lenders (or the
Agent with the consent of the Required Lenders) may (a) terminate or suspend the
obligations of the Lenders to make Loans hereunder and the obligation and power
of the LC Issuer to issue Facility LCs, or declare the Obligations to be due and
payable, or both, whereupon the Obligations shall become immediately due and
payable, without presentment, demand, protest or notice of any kind, all of
which the Borrowers hereby expressly waive, and (b) upon notice to the Company
and in addition to the continuing right to demand payment of all amounts payable
under this Agreement, make demand on the Company to pay, and the Company will,
forthwith upon such demand and without any further notice or act, pay to the
Agent the Collateral Shortfall Amount, which funds shall be deposited in the
Facility LC Collateral Account.

8.1.2. If at any time while any Default is continuing, the Agent determines that
the Collateral Shortfall Amount at such time is greater than zero, the Agent may
make demand on the Company to pay, and the Company will, forthwith upon such
demand and without any further notice or act, pay to the Agent the Collateral
Shortfall Amount, which funds shall be deposited in the Facility LC Collateral
Account.

8.1.3. The Agent may at any time or from time to time after funds are deposited
in the Facility LC Collateral Account, apply such funds to the payment of the
Obligations and any other amounts as shall from time to time have become due and
payable by the Company to the Lenders or the LC Issuer under the Loan Documents.

 

- 89 -



--------------------------------------------------------------------------------

8.1.4. At any time while any Default is continuing, neither the Company nor any
Person claiming on behalf of or through the Company shall have any right to
withdraw any of the funds held in the Facility LC Collateral Account. After this
Agreement has terminated in accordance with Section 2.7(c), any funds remaining
in the Facility LC Collateral Account shall be returned by the Agent to the
Company or paid to whomever may be legally entitled thereto at such time.

8.1.5. If, within 30 days after acceleration of the maturity of the Obligations
or termination of the obligations of the Lenders to make Loans and the
obligation and power of the LC Issuer to issue Facility LCs hereunder as a
result of any Default (other than any Default as described in Section 7.6 or 7.7
with respect to a Borrower) and before any judgment or decree for the payment of
the Obligations due shall have been obtained or entered, the Required Lenders
(in their sole discretion) shall so direct, the Agent shall, by notice to the
Borrowers, rescind and annul such acceleration and/or termination.

8.2. Amendments. Subject to the provisions of this Section 8.2, the Required
Lenders (or the Agent with the consent in writing of the Required Lenders) and
the Borrowers may enter into agreements supplemental hereto for the purpose of
adding or modifying any provisions to the Loan Documents or changing in any
manner the rights of the Lenders or the Borrowers hereunder or waiving any
Default hereunder; provided, however, that:

(a) no such supplemental agreement shall, without the consent of each Lender
affected thereby (which, in the case of clauses (ii), (iv), (vi) and (vii),
shall in all instances be deemed to include each Lender):

 

  (i) Extend the Revolving Loan Termination Date, or extend the expiry date of
any Facility LC to a date after the Revolving Loan Termination Date, or forgive
all or any portion of the principal amount of any Loan or any Reimbursement
Obligation, or postpone any regularly scheduled payment of principal of any Loan
or Reimbursement Obligation, or reduce the rate or extend the time of payment of
interest or fees under this Agreement.

 

  (ii) Reduce the percentage specified in the definition of Required Lenders or
any other percentage of Lenders specified to be the applicable percentage in
this Agreement to act on specified matters.

 

  (iii) Except pursuant to Section 2.2(b) or 2.5(c), increase the amount of the
Revolving Loan Commitment or the Term Loan Commitment of any Lender hereunder;
or increase the commitment to issue Facility LCs.

 

  (iv) Permit any Borrower to assign its rights under this Agreement.

 

  (v) Amend this Section 8.2.

 

  (vi) Amend the definition of “Agreed Currency” set forth in Section 1.1.

 

  (vii) Release any Guarantor, except in connection with a disposition of all of
the Equity Interests of a Guarantor otherwise permitted by the Loan Documents,
or, except as provided in the Collateral Documents, release all or substantially
all of the Collateral.

 

- 90 -



--------------------------------------------------------------------------------

  (viii) (A) Release the Company from its obligations under Section 16.1 or
(B) unless at such time no Foreign Subsidiary Borrowers are party hereto,
release any Foreign Subsidiary Borrower from its obligations under any Guaranty.

 

  (ix) Amend Section 11.2 in a manner that would alter the pro rata sharing of
payments required thereby; and

(b) without limiting the foregoing requirements, no such supplemental agreement
shall (i) alter the order of application of (x) prepayments hereunder,
(y) amounts paid or payable under any Guaranty or (z) proceeds of Collateral
under any Pledge Agreement, in each case, without the consent of the Required
Revolving Lenders and the Required Term Loan Lenders, (ii) modify the definition
of Required Revolving Lenders without the consent of each of the Required
Revolving Lenders or (iii) modify the definition of Required Term Loan Lenders
without the consent of each of the Term Loan Lenders.

No amendment of any provision of this Agreement relating to the Agent shall be
effective without the written consent of the Agent, and no amendment of any
provision relating to the LC Issuer shall be effective without the written
consent of the LC Issuer. No amendment to any provision of this Agreement
relating to the Swing Line Lender or any Swing Line Loans shall be affective
without the written consent of the Swing Line Lender. The Agent may waive
payment of the fee required under Section 12.3.2.

8.3. Preservation of Rights. No delay or omission of the Lenders, the LC Issuer
or the Agent to exercise any right under the Loan Documents shall impair such
right or be construed to be a waiver of any Default or an acquiescence therein,
and the making of a Credit Extension notwithstanding the existence of a Default
or the inability of any Borrower to satisfy the conditions precedent to such
Credit Extension shall not constitute any waiver or acquiescence. Any single or
partial exercise of any such right shall not preclude other or further exercise
thereof or the exercise of any other right, and no waiver, amendment or other
variation of the terms, conditions or provisions of the Loan Documents
whatsoever shall be valid unless in writing signed by the Lenders required
pursuant to Section 8.2, and then only to the extent in such writing
specifically set forth. All remedies contained in the Loan Documents or by law
afforded shall be cumulative and all shall be available to the Agent, the LC
Issuer and the Lenders until this Agreement terminates as described in
Section 2.7(c).

ARTICLE IX

GENERAL PROVISIONS

9.1. Survival of Representations. All representations and warranties of the
Borrowers contained in this Agreement shall survive the making of the Credit
Extensions herein contemplated.

9.2. Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, neither the LC Issuer nor any Lender shall be
obligated to extend credit to any Borrower in violation of any limitation or
prohibition provided by any applicable statute or regulation.

 

- 91 -



--------------------------------------------------------------------------------

9.3. Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

9.4. Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrowers, the Agent, the LC Issuer and the Lenders and
supersede all prior agreements and understandings among the Borrowers, the
Agent, the LC Issuer and the Lenders relating to the subject matter thereof
other than those contained in the fee letters described in Section 10.13, which
shall survive and remain in full force and effect during the term of this
Agreement.

9.5. Several Obligations; Benefits of this Agreement. The respective obligations
of the Lenders hereunder are several and not joint and no Lender shall be the
partner or agent of any other (except to the extent to which the Agent is
authorized to act as such). The failure of any Lender to perform any of its
obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder. This Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to this Agreement and
their respective successors and assigns, provided, however, that the parties
hereto expressly agree that each Arranger shall enjoy the benefits of the
provisions of Sections 9.6, 9.10 and 10.11 to the extent specifically set forth
therein and shall have the right to enforce such provisions on its own behalf
and in its own name to the same extent as if it were a party to this Agreement.

9.6. Expenses; Indemnification. (i) The Company shall reimburse the Agent and
the Arrangers for any costs, internal charges and reasonable out-of-pocket
expenses (including reasonable attorneys’ fees and time charges of attorneys for
the Agent, which attorneys may be employees of the Agent) paid or incurred by
the Agent or the Arrangers in connection with the preparation, negotiation,
execution, delivery, syndication, distribution (including, without limitation,
via the internet), review, amendment, modification, and administration of the
Loan Documents. The Company also agrees to reimburse the Agent, the Arrangers,
the LC Issuer and the Lenders for any costs, internal charges and out-of-pocket
expenses (including reasonable attorneys’ fees and time charges of attorneys for
the Agent, the Arrangers, the LC Issuer and the Lenders, which attorneys may be
employees of the Agent, the Arrangers, the LC Issuer or the Lenders) paid or
incurred by the Agent, the Arrangers, the LC Issuer or any Lender in connection
with the collection and enforcement of the Loan Documents.

(ii) The Company hereby further agrees to indemnify the Agent, the Arrangers,
the LC Issuer, each Lender, their respective affiliates, and each of their
directors, officers and employees against all losses, claims, damages,
penalties, judgments, liabilities and expenses (including, without limitation,
all expenses of litigation or preparation therefor whether or not the Agent, the
Arrangers, the LC Issuer, any Lender or any affiliate is a party thereto) which
any of them may pay or incur arising out of or relating to this Agreement, the
other Loan Documents, the transactions contemplated hereby or the direct or
indirect application or proposed application of the proceeds of any Credit
Extension hereunder except to the extent that they are determined in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the party seeking
indemnification. The obligations of the Company under this Section 9.6 shall
survive the termination of this Agreement.

 

- 92 -



--------------------------------------------------------------------------------

9.7. Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Agent with sufficient counterparts
so that the Agent may furnish one to each of the Lenders.

9.8. Accounting. Except as provided to the contrary herein, all accounting terms
used herein shall be interpreted and all accounting determinations hereunder
shall be made in accordance with GAAP in a manner consistent with that used in
preparing the financial statements referred to in Section 5.4(a), except that
any calculation or determination which is to be made on a consolidated basis
shall be made for the Company and all of its Subsidiaries, including those
Subsidiaries, if any, which are unconsolidated on the Company’s audited
financial statements. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and the Company, the Agent or the Required Lenders shall so request,
the Agent, the Lenders and the Company shall negotiate in good faith to amend
such ratio or requirement to preserve the original intent thereof in light of
such change in GAAP (subject to the approval of the Required Lenders), provided
that, until so amended, such ratio or requirement shall continue to be computed
in accordance with GAAP prior to such change therein and the Company shall
provide to the Agent and the Lenders reconciliation statements showing the
difference in such calculation, together with the delivery of monthly, quarterly
and annual financial statements required hereunder.

9.9. Severability of Provisions. Any provision in any Loan Document that is held
to be inoperative, unenforceable, or invalid in any jurisdiction shall, as to
that jurisdiction, be inoperative, unenforceable, or invalid without affecting
the remaining provisions in that jurisdiction or the operation, enforceability,
or validity of that provision in any other jurisdiction, and to this end the
provisions of all Loan Documents are declared to be severable.

9.10. Nonliability of Lenders. The relationship between the Borrowers on the one
hand and the Lenders, the LC Issuer and the Agent on the other hand shall be
solely that of borrower and lender. None of the Agent, the Arrangers, the LC
Issuer nor any Lender shall have any fiduciary responsibilities to any Borrower.
None of the Agent, the Arrangers, the LC Issuer nor any Lender undertakes any
responsibility to any Borrower to review or inform any Borrower of any matter in
connection with any phase of such Borrower’s business or operations. Each
Borrower agrees that none of the Agent, the Arrangers, the LC Issuer nor any
Lender shall have liability to such Borrower (whether sounding in tort, contract
or otherwise) for losses suffered by such Borrower in connection with, arising
out of, or in any way related to, the transactions contemplated and the
relationship established by the Loan Documents, or any act, omission or event
occurring in connection therewith, unless it is determined in a final
non-appealable judgment by a court of competent jurisdiction that such losses
resulted from the gross negligence or willful misconduct of the party from which
recovery is sought. None of the Agent, the Arrangers, the LC Issuer nor any
Lender shall have any liability with respect to, and each Borrower hereby
waives, releases and agrees not to sue for, any special, indirect, consequential
or punitive damages suffered by such Borrower in connection with, arising out
of, or in any way related to the Loan Documents or the transactions contemplated
thereby.

 

- 93 -



--------------------------------------------------------------------------------

9.11. Confidentiality. The Agent and each Lender agrees to hold any confidential
information which it may receive from the Borrowers in connection with this
Agreement in confidence, except for disclosure (i) to its Affiliates and to the
Agent and any other Lender and their respective Affiliates, (ii) to legal
counsel, accountants, and other professional advisors to such Lender or to a
Transferee, (iii) to regulatory officials, (iv) to any Person as requested
pursuant to or as required by law, regulation, or legal process, (v) to any
Person in connection with any legal proceeding to which it or its Affiliates is
a party, (vi) to its direct or indirect contractual counterparties in swap
agreements or to legal counsel, accountants and other professional advisors to
such counterparties, (vii) permitted by Section 12.4, and (viii) to rating
agencies if requested or required by such agencies in connection with a rating
relating to the Advances hereunder. Without limiting Section 9.4, each Borrower
agrees that the terms of this Section 9.11 shall set forth the entire agreement
between such Borrower and each Lender (including the Agent) with respect to any
confidential information previously or hereafter received by such Lender in
connection with this Agreement, and this Section 9.11 shall supersede any and
all prior confidentiality agreements entered into by such Lender with respect to
such confidential information.

9.12. Nonreliance. Each Lender hereby represents that it is not relying on or
looking to any margin stock (as defined in Regulation U) for the repayment of
the Credit Extensions provided for herein.

9.13. Disclosure. The Borrowers and each Lender hereby acknowledge and agree
that JPMorgan and/or its Affiliates from time to time may hold investments in,
make other loans to or have other relationships with the Company and its
Affiliates.

9.14. USA PATRIOT ACT; European “Know Your Customer” Checks.

9.14.1. Each Lender hereby notifies the Borrowers that pursuant to the
requirements of the USA Patriot Act, it is required to obtain, verify and record
information that identifies such Borrower, which information includes the name
and address of such Borrower and other information that will allow such Lender
to identify such Borrower in accordance with the USA Patriot Act.

9.14.2. If (a) the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement; (b) any change in the status of a Borrower after the date of
this Agreement; or (c) a proposed assignment or transfer by a Lender of any of
its rights and obligations under this Agreement to a party that is not a Lender
prior to such assignment or transfer, obliges the Agent or any Lender (or, in
the case of clause (c) above, any prospective new Lender) to comply with “know
your customer” or similar identification procedures in circumstances where the
necessary information is not already available to it, each Borrower shall
promptly upon the request of the Agent or any Lender supply, or procure the
supply of, such documentation and other evidence as is reasonably requested by
the Agent (for itself or on behalf of any Lender) or any Lender (for itself or,
in the case of the event described in clause (c) above, on behalf of any
prospective new Lender) in order for the Agent, such Lender or, in the case of
the event described in clause (c) above, any prospective new Lender to carry out
and be satisfied it has complied with all necessary

 

- 94 -



--------------------------------------------------------------------------------

“know your customer” or other similar checks under all applicable laws and
regulations pursuant to the transactions contemplated in this Agreement and the
other Loan Documents. Each Lender shall promptly upon the request of the Agent
supply, or procure the supply of, such documentation and other evidence as is
reasonably requested by the Agent (for itself) in order for the Agent to carry
out and be satisfied it has complied with all necessary “know your customer” or
other similar checks under all applicable laws and regulations pursuant to the
transactions contemplated in this Agreement and the other Loan Documents.

9.15. English Language. All certificates, instruments and other documents to be
delivered under or supplied in connection with this Agreement shall be in the
English language or shall attach a certified English translation thereof, which
translation shall be the governing version. Within one month of the delivery of
any financial statements or other information written in a language other than
English, the Company shall deliver to the Agent (for distribution to the
Lenders) an English translation of such financial statements.

9.16. Borrower Limitations. Each Borrower shall be liable for its Obligations
(including, without limitation, Loans extended to it). The Company shall be
liable for each Foreign Subsidiary Borrower’s Obligations. Each Foreign
Subsidiary Borrower shall be liable for each other Foreign Subsidiary Borrower’s
Obligations to extent set forth in its respective Guaranty, but shall in no
event be liable for any of the Company’s Obligations. Each Guarantor shall
guaranty the repayment of all Obligations, irrespective of the Borrower that
incurs such Obligations.

ARTICLE X

THE AGENT

10.1. Appointment; Nature of Relationship. JPMorgan is hereby appointed by each
of the Lenders as its contractual representative (herein referred to as the
“Agent”) hereunder and under each other Loan Document, and each of the Lenders
irrevocably authorizes the Agent to act as the contractual representative of
such Lender with the rights and duties expressly set forth herein and in the
other Loan Documents. The Agent agrees to act as such contractual representative
upon the express conditions contained in this Article X. Notwithstanding the use
of the defined term “Agent,” it is expressly understood and agreed that the
Agent shall not have any fiduciary responsibilities to any Lender by reason of
this Agreement or any other Loan Document and that the Agent is merely acting as
the contractual representative of the Lenders with only those duties as are
expressly set forth in this Agreement and the other Loan Documents. In its
capacity as the Lenders’ contractual representative, the Agent (i) does not
hereby assume any fiduciary duties to any of the Lenders, (ii) is a
“representative” of the Lenders within the meaning of the term “secured party”
as defined in the Illinois Uniform Commercial Code and (iii) is acting as an
independent contractor, the rights and duties of which are limited to those
expressly set forth in this Agreement and the other Loan Documents. Each of the
Lenders hereby agrees to assert no claim against the Agent on any agency theory
or any other theory of liability for breach of fiduciary duty, all of which
claims each Lender hereby waives. Except as expressly set forth herein, the
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Company or any of its
Subsidiaries that is communicated to or obtained by the bank serving as Agent or
any of its Affiliates in any capacity.

 

- 95 -



--------------------------------------------------------------------------------

10.2. Powers. The Agent shall have and may exercise such powers under the Loan
Documents as are specifically delegated to the Agent by the terms of each
thereof, together with such powers as are reasonably incidental thereto. The
Agent shall have no implied duties to the Lenders, or any obligation to the
Lenders to take any action thereunder except any action specifically provided by
the Loan Documents to be taken by the Agent.

10.3. General Immunity. Neither the Agent nor any of its directors, officers,
agents or employees shall be liable to the Borrowers, the Lenders or any Lender
for any action taken or omitted to be taken by it or them hereunder or under any
other Loan Document or in connection herewith or therewith except to the extent
such action or inaction is determined in a final non-appealable judgment by a
court of competent jurisdiction to have arisen from the gross negligence or
willful misconduct of such Person.

10.4. No Responsibility for Loans, Recitals, etc. Neither the Agent nor any of
its directors, officers, agents or employees shall be responsible for or have
any duty to ascertain, inquire into, or verify (a) any statement, warranty or
representation made in connection with any Loan Document or any borrowing
hereunder; (b) the performance or observance of any of the covenants or
agreements of any obligor under any Loan Document, including, without
limitation, any agreement by an obligor to furnish information directly to each
Lender; (c) the satisfaction of any condition specified in Article IV, except
receipt of items required to be delivered solely to the Agent; (d) the existence
or possible existence of any Default or Unmatured Default; (e) the validity,
enforceability, effectiveness, sufficiency or genuineness of any Loan Document
or any other instrument or writing furnished in connection therewith; (f) the
value, sufficiency, creation, perfection or priority of any Lien in any
collateral security; or (g) the financial condition of any Borrower or any
guarantor of any of the Obligations or of any Borrower’s or any such guarantor’s
respective Subsidiaries.

10.5. Action on Instructions of Lenders. The Agent shall in all cases be fully
protected in acting, or in refraining from acting, hereunder and under any other
Loan Document in accordance with written instructions signed by the Required
Lenders, and such instructions and any action taken or failure to act pursuant
thereto shall be binding on all of the Lenders. The Lenders hereby acknowledge
that the Agent shall be under no duty to take any discretionary action permitted
to be taken by it pursuant to the provisions of this Agreement or any other Loan
Document unless it shall be requested in writing to do so by the Required
Lenders. The Agent shall be fully justified in failing or refusing to take any
action hereunder and under any other Loan Document unless it shall first be
indemnified to its satisfaction by the Lenders pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.

10.6. Employment of Agents and Counsel. The Agent may execute any of its duties
as Agent hereunder and under any other Loan Document by or through employees,
agents, and attorneys-in-fact and shall not be answerable to the Lenders, except
as to money or securities received by it or its authorized agents, for the
default or misconduct of any such agents or attorneys-in-fact selected by it
with reasonable care. The Agent shall be entitled to advice of counsel
concerning the contractual arrangement between the Agent and the Lenders and all
matters pertaining to the Agent’s duties hereunder and under any other Loan
Document.

 

- 96 -



--------------------------------------------------------------------------------

10.7. Reliance on Documents; Counsel. The Agent shall be entitled to rely upon
any Note, notice, consent, certificate, affidavit, letter, telegram, facsimile,
telex, electronic mail message, statement, paper or document believed by it to
be genuine and correct and to have been signed or sent by the proper person or
persons, and, in respect to legal matters, upon the opinion of counsel selected
by the Agent, which counsel may be employees of the Agent. For purposes of
determining compliance with the conditions specified in Sections 4.1 and 4.3,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Agent shall have received notice from such
Lender prior to the applicable date specifying its objection thereto.

10.8. Agent’s Reimbursement and Indemnification. The Lenders agree to reimburse
and indemnify the Agent ratably in proportion to their respective Pro Rata
Shares of the applicable amount (i) for any amounts not reimbursed by the
Company for which the Agent is entitled to reimbursement by the Company under
the Loan Documents, (ii) for any other expenses incurred by the Agent on behalf
of the Lenders, in connection with the preparation, execution, delivery,
administration and enforcement of the Loan Documents (including, without
limitation, for any expenses incurred by the Agent in connection with any
dispute between the Agent and any Lender or between two or more of the Lenders)
and (iii) for any liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind and nature
whatsoever which may be imposed on, incurred by or asserted against the Agent in
any way relating to or arising out of the Loan Documents or any other document
delivered in connection therewith or the transactions contemplated thereby
(including, without limitation, for any such amounts incurred by or asserted
against the Agent in connection with any dispute between the Agent and any
Lender or between two or more of the Lenders), or the enforcement of any of the
terms of the Loan Documents or of any such other documents, provided that (i) no
Lender shall be liable for any of the foregoing to the extent any of the
foregoing is found in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Agent, (ii) any indemnification required pursuant to Section 3.5.6 shall,
notwithstanding the provisions of this Section 10.8, be paid by the relevant
Lender in accordance with the provisions thereof. The obligations of the Lenders
under this Section 10.8 shall survive payment of the Obligations and termination
of this Agreement; provided, however, that any such amounts relating solely to
the Term Loan Facility (as determined by the Agent in its sole discretion) shall
be reimbursed by the Term Loan Lenders ratably in proportion to their respective
Term Loan Pro Rata Shares thereof and any such amounts relating solely to the
Revolving Loan Facility (as determined by the Agent in its sole discretion)
shall be reimbursement by the Revolving Lenders ratably in proportion to their
respective Revolving Loan Pro Rata Shares thereof.

10.9. Notice of Default. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Unmatured Default hereunder unless
the Agent has received written notice from a Lender or a Borrower referring to
this Agreement describing such Default or Unmatured Default and stating that
such notice is a “notice of default”. In the event that the Agent receives such
a notice, the Agent shall give prompt notice thereof to the Lenders.

 

- 97 -



--------------------------------------------------------------------------------

10.10. Rights as a Lender. In the event the Agent is a Lender, the Agent shall
have the same rights and powers hereunder and under any other Loan Document with
respect to its Revolving Loan Commitment, its Term Loan Commitment and its Loans
as any Lender and may exercise the same as though it were not the Agent, and the
term “Lender” or “Lenders” shall, at any time when the Agent is a Lender, unless
the context otherwise indicates, include the Agent in its individual capacity.
The Agent and its Affiliates may accept deposits from, lend money to, and
generally engage in any kind of trust, debt, equity or other transaction, in
addition to those contemplated by this Agreement or any other Loan Document,
with the Company or any of its Subsidiaries in which the Company or such
Subsidiary is not restricted hereby from engaging with any other Person.

10.11. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent, the Arrangers or any other
Lender and based on the financial statements prepared by the Borrowers and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and the other Loan
Documents. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent, the Arrangers or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents. Except for any notice, report, document
or other information expressly required to be furnished to the Lenders by the
Agent or Arrangers hereunder, neither the Agent nor the Arrangers shall have any
duty or responsibility (either initially or on a continuing basis) to provide
any Lender with any notice, report, document, credit information or other
information concerning the affairs, financial condition or business of the
Borrowers or any of their respective Affiliates that may come into the
possession of the Agent or Arrangers (whether or not in their respective
capacity as Agent or Arranger) or any of their Affiliates.

10.12. Successor Agent. The Agent may resign at any time by giving written
notice thereof to the Lenders and the Borrowers, such resignation to be
effective upon the appointment of a successor Agent or, if no successor Agent
has been appointed, forty-five days after the retiring Agent gives notice of its
intention to resign. Upon any such resignation, the Required Lenders shall have
the right to appoint, on behalf of the Borrowers and the Lenders, a successor
Agent. If no successor Agent shall have been so appointed by the Required
Lenders within thirty days after the resigning Agent’s giving notice of its
intention to resign, then the resigning Agent may appoint, on behalf of the
Borrower and the Lenders, a successor Agent. Notwithstanding the previous
sentence, the Agent may at any time without the consent of any Borrower or any
Lender, appoint any of its Affiliates which is a commercial bank as a successor
Agent hereunder. If the Agent has resigned and no successor Agent has been
appointed, the Lenders may perform all the duties of the Agent hereunder and the
Borrowers shall make all payments in respect of the Obligations to the
applicable Lender and for all other purposes shall deal directly with the
Lenders. No successor Agent shall be deemed to be appointed hereunder until such
successor Agent has accepted the appointment. Any such successor Agent shall be
a commercial bank having capital and retained earnings of at least $100,000,000.
Upon the acceptance of any appointment as Agent hereunder by a successor Agent,
such successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the resigning Agent. Upon the
effectiveness of the resignation of the Agent, the resigning Agent shall be
discharged from its duties and obligations hereunder and under the Loan
Documents. After the

 

- 98 -



--------------------------------------------------------------------------------

effectiveness of the resignation of an Agent, the provisions of this Article X
shall continue in effect for the benefit of such Agent in respect of any actions
taken or omitted to be taken by it while it was acting as the Agent hereunder
and under the other Loan Documents. In the event that there is a successor to
the Agent by merger, or the Agent assigns its duties and obligations to an
Affiliate pursuant to this Section 10.12, then the term “Prime Rate” as used in
this Agreement shall mean the prime rate, base rate or other analogous rate of
the new Agent.

10.13. Agent and Arranger Fees. Without limiting the continuing applicability of
any fee letters delivered in connection with the Existing Credit Agreement, the
Company agrees to pay to the Agent and the Arrangers, for their respective
accounts, the fees agreed to by the Borrower and the Arrangers pursuant to the
letter agreements among such parties dated October 30, 2008, or as otherwise
agreed from time to time.

10.14. Delegation to Affiliates. The Borrowers and the Lenders agree that the
Agent may delegate any of its duties under this Agreement to any of its
Affiliates. Any such Affiliate (and such Affiliate’s directors, officers, agents
and employees) which performs duties in connection with this Agreement shall be
entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Agent is entitled under Articles IX and X.

10.15. Execution of Collateral Documents. The Lenders hereby empower and
authorize the Agent to execute and deliver to the Loan Parties on their behalf
the Pledge Agreement and all related financing statements, agreements, documents
or instruments as shall be necessary or appropriate to effect the purposes of
the Pledge Agreement.

10.16. Guaranty and Collateral Releases. The Lenders hereby authorize the Agent,
at its option and in its discretion, to permit the release of any Guarantor from
the Domestic Subsidiary Guaranty or of any Lien granted to or held by the Agent
upon any Pledged Collateral (i) as described in Section 6.21(e); (ii) as
permitted by, but only in accordance with, the terms of the applicable Loan
Documents; or (iii) if approved, authorized or ratified in writing by the
Required Lenders, unless such release is required to be approved by all of the
Lenders hereunder. Upon request by the Agent at any time, the Lenders will
confirm in writing the Agent’s authority to release any particular Guarantor or
particular types or items of Pledged Collateral pursuant hereto.

10.17. Dutch Parallel Debt.

10.17.1. Each of the Dutch Borrowers and the Company (each a “Parallel Debt
Obligor”) hereby irrevocably and unconditionally undertakes to pay to the Agent
an amount equal to the aggregate amount payable by it from time to time in
respect of (a) its Obligations and (b) each Rate Management Transaction entered
into by it with any counterparty that was a Lender (or an Affiliate thereof) at
the time such Rate Management Transaction was entered into (unless the
applicable Lender party thereto agreed in writing not be secured pursuant to
this Agreement) (the “Swap Obligations”). The payment undertaking of each
Parallel Debt Obligor to the Agent is hereinafter to be referred to as such
Parallel Debt Obligor’s “Dutch Parallel Debt”.

 

- 99 -



--------------------------------------------------------------------------------

10.17.2. The Dutch Parallel Debt of each Parallel Debt Obligor will be payable
in the currency or currencies of the corresponding Obligations and Swap
Obligations.

10.17.3. Any obligation under the Dutch Parallel Debt of any Parallel Debt
Obligor shall become due and payable (opeisbaar) as and when and to the extent
one or more of the corresponding Obligations or Swap Obligations become due and
payable. The parties hereto agree that a Default in respect of the Obligations
or Swap Obligations shall constitute a default (verzuim) within the meaning of
Article 3:248 Netherlands Civil Code with respect to the relevant Dutch Parallel
Debt of a Parallel Debt Obligor as well without any notice being required
therefor.

10.17.4. Each of the parties hereto acknowledges that:

(a) the Dutch Parallel Debt of each Parallel Debt Obligor constitutes an
undertaking, obligation and liability of such Parallel Debt Obligor to the Agent
which is separate and independent from, and without prejudice to, the
Obligations and Swap Obligations; and

(b) the Dutch Parallel Debt of each Parallel Debt Obligor represents the Agent’s
own separate and independent claim (eigen en zelfstandige vordering) to receive
payment of such Dutch Parallel Debt from such Parallel Debt Obligor and shall
not constitute the Agent and any holder of Obligations or Swap Obligations as
joint creditors (hoofdelijk schuldeisers) of any Obligation or Swap Obligation,

it being understood that the amount which may become payable by a Parallel Debt
Obligor as its Dutch Parallel Debt shall never exceed the total of the amounts
which are payable by it under its Obligations and Swap Obligations.

10.17.5. For the avoidance of doubt, each Parallel Debt Obligor and the Agent
confirm that the claims of the Agent against each Parallel Debt Obligor in
respect of its Dutch Parallel Debt and the claims of any one or more of the
holders of Obligations or Swap Obligations against each Parallel Debt Obligor in
respect of its Obligations and Swap Obligations payable by it to such holders of
Obligations or Swap Obligations do not constitute common property (gemeenschap)
within the meaning of article 3:166 Netherlands Civil Code and that the
provisions relating to common property shall not apply. If, however, it shall be
held that such claim of the Agent and such claims of any one or more of the
holders of Obligations or Swap Obligations do constitute common property and the
provisions relating to common property do apply, the parties agree that the
applicable provisions of this Agreement shall constitute the respective
administration agreement (beheersregeling) within the meaning of article 3:168
Netherlands Civil Code.

10.17.6. To the extent the Agent irrevocably (onaantastbaar) receives any amount
in payment of any Dutch Parallel Debt, the Agent shall distribute such amount
among the holders of Secured Obligations that are creditors of the corresponding
Obligations or Swap Obligations in accordance with the applicable provisions of
this Agreement. Each Parallel Debt Obligor and the Agent agree that upon
irrevocable receipt by the Agent of any amount in payment of the Dutch Parallel
Debt of any Parallel Debt

 

- 100 -



--------------------------------------------------------------------------------

Obligor (a “Received Amount”), the corresponding Obligations or Swap Obligations
shall be reduced by amounts totaling an amount equal to the Received Amount (a
“Deductible Amount”) in the manner as if the Deductible Amount were received as
payment of the relevant Obligations or Swap Obligations on the date of receipt
by the Agent of the Received Amount.

10.17.7. The parties hereto acknowledge and agree that, for purposes of a Dutch
pledge, any resignation by the Agent is not effective until its rights under
each Dutch Parallel Debt of a Parallel Debt Obligor is assigned to the successor
Agent.

10.18. French Security. Each Lender, on behalf of itself and its Affiliates,
hereby appoints the Agent to register, perform and enforce any security interest
(sûreté réelle) granted by Actuant International Holdings, Inc., a Delaware
corporation, or any other Loan Party under the laws of the Republic of France in
order to secure the performance and payment of the Secured Obligations.

10.19. Syndication Agents; Documentation Agents. None of the Lenders identified
in this Agreement as a Syndication Agent or Documentation Agent shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than those applicable to all Lenders as such. Without limiting the
foregoing, none of such Lenders shall have or be deemed to have a fiduciary
relationship with any Lender. Each Lender hereby makes the same acknowledgments
with respect to such Lenders as it makes with respect to the Agent in
Section 10.11.

ARTICLE XI

SETOFF; RATABLE PAYMENTS

11.1. Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if any Borrower becomes insolvent, however
evidenced, or any Default occurs, any and all deposits (including all account
balances, whether provisional or final and whether or not collected or
available) and any other Indebtedness at any time held or owing by any Lender or
any Affiliate of any Lender to or for the credit or account of a Borrower may be
offset and applied toward the payment of the Obligations owing to such Lender,
whether or not the Obligations, or any part thereof, shall then be due (it being
understood and agreed that deposits of any Foreign Subsidiary Borrower or
Indebtedness held or owing by a Lender to or for the credit or account of any
Foreign Subsidiary Borrower shall be offset by such Lender and applied only
toward any Obligations incurred by or on behalf of a Foreign Subsidiary Borrower
to that Lender).

11.2. Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Outstanding Revolving Credit Exposure or its Term
Loans (other than payments received pursuant to Section 3.1, 3.2, 3.4, 3.5 or
3.6) in a greater proportion than that received by any other Lender, such Lender
agrees, promptly upon demand, to purchase a portion of the Aggregate Outstanding
Revolving Credit Exposure and Term Loans held by the other Lenders so that after
such purchase each Lender will hold its Revolving Loan Pro Rata Share of the
Aggregate Outstanding Revolving Credit Exposure and its Term Loan Pro Rata Share
of the

 

- 101 -



--------------------------------------------------------------------------------

Term Loans. If any Lender, whether in connection with setoff or amounts which
might be subject to setoff or otherwise, receives collateral or other protection
for its Secured Obligations or such amounts which may be subject to setoff, such
Lender agrees, promptly upon demand, to take such action necessary such that all
Lenders share in the benefits of such collateral ratably in proportion to their
respective Pro Rata Shares, Revolving Loan Pro Rata Shares and Term Loan Pro
Rata Shares, as the case may be. In case any such payment is disturbed by legal
process, or otherwise, appropriate further adjustments shall be made.

ARTICLE XII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

12.1. Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrowers and the Lenders
and their respective successors and assigns permitted hereby, except that (i) no
Borrower shall have the right to assign its rights or obligations under the Loan
Documents without the prior written consent of each Lender, (ii) any assignment
by any Lender must be made in compliance with Section 12.3, and (iii) any
transfer by Participation must be made in compliance with Section 12.2. Any
attempted assignment or transfer by any party not made in compliance with this
Section 12.1 shall be null and void, unless such attempted assignment or
transfer is treated as a participation in accordance with Section 12.3.2. The
parties to this Agreement acknowledge that clause (ii) of this Section 12.1
relates only to absolute assignments and this Section 12.1 does not prohibit
assignments creating security interests, including, without limitation, (x) any
pledge or assignment by any Lender of all or any portion of its rights under
this Agreement and any Note to a Federal Reserve Bank or (y) in the case of a
Lender which is a Fund, any pledge or assignment of all or any portion of its
rights under this Agreement and any Note to its trustee in support of its
obligations to its trustee; provided, however, that no such pledge or assignment
creating a security interest shall release the transferor Lender from its
obligations hereunder unless and until the parties thereto have complied with
the provisions of Section 12.3. The Agent may treat the Person which made any
Loan or which holds any Note as the owner thereof for all purposes hereof unless
and until such Person complies with Section 12.3; provided, however, that the
Agent may in its discretion (but shall not be required to) follow instructions
from the Person which made any Loan or which holds any Note to direct payments
relating to such Loan or Note to another Person. Any assignee of the rights to
any Loan or any Note agrees by acceptance of such assignment to be bound by all
the terms and provisions of the Loan Documents. Any request, authority or
consent of any Person, who at the time of making such request or giving such
authority or consent is the owner of the rights to any Loan (whether or not a
Note has been issued in evidence thereof), shall be conclusive and binding on
any subsequent holder or assignee of the rights to such Loan.

12.2. Participations.

12.2.1. Permitted Participants; Effect. Any Lender may at any time sell to one
or more banks or other entities (“Participants”) participating interests in any
Outstanding Revolving Credit Exposure owing to such Lender, any Term Loans of
such Lender, any Note held by such Lender, any Revolving Loan Commitment or any
Term Loan Commitment of such Lender or any other interest of such Lender under
the Loan

 

- 102 -



--------------------------------------------------------------------------------

Documents. In the event of any such sale by a Lender of participating interests
to a Participant, such Lender’s obligations under the Loan Documents shall
remain unchanged, such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, such Lender shall remain
the owner of its Outstanding Revolving Credit Exposure and/or Term Loans, as
applicable, and the holder of any Note issued to it in evidence thereof for all
purposes under the Loan Documents, all amounts payable by the Borrowers under
this Agreement shall be determined as if such Lender had not sold such
participating interests, and the Borrowers and the Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under the Loan Documents.

12.2.2. Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Outstanding Revolving Credit Exposure, Term Loans,
Revolving Loan Commitment, Term Loan Commitment or Facility LC in which such
Participant has an interest which would require consent of the Lender from which
such Participant purchased its participation under clauses (i) through (v) of
Section 8.2.

12.2.3. Benefit of Certain Provisions. The Borrowers agree that each Participant
shall be deemed to have the right of setoff provided in Section 11.1 in respect
of its participating interest in amounts owing under the Loan Documents to the
same extent as if the amount of its participating interest were owing directly
to it as a Lender under the Loan Documents, provided that each Lender shall
retain the right of setoff provided in Section 11.1 with respect to the amount
of participating interests sold to each Participant. The Lenders agree to share
with each Participant, and each Participant, by exercising the right of setoff
provided in Section 11.1, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 11.2 as if each Participant were a Lender. The Borrowers
further agree that each Participant shall be entitled to the benefits of
Sections 3.1, 3.2, 3.4, 3.5, 3.6, 9.6 and 9.10 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to Section 12.3,
provided that (i) a Participant shall not be entitled to receive any greater
payment under Section 3.1, 3.2, 3.5 or 3.6 than the Lender who sold the
participating interest to such Participant would have received had it retained
such interest for its own account, unless the sale of such interest to such
Participant is made with the prior written consent of the Company, and (ii) any
Participant not incorporated under the laws of the United States of America or
any State thereof agrees to comply with the provisions of Section 3.5 to the
same extent as if it were a Lender.

12.3. Assignments.

12.3.1. Permitted Assignments. Any Lender may at any time assign to one or more
banks or other entities (“Purchasers”) all or any part of its rights and
obligations under the Loan Documents subject to the following conditions:

 

  (i) Each such assignment shall be of a constant and not varying ratable or
non-pro rata percentage (as between the Term Loan Facility and the Revolving
Facility) of the assigning Lender’s rights and obligations under the Loan
Documents;

 

- 103 -



--------------------------------------------------------------------------------

  (ii) Such assignment shall be substantially in the form of Exhibit C or in
such other form as may be agreed to by the parties thereto;

 

  (iii) Each such assignment with respect to a Purchaser which is not a Lender
or an Affiliate of a Lender or an Approved Fund shall either be in an amount
equal to the entire applicable Revolving Loan Commitment and Outstanding
Revolving Credit Exposure and/or Term Loan Commitment (if any) and Term Loans,
as applicable, of the assigning Lender or (unless each of the Company and the
Agent otherwise consents; provided that the consent of the Company shall not be
required if a Default has occurred and is continuing) be in an aggregate amount
not less than $5,000,000. The amount of the assignment shall be based on the
Revolving Loan Commitment or Outstanding Revolving Credit Exposure (if the
Revolving Loan Commitment has been terminated) and/or the outstanding Term Loan
Commitment (if any) or Term Loans subject to the assignment, determined as of
the date of such assignment or as of the “Trade Date,” if the “Trade Date” is
specified in the assignment;

 

  (iv) Except in the case of an assignment to an existing Lender that has
advanced a Revolving Loan to each Dutch Borrower, the amount of such assignment
with respect to a borrowing made to a Dutch Borrower shall always be at least
€50,000 (or its equivalent in another Agreed Currency) unless an assignment is
made to any Person which qualifies as a professional market party (professionele
markt partij) under the Dutch Financial Supervision Act;

 

  (v) The Purchaser (A) if it is a Non-U.S. Lender, shall have delivered tax
certificates described in Section 3.5, which indicate that such Non-U.S. Lender
is exempt from any withholding tax under the laws of the United States on
payments by the Company in such jurisdiction, (B) shall have confirmed that it
is exempt from any withholding tax under the laws of the Netherlands on payments
by Dutch Borrowers and (C) shall provide to the Agent for the onward
transmission to the relevant UK Borrower, in respect of Loans made to a UK
Borrower, a tax certificate in the form set forth in the Exhibit H attached
hereto, except, in the case of clauses (A) and (B), to the extent the assigning
Lender was entitled, at the time of the assignment, to receive additional
amounts with respect to such withholding taxes pursuant to Section 3.5; and

 

  (vi) So long as no Event of Default shall have occurred and be continuing, no
such assignment shall be made to any Person that is not capable of lending
(A) Agreed Currencies to each Borrower and (B) each Type of Loan.

12.3.2. Consents. The consent of the Company shall be required prior to an
assignment becoming effective unless the Purchaser is a Lender, an Affiliate of
a Lender or an Approved Fund, provided that the consent of the Company shall not
be required if a

 

- 104 -



--------------------------------------------------------------------------------

Default has occurred and is continuing. The consent of the Agent shall be
required prior to an assignment becoming effective. The consent of JPMorgan in
its capacity as LC Issuer shall be required for assignments of the Revolving
Loan Commitment and Outstanding Revolving Credit Exposure (but not Term Loans or
any Term Loan Commitment) prior to an assignment becoming effective. Any consent
required under this Section 12.3.2 shall not be unreasonably withheld or
delayed.

12.3.3. Effect; Effective Date. Upon (i) delivery to the Agent of an assignment,
together with any consents required by Sections 12.3.1 and 12.3.2, and
(ii) payment of a $3,500 fee to the Agent for processing such assignment (unless
such fee is waived by the Agent), such assignment shall become effective on the
effective date specified in such assignment. The assignment shall contain a
representation by the Purchaser to the effect that none of the consideration
used to make the purchase of the Revolving Loan Commitment and Outstanding
Revolving Credit Exposure and/or Term Loan Commitment (if any) and Term Loans
under the applicable assignment agreement constitutes “plan assets” as defined
under ERISA and that the rights and interests of the Purchaser in and under the
Loan Documents will not be “plan assets” under ERISA. On and after the effective
date of such assignment, such Purchaser shall for all purposes be a Lender party
to this Agreement and any other Loan Document executed by or on behalf of the
Lenders and shall have all the rights and obligations of a Lender under the Loan
Documents, to the same extent as if it were an original party thereto, and the
transferor Lender shall be released with respect to the Revolving Loan
Commitment and Outstanding Revolving Credit Exposure and/or Term Loan Commitment
(if any) and Term Loans assigned to such Purchaser without any further consent
or action by the Borrowers, the Lenders or the Agent. In the case of an
assignment covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a Lender hereunder but shall
continue to be entitled to the benefits of, and subject to, those provisions of
this Agreement and the other Loan Documents which survive payment of the
Obligations and termination of the applicable agreement. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 12.3 shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with Section 12.2. Upon the consummation of any assignment to a
Purchaser pursuant to this Section 12.3.3, the transferor Lender, the Agent and
the Borrowers shall, if the transferor Lender or the Purchaser desires that its
Loans be evidenced by Notes, make appropriate arrangements so that new Notes or,
as appropriate, replacement Notes are issued to such transferor Lender and new
Notes or, as appropriate, replacement Notes, are issued to such Purchaser, in
each case in principal amounts reflecting their respective Revolving Loan
Commitments (or, if the Revolving Loan Commitments have terminated, the
Revolving Loan Credit Exposure) or Term Loan Commitment (if any) and Term Loans,
as appropriate, as adjusted pursuant to such assignment.

12.3.4. Register. The Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at one of its offices in Chicago, Illinois a copy of
each assignment agreement delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Revolving Loan Commitments and
Term Loan Commitments of, and principal amounts of the Loans owing to, each
Lender, and

 

- 105 -



--------------------------------------------------------------------------------

participations of each Lender in Facility LCs, pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
and the Borrowers, the Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrowers at any reasonable
time and from time to time upon reasonable prior notice.

12.4. Dissemination of Information. Each Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of such Borrower and its Subsidiaries; provided
that each Transferee and prospective Transferee agrees to be bound by
Section 9.11 of this Agreement.

12.5. Tax Treatment. If any interest in any Loan Document is transferred to any
Transferee which is not incorporated under the laws of the United States or any
State thereof, the transferor Lender shall cause such Transferee, concurrently
with the effectiveness of such transfer, to comply with the provisions of
Section 3.5.4.

ARTICLE XIII

NOTICES

13.1. Notices; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows:

 

  (i) if to any Borrower or any other Loan Party, to:

Actuant Corporation

13000 West Silver Spring Drive

Butler, WI 53007

Attn: Mr. Andrew G. Lampereur

Phone: (262) 373-7401

Fax: (262) 373-7497

 

- 106 -



--------------------------------------------------------------------------------

  (ii) if to the Agent (except as set forth in clause (iii) below), to:

JPMorgan Chase Bank, National Association

10 South Dearborn, 7th Floor

Mail Code: IL1-0011

Chicago, IL 60603-2003

Attn: Leonida Mischke

Phone: (312) 385-7055

Fax: (312) 385-7096

 

  (iii) if to the Agent in respect of a Borrowing Notice or
Conversion/Continuation Notice for an Advance denominated in Euros or Pounds
Sterling, to:

J.P. Morgan Europe Limited

125 London Wall

London EC2Y 5AJ

Attn: Loan Agency

Phone: 44 (0) 207 777 2940

Fax: 44 (0) 207 777 2360/2085

(with a copy to the Agent at the address specified in clause (ii) above)

 

  (iv) if to JPMorgan in its capacity as LC Issuer, to:

JPMorgan Chase Bank, National Association

10 South Dearborn, 7th Floor

Mail Code: IL1-0011

Chicago, IL 60603-2003

Attn: Phyllis Huggins

Phone: (312) 732-2592

Fax: (312) 732-2729

 

  (v) if to any other Person in its capacity as LC Issuer, at the address
specified by such Person to the Company and the Agent upon such Person becoming
an LC Issuer hereunder; and

 

  (vi) if to a Lender, to it at its address (or telecopier number) set forth in
its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

- 107 -



--------------------------------------------------------------------------------

(b) Electronic Communications. Notices and other communications to the Lenders
and the LC Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and internet or intranet websites) pursuant to
procedures approved by the Agent or as otherwise determined by the Agent,
provided that the foregoing shall not apply to notices to any Lender or the LC
Issuer pursuant to Article II if such Lender or the LC Issuer, as applicable,
has notified the Agent that it is incapable of receiving notices under such
Article by electronic communication. The Agent or the Company may, in its
respective discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it or
as it otherwise determines, provided that such determination or approval may be
limited to particular notices or communications.

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgment), provided that if such notice or other communication is not
given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto, except that a Lender shall be required to give such
notice only to the Company and the Agent.

ARTICLE XIV

COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION

14.1 Counterparts; Effectiveness. This Agreement may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Subject to the qualifications provided in Article IV, this
Agreement shall become effective when it shall have been executed by the Agent,
and when the Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the parties hereto, and thereafter
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement.

14.2 Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any assignment and assumption agreement
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, or any other state laws based on the Uniform Electronic
Transactions Act.

 

- 108 -



--------------------------------------------------------------------------------

ARTICLE XV

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

15.1. CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY
EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (INCLUDING, WITHOUT LIMITATION, 735 ILCS SECTION 105/5-1 ET SEQ,
BUT OTHERWISE WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF THE STATE OF
ILLINOIS, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

15.2. CONSENT TO JURISDICTION. EACH BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR ILLINOIS STATE COURT
SITTING IN CHICAGO, ILLINOIS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENTS AND EACH BORROWER HEREBY IRREVOCABLY AGREES THAT
ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER
HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A
COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT
THE RIGHT OF THE AGENT, THE LC ISSUER OR ANY LENDER TO BRING PROCEEDINGS AGAINST
ANY BORROWER IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY
ANY BORROWER AGAINST THE AGENT, THE LC ISSUER OR ANY LENDER OR ANY AFFILIATE OF
THE AGENT, THE LC ISSUER OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN
DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN CHICAGO, ILLINOIS.

15.3. WAIVER OF JURY TRIAL. EACH BORROWER, THE AGENT, THE LC ISSUER AND EACH
LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY
OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN
ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE
RELATIONSHIP ESTABLISHED THEREUNDER.

15.4. AGENT FOR SERVICE OF PROCESS. EACH FOREIGN SUBSIDIARY BORROWER HEREBY
IRREVOCABLY APPOINTS THE COMPANY AS ITS AGENT FOR SERVICE OF PROCESS IN ANY
PROCEEDING REFERRED TO IN SECTION 15.2 AND AGREES THAT SERVICE OF PROCESS IN ANY
SUCH PROCEEDING MAY BE MADE BY MAILING OR DELIVERING A COPY THEREOF TO IT CARE
OF COMPANY AT ITS ADDRESS FOR NOTICES SET FORTH IN ARTICLE XIII OF THIS
AGREEMENT.

 

- 109 -



--------------------------------------------------------------------------------

ARTICLE XVI

GUARANTY

16.1. Company Guaranty. In order to induce the Lenders to extend credit to the
Foreign Subsidiary Borrowers hereunder, the Company hereby irrevocably and
unconditionally guarantees, as a primary obligor and not merely as a surety, the
payment when and as due of the Obligations of such Foreign Subsidiary Borrowers.
The Company further agrees that the due and punctual payment of such Obligations
may be extended or renewed, in whole or in part, without notice to or further
assent from it, and that it will remain bound upon its guarantee hereunder
notwithstanding any such extension or renewal of any such Obligation.

The Company waives presentment to, demand of payment from and protest to any
Borrower of any of the Obligations, and also waives notice of acceptance of its
obligations and notice of protest for nonpayment. The obligations of the Company
hereunder shall not be affected by (a) the failure of the Agent, the LC Issuer
or any Lender to assert any claim or demand or to enforce any right or remedy
against any Borrower under the provisions of this Agreement, any other Loan
Document or otherwise; (b) any extension or renewal of any of the Obligations;
(c) any rescission, waiver, amendment or modification of, or release from, any
of the terms or provisions of this Agreement, or any other Loan Document or
agreement; (d) any default, failure or delay, willful or otherwise, in the
performance of any of the Obligations; or (e) any other act (other than payment
of the Obligations), omission or delay to do any other act which may or might in
any manner or to any extent vary the risk of the Company or otherwise operate as
a discharge of a guarantor as a matter of law or equity or which would impair or
eliminate any right of the Company to subrogation.

The Company further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Obligations or operated as a
discharge thereof) and not merely of collection, and waives any right to require
that any resort be had by the Agent, the LC Issuer or any Lender to any balance
of any deposit account or credit on the books of the Agent, the LC Issuer or any
Lender in favor of any Borrower or any other Person.

The obligations of the Company hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason (other than payment of the
Obligations), and shall not be subject to any defense or set-off, counterclaim,
recoupment or termination whatsoever, by reason of the invalidity, illegality or
unenforceability of any of the Obligations, any impossibility in the performance
of any of the Obligations or otherwise.

The Company further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation is rescinded or must otherwise be restored by
the Agent, the LC Issuer or any Lender upon the bankruptcy or reorganization of
any Borrower or otherwise.

 

- 110 -



--------------------------------------------------------------------------------

In furtherance of the foregoing and not in limitation of any other right which
the Agent, the LC Issuer or any Lender may have at law or in equity against the
Company by virtue hereof, upon the failure of any Foreign Subsidiary Borrower to
pay any Obligation when and as the same shall become due, whether at maturity,
by acceleration, after notice of prepayment or otherwise, the Company hereby
promises to and will, upon receipt of written demand by the Agent, forthwith
pay, or cause to be paid, to the Agent, in cash an amount equal to the unpaid
principal amount of such Obligations then due, together with accrued and unpaid
interest thereon. The Company further agrees that if payment in respect of any
Obligation shall be due in a currency other than Dollars and/or at a place of
payment other than at the address of the Agent specified in Article XIII and if,
by reason of any adoption of, or change in, any law or regulation, disruption of
currency or foreign exchange markets, war or civil disturbance or other event,
payment of such Obligation in such currency or at such place of payment shall be
impossible or, in the reasonable judgment of the Agent, disadvantageous to the
Agent, the LC Issuer or any Lender, in any material respect, then, at the
election of the Agent, the Company shall make payment of such Obligation in
Dollars (based upon the applicable Exchange Rate in effect on the date of
payment) and/or at the address of the Agent specified in Article XIII, and, as a
separate and independent obligation, shall indemnify the Agent, the LC Issuer
and each Lender against any losses or reasonable out-of-pocket expenses that it
shall sustain as a result of such alternative payment.

Upon payment by the Company of any sums as provided above, all rights of the
Company against any Foreign Subsidiary Borrower arising as a result thereof by
way of right of subrogation or otherwise shall in all respects be subordinated
and junior in right of payment to the prior indefeasible payment in full in cash
of all the Obligations owed by such Foreign Subsidiary Borrower to the Agents
and the Lenders.

Nothing shall discharge or satisfy the liability of the Company hereunder except
the full performance and payment of the Obligations.

16.2. Foreign Subsidiary Borrower Guaranty. Upon the joinder of any Foreign
Subsidiary as a Foreign Subsidiary Borrower hereunder, (i) such Foreign
Subsidiary shall, to the extent permitted by applicable law, execute and deliver
in favor of the Agent, for the benefit of the Lenders, a guaranty of payment of
the Obligations of each other Foreign Subsidiary Borrower and (ii) each other
Borrower shall, to the extent permitted by applicable law, execute and deliver a
guaranty (or, as applicable, a reaffirmation of guaranty) of payment of the
Obligations of such Foreign Subsidiary Borrower, in each case, in form and
substance reasonably satisfactory to the Agent, together with such supporting
documentation, including authorizing resolutions and/or opinions of counsel, as
the Agent may reasonably request. Notwithstanding the foregoing, no Dutch
Borrower shall be liable under such Guaranty to the extent that, if it were so
liable, its entry into such Guaranty would violate sections 2:98c or 2:207 of
the Dutch Civil Code (Burgerlijk Wetboek).

 

- 111 -



--------------------------------------------------------------------------------

ARTICLE XVII

NO NOVATION OF EXISTING CREDIT AGREEMENT

17.1. No Novation of Existing Credit Agreement. It is the intent of the parties
hereto that, from and after the Closing Date, this Agreement (i) shall
re-evidence, in part, the Company’s obligations and indebtedness under the
Existing Credit Agreement, (ii) is entered into in substitution for, and not in
payment of, the obligations and indebtedness of the Company under the Existing
Credit Agreement, and (iii) is in no way intended to constitute a novation of
any of the Company’s obligations and indebtedness which were evidenced by the
Existing Credit Agreement or any of the other Loan Documents (including any fee
letters or Notes delivered in connection therewith). All Loans made and
Obligations incurred under the Existing Credit Agreement which are outstanding
on the Closing Date shall continue as Revolving Loans, Obligations and Secured
Obligations under (and shall be governed by the terms of) this Agreement.
Without limiting the foregoing, upon the effectiveness hereof, (i) all Existing
Letters of Credit shall continue as Facility LCs under (and shall be governed by
the terms of) this Agreement as provided in Section 2.19.13 and (ii) the Agent
shall make such reallocations of each Lender’s share of the outstanding Loans
under the Existing Credit Agreement as are necessary in order that each such
Lender’s share of the outstanding Loans hereunder reflects such Lender’s ratable
share of the Aggregate Revolving Loan Commitment and Aggregate Term Loan
Commitment hereunder. On the Closing Date, the Company shall pay to the Agent
for the ratable account of the Lenders then party to the Existing Credit
Agreement, (i) accrued and unpaid commitment fees under the Existing Credit
Agreement through the Closing Date and (ii) accrued and unpaid interest on Loans
under (and as defined in) the Existing Credit Agreement through the Closing
Date.

17.2. References to This Agreement In Loan Documents. All references herein to
“hereunder,” “hereof,” or words of like import and all references in any other
Loan Document to the “Credit Agreement” or words of like import shall mean and
be a reference to the Existing Credit Agreement as amended and restated hereby
(and any section references in such Loan Documents to the Existing Credit
Agreement shall refer to the applicable equivalent provision set forth herein
although the section number thereof may have changed).

17.3. Departing Lenders. Each Departing Lender has agreed to execute and deliver
a Departing Lender Signature Page, pursuant to which such Departing Lender shall
cease to be a party to the Existing Credit Agreement, each Departing Lender’s
“Revolving Loan Commitment” under (and as defined in) the Existing Credit
Agreement shall be terminated and each Departing Lender shall not be a Lender
hereunder (provided that the indemnities and obligations of the Company
contained in Section 9.6 of the Existing Credit Agreement in favor of each
Departing Lender shall survive the termination of such Departing Lender’s
“Revolving Loan Commitment” under the Existing Credit Agreement).

[SIGNATURE PAGES TO BE POSTED SEPARATELY]

 

- 112 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company, the Lenders, the LC Issuer and the Agent have
executed this Agreement as of the date first above written.

 

ACTUANT CORPORATION, as a Borrower By:  

/s/ Terry M. Braatz

Name:   Terry M. Braatz Title:   Treasurer

 

Actuant Corporation

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Revolving Loan Commitment: $61,003,236.25   JPMORGAN CHASE BANK, N.A., Initial
Term Loan Commitment: $13,996,763.75   as a Lender, as LC Issuer and as Agent  
By:  

/s/ James M. Sumoski

  Name:   James M. Sumoski   Title:   Vice President

 

Actuant Corporation

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Revolving Loan Commitment: $61,003,236.24   BANK OF AMERICA, N.A., Initial Term
Loan Commitment: $13,996,763.76   as a Syndication Agent and as a Lender   By:  

/s/ Jeffrey A. Armitage

  Name:   Jeffrey A. Armitage   Title:   Senior Vice President

 

Actuant Corporation

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Revolving Loan Commitment: $61,003,236.24   WELLS FARGO BANK, N.A., Initial Term
Loan Commitment: $13,996,763.76   as a Syndication Agent and as a Lender   By:  

/s/ Joseph Giampetroni

  Name:   Joseph Giampetroni   Title:   Relationship Manager

 

Actuant Corporation

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Revolving Loan Commitment: $38,834,951.46   M&I MARSHALL & ILSLEY BANK, Initial
Term Loan Commitment: $11,165,048.54   as a Documentation Agent and as a Lender
  By:  

/s/ Ronald J. Carey

  Name:   Ronald J. Carey   Title:   Vice President   By:  

/s/ James R. Miller

  Name:   James R. Miller   Title:   Senior Vice President

 

Actuant Corporation

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Revolving Loan Commitment: $38,834,951.46   U.S. BANK NATIONAL ASSOCIATION,
Initial Term Loan Commitment: $11,165,048.54   as a Documentation Agent and as a
Lender   By:  

/s/ Caroline V. Krider

  Name:   Caroline V. Krider   Title:   Vice President & Senior Lender

 

Actuant Corporation

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Revolving Loan Commitment: $35,000,000.00   UBS AG, STAMFORD BRANCH,   as a
Lender   By:  

/s/ Richard L. Tavrow

  Name:   Richard L. Tavrow   Title:   Director   By:  

/s/ Mary E. Evans

  Name:   Mary E. Evans   Title:   Associate Director

 

Actuant Corporation

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Initial Term Loan Commitment: $25,000,000.00  

CRÉDIT INDUSTRIEL ET

COMMERCIAL, as a Lender

  By:  

/s/ Anthony Rock

  Name:   Anthony Rock   Title:   Managing Director   By:  

/s/ Marcus Edward

  Name:   Marcus Edward   Title:   Managing Director

 

Actuant Corporation

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Revolving Loan Commitment: $19,417,475.73   THE PRIVATEBANK AND TRUST Initial
Term Loan Commitment: $5,582,524.27   COMPANY, as a Lender   By:  

/s/ Randy D. Olver

  Name:   Randy D. Olver   Title:   Managing Director

 

Actuant Corporation

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Revolving Loan Commitment: $15,533,980.58   ASSOCIATED BANK, N.A., Initial Term
Loan Commitment: $4,466,019.42   as a Lender   By:  

/s/ Daniel Holzhauer

  Name:   Daniel Holzhauer   Title:   Vice President

 

Actuant Corporation

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Revolving Loan Commitment: $15,533,980.58   KEYBANK NATIONAL ASSOCIATION,
Initial Term Loan Commitment: $4,466,019.42   as a Lender   By:  

/s/ Brian P. Fox

  Name:   Brian P. Fox   Title:   Assistant Vice President

 

Actuant Corporation

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Revolving Loan Commitment: $15,533,980.58   ROYAL BANK OF CANADA, Initial Term
Loan Commitment: $4,466,019.42   as a Lender   By:  

/s/ James F. Disher

  Name:   James F. Disher   Title:   Authorized Signatory

 

Actuant Corporation

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Revolving Loan Commitment: $11,650,485.44   BMO CAPITAL MARKETS FINANCING,
Initial Term Loan Commitment: $3,349,514.56   INC., as a Lender   By:  

/s/ Thad D. Rasche

  Name:   Thad D. Rasche   Title:   Director

 

Actuant Corporation

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Revolving Loan Commitment: $15,000,000.00   NATIONAL CITY BANK,   as a Lender  
By:  

/s/ Michael Leong

  Name:   Michael Leong   Title:   Vice President

 

Actuant Corporation

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Revolving Loan Commitment: $11,650,485.44   THE NORTHERN TRUST COMPANY, Initial
Term Loan Commitment: $3,349,514.56   as a Lender   By:  

/s/ Patrick Cowan

  Name:   Patrick Cowan   Title:   Vice President

 

Actuant Corporation

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

The undersigned Departing Lender hereby

acknowledges and agrees that, from and after the

Closing Date, it is no longer a party to the Existing

Credit Agreement.

MIZUHO CORPORATE BANK, LTD. By:  

/s/ Hidekatsu Take

Name:   Hidekatsu Take Title:   Deputy General Manager

 

Actuant Corporation

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

The undersigned Departing Lender hereby

acknowledges and agrees that, from and after the

Closing Date, it is no longer a party to the Existing

Credit Agreement.

WACHOVIA BANK, NATIONAL

ASSOCIATION

By:  

/s/ C. Jeffrey Seaton

Name:   C. Jeffrey Seaton Title:   Managing Director

 

Actuant Corporation

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF OPINION OF LOAN PARTIES’ U.S. COUNSEL

See attached.



--------------------------------------------------------------------------------

November 10, 2008

The Agent, the LC Issuer, and the Lenders who

are parties to the Credit Agreement referred to below

c/o JPMorgan Chase Bank, N.A., as Agent

10 South Dearborn, Floor 19

Chicago, IL 60603

 

Re: Actuant Corporation

Ladies and Gentlemen:

We have acted as special counsel to Actuant Corporation, a Wisconsin corporation
(the “Company”) and the other Credit Parties referred to below, in connection
with the preparation, execution and delivery of the Credit Agreement and the
Loan Documents referred to below. This opinion is being delivered pursuant to
Section 4.1(a)(v) of the Credit Agreement. Terms not otherwise defined herein
are used herein as defined in the Credit Agreement.

In our examination of the documents referred to below, we have assumed the
genuineness of all signatures including endorsements, the legal capacity of
natural persons, the authenticity of all documents submitted to us as originals,
the conformity to original documents of all documents submitted to us as
certified or photostatic copies, and the authenticity of the originals of such
copies. As to any facts material to this opinion which we did not independently
verify, we have, without independent investigation, relied upon certificates,
statements and representations of the Credit Parties and their respective
officers and other representatives, and of public officials, including the facts
set forth in the Officer’s Certificate described below.

I. SCOPE OF REVIEW

In rendering the opinions set forth herein, we have examined and relied on
originals or copies of the following, all (except as otherwise set forth below)
dated as of November 10, 2008, and all delivered pursuant to the Credit
Agreement:

(a) the Second Amended and Restated Credit Agreement (the “Credit Agreement”)
among the Company, the foreign subsidiary borrowers party thereto (with the
Company, the “Borrowers”), the lenders from time to time party thereto (the
“Lenders”), and JPMorgan Chase Bank, N.A., as Administrative Agent for the
Lenders (the “Agent”);

(b) the Second Amended and Restated Subsidiary Guaranty among the Subsidiaries
of the Company signatory thereto (the “Subsidiary Guarantors”) and the Agent
(the “Guaranty”);



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A., as Agent

November 10, 2008

Page 2

 

(c) the Second Amended and Restated Pledge Agreement among the Company, GB Tools
and Supplies, Inc., a Wisconsin corporation (“GB Tools”) and the other
Subsidiaries of the Company signatory thereto (collectively, the “Pledgors”) and
the Agent (the “U.S. Pledge Agreement”);

(d) a certificate of the Secretary or Assistant Secretary of each Credit Party
certifying as to (A) the charter, certificate of formation or certificate of
limited partnership, as applicable, of such Credit Party (collectively, the
“Charters”); (B) the by-laws, operating agreement, or partnership agreement, as
applicable, of such Credit Party (collectively, together with the Charters, the
“Organizational Documents”), (C) resolutions adopted on November 7, 2008, by the
Board of Directors, sole member or general partner, as applicable, of each
Credit Party, and (D) incumbency and specimen signatures of certain officers;

(e) certificates of the Secretary of State of Delaware, each dated a recent
date, attesting to the continued corporate existence and good standing of
(i) Versa Technologies, Inc., a Delaware corporation, (ii) Atlantic Guest, Inc.,
a Delaware corporation, (iii) Actuant International Holdings, Inc., a Delaware
corporation, (iv) Maxima Holding Company, Inc., a Delaware corporation,
(v) Maxima Holdings – Europe Inc., a Delaware corporation, (vi) Maxima
Technologies & Systems, LLC, a Delaware limited liability company,
(vii) Precision Sure-Lock, Inc., a Delaware corporation, (viii) Hydratight
Operations, Inc., a Delaware corporation and (ix) Sanlo, Inc., a Delaware
corporation (collectively, the “Delaware Credit Parties”) in Delaware;

(f) certificates of the Secretary of State of New York, each dated a recent
date, attesting to the continued corporate existence and good standing of
(i) Key Components, Inc, a New York corporation. (ii) Acme Electric Corporation,
a New York corporation, (iii) B.W. Elliott Manufacturing Co., LLC, a New York
limited liability company and (iv) Cortland Cable Company, Inc., a New York
corporation (collectively, the “New York Credit Parties”) in New York;

(g) a certificate of the Secretary of State of Illinois, dated a recent date,
attesting to the continued corporate existence and good standing of Templeton,
Kenly & Co., Inc., an Illinois corporation (the “Illinois Credit Party”) in
Illinois;

(h) a certificate of the Secretary of State of Texas and a certificate of the
Texas Comptroller of Public Accounts, each dated a recent date, attesting to the
continued corporate existence and good standing of Superior Plant Services, LLC,
a Texas limited liability company (the “Texas Credit Party”) in Texas;

(i) a certificate in the form of Schedule I (“Officer’s Certificate”) executed
by the Treasurer of the Company as to various factual matters;

(j) with respect to each Pledgor, a filed or, in the case of GB Tools, an
unfiled copy of a financing statement (individually a “UCC Financing Statement”
and collectively the “UCC Financing Statements”) naming such Pledgor as debtor
and the Agent as secured party, filed or, in the case of GB Tools, to be filed
in the filing office listed opposite the name of such Pledgor on Schedule II
attached hereto (collectively, the



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A., as Agent

November 10, 2008

Page 3

 

“Filing Offices”) with respect to the security interests granted to the Agent
pursuant to the U.S. Pledge Agreement (a copy of the UCC Financing Statements
being attached as Schedule III); and

(k) such other documents and records, and other certificates, opinions and
instruments and have conducted such investigation as we have deemed necessary as
a basis for the opinions expressed below.

The documents referred to in clauses (a) through (c) above are herein
collectively called the “Loan Documents.” The Company, the Subsidiary Guarantors
and the Pledgors in their respective capacities as such, are herein collectively
called the “Credit Parties.”

For purposes hereof, the following terms have the following meanings:
(a) “Applicable Laws” means those laws, rules and regulations of the State of
Illinois, of the State of New York, of the State of Texas and of the United
States of America which, in our experience, are normally applicable to
transactions of the type contemplated by the Loan Documents, it being
understood, however, that Applicable Laws shall not include securities laws,
antitrust laws, and Federal Reserve margin regulations; (b) “Governmental
Authority” means any executive, legislative, judicial, administrative or
regulatory body of the State of Illinois, of the State of New York, of the State
of Texas or of the United States of America; (c) “Governmental Approval” means
any consent, approval, license, authorization or validation of, or filing,
recording or registration with, any Governmental Authority pursuant to
Applicable Laws to the extent specifically referred to herein; and
(d) “Applicable Contracts” collectively means those indentures, loans or credit
agreements, leases, guarantees, mortgages, security agreements, bonds, notes and
other agreements or instruments set forth on Schedule I of the Officer’s
Certificate, which have been identified to us as all the agreements and
instruments which could reasonably be expected to contain provisions affecting
or purporting to affect the right of any Credit Party to perform its obligations
under the Loan Documents to which it is a party and the breach of which could
reasonably be expected to have a Material Adverse Effect on the Credit Parties.

We are admitted to the Bar in the States of Illinois, New York and Texas. Except
as provided in the immediately following paragraph, we express no opinion as to
the laws of any jurisdiction other than (a) the laws of the State of Illinois,
(b) the laws of the State of New York, (c) the laws of the State of Texas,
(d) the Delaware General Corporation Law, (e) the Delaware Limited Liability
Company Act and (f) the federal laws of the United States of America to the
extent such laws are Applicable Laws or are otherwise specifically referred to
herein.

With respect to our opinions in paragraph 9 below regarding the perfection of
Pledged Collateral, to the extent our opinions are not governed by the laws
described in the immediately preceding paragraph, our opinions are based solely
on a review of Sections 9-102, 9-108, 9-203, 9-301, 9-304, 9-305, 9-307, 9-308,
9-310, 9-312, 9-315, 9-501, 9-502, 9-503, 9-504, 9-509, 9-510, 9-516 and 9-521
of the Uniform Commercial Code of the States of Wisconsin and Indiana as printed
in the CCH Secured Transactions Guide as updated through October 14, 2008 (the
foregoing states are sometimes herein called the “Designated States” and the
Uniform Commercial Codes as adopted and in effect in such Designated States are
sometimes herein called the “Designated UCC’s”). We have not reviewed any other
sections of the Designated UCC’s, including any provisions that are referred to
in the sections that we have reviewed which are noted above, nor have we
reviewed any local filing rules or any other statutes of the Designated States
or judicial decisions construing the laws of the Designated States. By rendering
the opinions set forth in paragraph 9 below, we do not intend to indicate that
we are experts on, or qualified to render opinions on, the laws of the
Designated States. Accordingly, we caution you that the opinions in



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A., as Agent

November 10, 2008

Page 4

 

paragraph 9 below could be materially affected by other provisions of the
Designated UCC’s, other statutes, laws, rules or regulations of the Designated
States or judicial decisions of courts construing the laws of the Designated
States.

Our opinions are also subject to the following assumptions and qualifications:

II. ASSUMPTIONS

We have assumed, with your permission, that:

(1) each Credit Party (other than the Delaware Credit Parties, the New York
Credit Parties, the Illinois Credit Party and the Texas Credit Party) is validly
existing and is in good standing under the laws of its jurisdiction of
organization;

(2) each of the Credit Parties (other than the Delaware Credit Parties, the New
York Credit Parties, the Illinois Credit Party and the Texas Credit Party) has
the power to execute, deliver and perform all of its obligations under each of
the Loan Documents to which it is a party. The execution and delivery of each of
such Loan Documents and the consummation by each of the Credit Parties (other
than the Delaware Credit Parties, the New York Credit Parties, the Illinois
Credit Party and the Texas Credit Party) of the transactions contemplated
thereby have been duly authorized by requisite corporate and limited partnership
action, as applicable, on the part of each of the Credit Parties (other than the
Delaware Credit Parties, the New York Credit Parties, the Illinois Credit Party
and the Texas Credit Party);

(3) each of the Loan Documents has been duly authorized, executed and delivered
by the parties thereto (other than the Delaware Credit Parties, the New York
Credit Parties, the Illinois Credit Party and the Texas Credit Party);

(4) each of the Loan Documents constitutes the legal, valid and binding
obligation of each party thereto (other than the Credit Parties), enforceable
against such parties (other than the Credit Parties) in accordance with its
terms;

(5) the execution, delivery and performance by each Credit Party of any of its
obligations under the Loan Documents to which it is a party does not and will
not conflict with, contravene, violate or constitute a default under (A) any
lease, indenture, instrument or other agreement to which such Credit Party or
its property is subject (other than the Organizational Documents or the
Applicable Contracts as to which we express our opinion in paragraph 5 herein),
(B) any rule, law or regulation to which such Credit Party is subject (other
than the Applicable Laws as to which we express our opinion in paragraph 6
herein), or (C) any judicial or administrative order or decree of any
Governmental Authority (other than as to which we express our opinion in
paragraph 7 herein); and

(6) no authorization, consent or other approval of, notice to or filing with any
court, governmental authority or regulatory body (other than the Governmental
Approvals as to which we express our opinion in paragraph 7 herein) is required
to authorize or is required in connection with the execution, delivery or
performance by any Credit Party of any Loan Document to which it is a party or
the transactions contemplated thereby.



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A., as Agent

November 10, 2008

Page 5

 

We understand that you are separately receiving an opinion, subject to certain
assumptions and limitations, with respect to certain of the foregoing from
special local counsel to the Credit Parties.

III. QUALIFICATIONS

A. We express no opinion as to the effect on the opinions herein stated of
(i) the compliance or non-compliance of any party (other than the Credit
Parties) to the Loan Documents with any federal, state, or other laws or
regulations applicable to them or (ii) the legal or regulatory status or the
nature of the business of such other parties (other than the Credit Parties).

B. We express no opinion as to the applicability or effect of Sections §§364,
547, 548 or 552 of the United States Bankruptcy Code or any comparable provision
of state law on the Loan Documents or any transaction contemplated thereby.

C. We express no opinion as to the enforceability of the provisions of the Loan
Documents providing for indemnity by the parties thereto against any loss in
obtaining the currency due to such party under such document from a court
judgment in another currency. We note that courts in the United States generally
award judgments only in United States dollars. We call your attention to the
fact that a judgment of a court in New York that is entered in a currency other
than United States dollars is to be converted into United States dollars at the
rate of exchange prevailing on the date of entry of such judgment.

D. We express no opinion as to the perfection (except as expressly set forth
herein) or priority of any security interest of the Agent.

E. In the case of investment property:

(1) to the extent the security interest of the Agent in any certificated
securities is perfected by possession, we express no opinion as to the
perfection of such security interest in any securities the continuous possession
of which is not maintained by the Agent in the State of Illinois or New York,
and, in addition, we call to your attention that the perfection (and the effect
of perfection and non-perfection) of the security interest of the Agent in such
certificated securities may be governed by laws other than those of the Illinois
or New York UCC to the extent such securities become located in a jurisdiction
other than the State of Illinois or New York; and

(2) you should be aware that in the case of Collateral consisting of securities,
the Agent or the Lenders may not be entitled to vote such securities or to
receive dividends or other distributions directly from the issuer thereof prior
to becoming record holder of such securities, nor may such securities be sold or
further transferred by the Agent or the Lenders without registration under the
Securities Act of 1933, except pursuant to an exemption from registration
contained in such act, and qualification or exemption under any applicable state
securities or “blue sky” laws.

IV. OPINIONS

Based upon the foregoing and subject to the assumptions, limitations,
qualifications, exceptions and other limitations set forth herein, we are of the
opinion that:

1. Each of the Delaware Credit Parties, the New York Credit Parties, the
Illinois Credit Party and the Texas Credit Party is validly existing and in good
standing under the laws of its jurisdiction of organization.



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A., as Agent

November 10, 2008

Page 6

 

2. Each of the Delaware Credit Parties, the New York Credit Parties, the
Illinois Credit Party and the Texas Credit Party has the corporate or limited
liability company power to execute, deliver and perform all of its obligations
under the Loan Documents to which it is a party. The execution and delivery of
the Loan Documents and the consummation by each of the Delaware Credit Parties,
the New York Credit Parties, the Illinois Credit Party and the Texas Credit
Party of the transactions contemplated thereby have been duly authorized by
requisite corporate or limited liability company action on the part of each of
the Delaware Credit Parties, the New York Credit Parties, the Illinois Credit
Party and the Texas Credit Party.

3. Each of the Delaware Credit Parties, the New York Credit Parties, the
Illinois Credit Party and the Texas Credit Party has executed and delivered each
of the Loan Documents to which it is party.

4. Each of the Loan Documents constitutes the valid and binding obligation of
each Credit Party which is a party thereto, enforceable in accordance with its
terms, subject to the following qualifications:

(i) enforcement may be limited by applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in equity or at law), including, without
limitation, concepts of materiality, reasonableness, unconscionability, good
faith and fair dealing;

(ii) we express no opinion as to: the enforceability of any rights to
contribution or indemnification provided for in the Loan Documents which are
violative of the public policy underlying any law, rule or regulation (including
any federal or state securities law, rule or regulation) or which are determined
by a court or other tribunal to be in an unreasonable amount or to constitute a
penalty;

(iii) we express no opinion with respect to the enforceability of (a) the
provisions of the Loan Documents to the extent that they provide that provisions
of the Loan Documents may only be waived in writing, (b) the provisions of the
Loan Documents to the extent that any recovery of attorneys’ fees is limited to
reasonable attorneys’ fees, (c) the provisions of the Loan Documents to the
extent they state that the provisions of the Loan Documents are severable,
(d) the agreements of the Credit Parties in the Loan Documents purporting to
permit advances of funds for the payment of interest without the consent of the
Credit Parties or to pay compound interest or interest on overdue interest,
(e) the agreements of the Credit Parties in the Loan Documents to indemnify you
against costs or expenses or liability notwithstanding your acts of gross
negligence or willful misconduct, and (f) the provisions of the Loan Documents
regarding submission to the jurisdiction or venue of a particular court, the
waiver of the right to jury trial, or service of process, and/or choice of law;

(iv) we express no opinion with respect to the enforceability of (a) the
ordinances and statutes, the administrative decisions and orders and the rules
and regulations of any municipality, county or other political subdivision of
the State of Illinois and (b) any of the waivers or remedies contained in the
Loan Documents, whether



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A., as Agent

November 10, 2008

Page 7

 

or not any Loan Document deems any such waiver or remedy commercially
reasonable, if such waivers or remedies are determined not to be commercially
reasonable within the meaning of the Uniform Commercial Code; and

(v) certain of the provisions contained in the Loan Documents may be limited or
rendered unenforceable by applicable laws or judicial decisions governing such
provisions or holding their enforcement to be unreasonable under the
then-existing circumstances, but such laws and judicial decisions do not, in our
opinion, render the Loan Documents invalid as a whole or leave you without
remedies.

5. The execution and delivery by each Credit Party of the Loan Documents to
which it is a party and performance by each of the Credit Parties of their
obligations under such Loan Documents, each in accordance with its terms, do not
(i) in the case of Delaware Credit Parties, the New York Credit Parties, the
Illinois Credit Party and the Texas Credit Party, conflict with the
Organizational Documents of such Credit Party, (ii) constitute a violation of or
a default under any Applicable Contracts (except that we express no opinion with
respect to compliance with financial covenants or tests), or (iii) cause the
creation of any Lien upon any of the property of any Credit Party (except for
Liens permitted by the Credit Agreement) pursuant to any Applicable Contract.

6. The execution and delivery by each Credit Party of the Loan Documents to
which it is a party and performance by each of the Credit Parties of their
obligations under such Loan Documents, each in accordance with its terms, do not
violate any provision of any Applicable Law.

7. No Governmental Approval, which has not been obtained or taken and is not in
full force and effect, is required to authorize or is required in connection
with the execution, delivery or performance of any of the Loan Documents by the
Credit Parties except as may be required to be made or obtained by you as a
result of your involvement in the transactions contemplated by the Loan
Documents.

8. The Obligations constitute senior indebtedness which is entitled to the
benefits of the subordination provisions of all Subordinated Indebtedness
outstanding and in effect on the date hereof.

9. As to each Pledgor, the U.S. Pledge Agreement creates, in favor of the Agent,
a valid security interest in the “Pledged Collateral” (as defined in the U.S.
Pledge Agreement). The UCC Financing Statement of each Pledgor has been filed in
the Filing Office listed opposite the name of such Pledgor in Schedule II or, in
the case of the UCC Financing Statement of GB Tools, is in proper form for
filing in Filing Office opposite the name of GB Tools in Schedule II. Upon the
filing of the UCC Financings Statement of GB Tools in the applicable Filing
Office, the security interests in the Pledged Collateral granted by each Pledgor
to the Agent pursuant to the U.S. Pledge Agreement will be perfected to the
extent that such security interests may be perfected under the applicable
Designated UCC by the filing a financing statement in the Filing Office listed
opposite the name of such Pledgor in Schedule II.

10. The Company is not an “investment company” registered or required to be
registered under the Investment Company Act of 1940, as amended, or, to our
knowledge, controlled by such a company.



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A., as Agent

November 10, 2008

Page 8

 

11. To our knowledge, no Credit Party is subject to any orders or decrees of
Governmental Authorities which will be contravened by the execution, delivery
and performance by such Credit Party of its obligations under the Loan
Documents.

12. The making of the Loans and the application of the proceeds thereof as
provided in the Credit Agreement do not violate Regulations T, X or U of the
Board of Governors of the Federal Reserve System.

This opinion is limited to the matters expressly set forth herein and no opinion
is implied or may be inferred beyond the matters expressly so stated. This
opinion is given as of the date hereof and we do not undertake any liability or
responsibility to inform you of any change in circumstances occurring, or
additional information becoming available to us, after the date hereof which
might alter the opinions contained herein. As used herein, the qualification “to
our knowledge” is limited to the actual knowledge of the following McDermott
Will & Emery LLP attorneys who worked directly on the transactions contemplated
hereby: Michael L. Boykins, John P. Hammond and Emily Garrison.

This opinion is furnished to you solely for your benefit and your successors and
permitted assigns under the Credit Agreement in connection with the transactions
described above and is not to be used, circulated, quoted, relied upon or
otherwise referred to for any other purpose without our prior written consent,
and this opinion may not be relied upon by you for any other purpose or by any
other person in any manner or for any purpose.

Very truly yours,



--------------------------------------------------------------------------------

SCHEDULE I

Officer’s Certificate

I, Terry M. Braatz, do hereby certify that I am the Treasurer of Actuant
Corporation, a Wisconsin corporation (the “Company”), and that, as such, I am
authorized to execute this certificate on behalf of the Company. I do hereby
further certify that:

1. The Company is a party to that certain Second Amended and Restated Credit
Agreement (the “Credit Agreement”) among the Company, the foreign subsidiary
borrowers party thereto (with the Company, the “Borrowers”), the lenders from
time to time party thereto (the “Lenders”), and JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders (the “Agent”).

2. I understand that this certificate will be relied upon by McDermott Will &
Emery LLP (“Law Firm”), special counsel to the Company, in connection with a
legal opinion (the “Opinion”) to be delivered by Law Firm in connection with the
transactions contemplated by the Credit Agreement and the Loan Documents. The
Opinion will address certain issues related to the Loan Documents.

3. I am familiar with the transactions and other factual matters described in
the Opinion and have made such investigations and inquiries as are necessary to
enable me to execute and deliver this certificate.

4. All representations and warranties in the Credit Agreement and the Loan
Documents are true and correct as to factual matters.

5. No Default or Unmatured Default exists or will exist after giving effect to
the consummation of the initial transactions contemplated under the Credit
Agreement.

6. Schedule 1 is a complete listing of each indenture, loan or credit agreement,
lease, guarantee, mortgage, security agreement, bond, note and other agreement
or instrument (“Applicable Contracts”) which could reasonably be expected to
contain provisions affecting or purporting to affect the right of any Credit
Party to perform its obligations under the Loan Documents and the breach of
which could reasonably be expected to have a material adverse effect on the
Credit Parties.

7. The Company is not an “investment company” under the Investment Company Act
of 1940 in that it is not:

a. in the business of investing, reinvesting, or trading in securities nor does
it hold itself out as being engaged primarily, nor proposes to engage primarily,
in the business of investing, reinvesting, or trading in securities;



--------------------------------------------------------------------------------

b. engaged nor proposes to engage in the business of issuing face-amount
certificates of the installment type, nor does the Company have any such
certificate outstanding after having been previously engaged in such business;
and

c. engaged nor proposes to engage in the business of investing, reinvesting,
owning, holding, or trading in securities and does not own nor proposes to
acquire investment securities having a value exceeding 40 per cent of the value
of the Company’s total assets (exclusive of Government securities and cash
items) on an unconsolidated basis.

For the purpose of the foregoing:

“investment securities” includes all securities except (i) Government
securities, (ii) securities issued by employee’s securities companies, and
(iii) securities used by majority-owned subsidiaries that (x) are not themselves
investment companies and are not exempt under the Investment Company Act of 1940
on account of being owned by not more than one hundred persons or qualified
purchasers (those who own not less than $5 million in total investment) and
(y) have not made nor propose to make a public offering of securities;

“face-amount certificates of the installment type” means any certificate,
investment contract, or other security which represents an obligation on the
part of its issuer to pay a stated or determinable sum or sums at fixed or
determinable times more than 24 months after issuance, in consideration of the
payment of periodic installments;

“security” means any note, stock, treasury stock, bond, debenture, evidence of
indebtedness, certificate of interest or participation in any profit-sharing
agreement, collateral-trust certificate, preorganization certificate or
subscription, transferable share, investment contract, voting-trust certificate,
certificate of deposit for security, fractional undivided interest in oil, gas
or other mineral rights, any put, call, straddle, option, or privilege on any
security (including a certificate of deposit) or on any group or index of
securities (including any interest therein or based on the value thereof), or
any put, call, straddle, option, or privilege entered into on a national
securities exchange relating to foreign currency, or, in general, any interest
or instrument commonly known as a “security”, or any certificate for, receipt
for, guarantee of, or warrant or right to subscribe to a purchase any of the
foregoing.

9. The name, address, jurisdiction of organization and organizational ID of the
Company, Engineered Solutions, L.P., GB Tools and Supplies, Inc. and Actuant
International Holdings, Inc. is as set forth in Schedule 2 hereto.

10. Each of the Company, Engineered Solutions, L.P., GB Tools and Supplies, Inc.
and Actuant International Holdings, Inc. is a “registered organization” (as
defined in Section 9-102(70) of the Uniform Commercial Code as in effect in
Wisconsin, Delaware and Indiana).

11. All capitalized terms used but not defined herein have the respective
meanings assigned to them in the Credit Agreement.

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have duly executed this certificate on November 10, 2008.

 

 

Name:   Terry M. Braatz Title:   Treasurer

 

Schedule 1    -    List of Applicable Contracts Schedule 2    -    UCC
Information



--------------------------------------------------------------------------------

SCHEDULE 1

Applicable Contracts

 

1. Indenture dated as of November 10, 2003 among the Company, certain of its
Subsidiaries, as guarantors, and U.S. Bank National Association, as trustee.

 

2. Indenture dated as of June 11, 2007 between the Company and the “Trustee”
referred to therein.

 

3. Receivables Sale Agreement dated as of May 30, 2001, as amended through the
Closing Date, among the Company and certain of its Subsidiaries, as Originators,
and Actuant Receivables Corporation, as Buyer.

 

4. Receivables Purchase Agreement dated as of May 30, 2001, as amended through
the Closing Date, among Actuant Receivables Corporation, as Seller, the Company,
as Initial Servicer, Variable Funding Capital Company LLC (as assignee of Blue
Ridge Asset Funding Corporation) and Wachovia Bank, N.A., as Agent.

 

5. Amended and Restated Receivables Purchase Agreement dated as of September 10,
2008, to be effective on the Effective Date (as defined therein), among Actuant
Receivables Corporation, as Seller, the Company, as Initial Servicer, and
Wachovia Bank, N.A.



--------------------------------------------------------------------------------

SCHEDULE 2

to Officer’s Certificate

Credit Party: Company

Name: Actuant Corporation

Address: 6100 North Baker Road, Milwaukee, WI 53209

Jurisdiction of organization: Wisconsin

Organizational ID: 1A05989

Credit Party: Pledgor

Name: Engineered Solutions, L.P.

Address: 6100 North Baker Road, Milwaukee, WI 53209

Jurisdiction of organization: Indiana

Organizational ID: 2001022201002

Credit Party: Pledgor

Name: GB Tools and Supplies, Inc.

Address: 13000 West Silver Spring Drive Butler, WI 53007

Jurisdiction of organization: Wisconsin

Organizational ID: 1G04396

Credit Party: Pledgor

Name: Actuant International Holdings, Inc.

Address: 13000 West Silver Spring Drive Butler, WI 53007

Jurisdiction of organization: Delaware

Organizational ID: 4477526



--------------------------------------------------------------------------------

SCHEDULE II

 

Pledgor

 

Filing Office

Actuant Corporation   State of Wisconsin Department of Financial Institutions GB
Tools and Supplies, Inc.   State of Wisconsin Department of Financial
Institutions Actuant International Holdings, Inc.   Secretary of State of
Delaware Engineered Solutions, L.P.   Secretary of State of Indiana



--------------------------------------------------------------------------------

SCHEDULE III

Financing Statements



--------------------------------------------------------------------------------

EXHIBIT B

COMPLIANCE CERTIFICATE

Dated as of [            ]

 

To: The Lenders party to the

Credit Agreement Described Below

This Compliance Certificate is furnished pursuant to that certain Second Amended
and Restated Credit Agreement dated as of November 10, 2008 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Actuant Corporation, a Wisconsin corporation (the “Company”),
the Foreign Subsidiary Borrowers party thereto, the lenders party thereto and
JPMorgan Chase Bank, N.A., as Agent for the Lenders and as LC Issuer. Unless
otherwise defined herein, capitalized terms used in this Compliance Certificate
have the meanings ascribed thereto in the Credit Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected [Chief Financial Officer] [Treasurer] [Controller]
[principal accounting officer] of the Company;

2. I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Company and its Subsidiaries during the accounting period
covered by the attached financial statements (the fiscal quarter ended on the
last day of the accounting period covered by the attached financial statements
is referred to below as the “Fiscal Quarter”);

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below;

4. Schedule I [and Schedule II] attached hereto set[s] forth financial data and
computations evidencing the Company’s compliance with certain covenants of the
Credit Agreement, all of which data and computations are true, complete and
correct; and

5. Annex A attached hereto sets forth the various reports and deliveries which
are required at this time under the Credit Agreement and the other Loan
Documents and the status of compliance.



--------------------------------------------------------------------------------

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Company has taken, is taking, or proposes to
take with respect to each such condition or event:

 

 

 

 

The foregoing certifications, together with the computations set forth in
Schedule I [and Schedule II] hereto and the financial statements delivered with
this Certificate in support hereof, are made and delivered this      day of
            , 20    .

 

ACTUANT CORPORATION By:  

 

Name:   Title:  

 

- 2 -



--------------------------------------------------------------------------------

SCHEDULE I TO COMPLIANCE CERTIFICATE

 

Consolidated Net Income

    

+/– consolidated net after tax income (or loss) of the Company and its
consolidated Subsidiaries (other than positive net income of any Subsidiary to
the extent that the declaration or payment of dividends or similar distributions
is not permitted of such Subsidiary as of the date of calculation)

   $                    

+ any non-cash charges associated with the sale or discontinuance of assets,
businesses or product lines

   +                    

+ the cumulative effect of accounting changes

   +                    

= Consolidated Net Income

   $                    

Consolidated EBITDA

    

+/– Consolidated Net Income (Loss)

   $                    

+ Consolidated Interest Expense

   +                     

+ provisions for taxes based on income

   +                     

+ total depreciation expense

   +                     

+ total amortization expense

   +                     

+ unrealized non-cash Net Mark-to-Market Exposure under Rate Management
Transactions

   +                     

+/– adjustments for extraordinary gains or losses or gains or losses from sales
of assets other than inventory sold in the ordinary course of business

   +/-                    

+ noncash charges attributable to the expensing of stock options

   +                     

+ the write-off of deferred financing fees and any premium actually paid in
connection with the Specified Financing Transactions

   +                     

Consolidated EBITDA

   =                     



--------------------------------------------------------------------------------

A. LEVERAGE RATIO (Section 6.19.1)

Calculate the Leverage Ratio for the four-fiscal quarter period ended on the
last day of the Fiscal Quarter, by dividing Consolidated Indebtedness by
Consolidated EBITDA. If a Permitted Acquisition or Asset Sale has occurred
during the applicable four-quarter period, calculate the Leverage Ratio on a pro
forma basis (describe in reasonable detail on Schedule II hereto pro forma
adjustments for Permitted Acquisitions and Asset Sales, if any, during such
four-quarter period).

Net Consolidated Indebtedness may be used instead of Consolidated Indebtedness
to calculate the Leverage Ratio if each of the following conditions are
satisfied: (1) the Company did not use Net Consolidated Indebtedness instead of
Consolidated Indebtedness to calculate the Leverage Ratio at the end of the
immediately preceding Fiscal Quarter, and (2) there were no Loans outstanding
under the Credit Agreement as of the calculation date of this Compliance
Certificate.

 

Consolidated Indebtedness as of the last day of the Fiscal Quarter

   $                     

Consolidated EBITDA

   $                     

(a) Actual Leverage Ratio for Fiscal Quarter

                  to 1

(b) Maximum permitted Leverage Ratio for Fiscal Quarter

    
 
 
 
 
  [3.50 to 1.0] [4.00
to 1.0 due to
Specified
Acquisition
completed on
                    , 20    ]1

 

1

The Leverage Ratio may be up to 4.00 to 1.0 for any fiscal quarter during which
the Company or any of its Subsidiaries has entered into a Specified Acquisition
(the “Trigger Quarter”) and for the next succeeding fiscal quarter (or, if such
Specified Acquisition occurred after the forty-fifth (45th) day of such Trigger
Quarter, the next two succeeding fiscal quarters). At all other times, the
maximum Leverage Ratio is 3.50 to 1.0.



--------------------------------------------------------------------------------

B. FIXED CHARGE COVERAGE RATIO (Section 6.19.2)

Calculate the Fixed Charge Coverage Ratio for the four-fiscal quarter period
ended on the last day of the Fiscal Quarter, as follows:

 

Consolidated EBITDA

   $                     

– Consolidated Capital Expenditures

     –                     

+ Consolidated Rentals

     +                     

= Numerator

     =                     

Consolidated Interest Expense

   $                     

– Non-cash Interest Expense

     –                     

+ Consolidated Rentals

     +                     

+ expense for taxes paid or accrued

     +                     

+ cash dividends paid by the Company during such period

     +                     

= Denominator

     =                     

(a) Actual Fixed Charge Coverage Ratio for Fiscal Quarter
(Numerator/Denominator)

                  to 1

(b) Minimum Permitted Fixed Charge Coverage Ratio

     1.75 to 1



--------------------------------------------------------------------------------

C. MATERIAL DOMESTIC SUBSIDIARY AND MATERIAL FOREIGN SUBSIDIARY CLASSIFICATION
(DEFINITIONS, SECTION 6.21(a), (b))

 

1.   10.0% of the Consolidated Assets of the Company and its Subsidiaries as of
the last day of the Fiscal Quarter    $              2.   10.0% of the
Consolidated Operating Income of the Company and its Subsidiaries for the Fiscal
Quarter    $              3.   Material Domestic Subsidiaries      (a) Identify
on Exhibit A hereto each Domestic Subsidiary of the Company (i) that directly
holds any Equity Interest in any Material Foreign Subsidiary as of the end of
the Fiscal Quarter, (ii) directly or indirectly holds any Equity Interest in a
Foreign Subsidiary Borrower or (iii) on a consolidated basis with its
Subsidiaries, (A) had assets as of the last day of the Fiscal Quarter (other
than Equity Interests in Material Foreign Subsidiaries) that exceeded the amount
set forth in Item C.1 or (B) was responsible for a portion of the Consolidated
Operating Income of the Company and its Subsidiaries for the Fiscal Quarter in
excess of the amount set forth in Item C.2 (excluding, with respect to any of
the foregoing clauses (i), (ii) and (iii), any Domestic Subsidiary that is a
special purpose Subsidiary created to engage solely in a Qualified Receivables
Transaction) and (b) indicate on Exhibit A hereto whether each such Domestic
Subsidiary is a Guarantor. 4.   Material Foreign Subsidiaries   (a) Identify on
Exhibit A hereto each Foreign Subsidiary of the Company any Equity Interest of
which are held by the Company or any Domestic Subsidiary and that, on a
consolidated basis with its Subsidiaries, (i) had assets as of the last day of
the Fiscal Quarter that exceeded the amount set forth Item C.1 or (ii) was
responsible for a portion of the Consolidated Operating Income of the Company
and its Subsidiaries for the Fiscal Quarter in excess of the amount set forth in
Item C.2 and (b) indicate on Exhibit A hereto whether any Equity Interests in
any such Foreign Subsidiary have not been pledged to the Agent as and to the
extent required pursuant to Section 6.21(b).



--------------------------------------------------------------------------------

D. ADDITIONAL GUARANTORS AND PLEDGED FOREIGN SUBSIDIARIES (SECTION 6.21(C))

 

 

(i)

 

90% of Company and Domestic Subsidiaries.

     1.   90.0% of the aggregate assets of the Company and its Domestic
Subsidiaries (other than Equity Interests in Subsidiaries) as of the last day of
the Fiscal Quarter   $                2.   The aggregate assets (other than
Equity Interests in Subsidiaries) of the Company and the Guarantors as of the
last day of the Fiscal Quarter   $                3.   Does Item D.i.2 exceed
Item D.i.1?        Yes/No 4.   90.0% of the aggregate operating income of the
Company and its Domestic Subsidiaries for the Fiscal Quarter      $             
5.   The net income of the Company and its Domestic Subsidiaries for the Fiscal
Quarter represented by the Company and the Guarantors      $              6.  
Does Item D.i.5 exceed Item D.i.4?        Yes/No (ii)   50% of Foreign
Subsidiaries.      1.   50.0% of the aggregate assets of the Foreign
Subsidiaries of the Company as of the last day of the Fiscal Quarter      $
             2.   The aggregate assets (on a consolidated basis with their
respective Subsidiaries) as of the last day of the Fiscal Quarter of the Foreign
Subsidiaries the Applicable Pledge Percentage of the Voting Equity Interests of
which have been pledged under a Pledge Agreement as security for the Obligations
of each Borrower (each, a “Pledged Foreign Subsidiary”)      $              3.  
Does Item D.ii.2 exceed Item D.ii.1?        Yes/No 4.   50.0% of the aggregate
operating income of the Foreign Subsidiaries of the Company for the Fiscal
Quarter      $              5.   The aggregate income of the Pledged Foreign
Subsidiaries for the Fiscal Quarter      $              6.   Does Item D.ii.5
exceed Item D.ii.4?        Yes/No (iii)   75% of Company and its Consolidated
Subsidiaries.      1.   75.0% of the Consolidated Assets of the Company and its
Subsidiaries as of the last day of the Fiscal Quarter      $             



--------------------------------------------------------------------------------

2.   The aggregate assets, as of the last day of the Fiscal Quarter, of the
Company, the Guarantors (in the case of the Company and such Guarantors,
excluding Equity Interests in Subsidiaries) and all Pledged Foreign Subsidiaries
(in the case of such Foreign Subsidiaries, on a consolidated basis with their
respective Subsidiaries)      $              3.   Does Item D.iii.2 exceed Item
D.iii.1?   Yes/No    4.   75.0% of the Consolidated Operating Income of the
Company and its Subsidiaries for the Fiscal Quarter      $              5.   The
aggregate operating income of the Company, the Guarantors and all Pledged
Foreign Subsidiaries (in the case of such Foreign Subsidiaries, on a
consolidated basis with their respective Subsidiaries)      $              6.  
Does Item D.iii.5 exceed Item D.iii.4?   Yes/No    (iv)   Additional Guarantors
and Pledged Subsidiaries.     

1.

 

If the answer indicated in either of Item D.i.3, D.i.6, D.ii.3, D.ii.6, D.iii.3
or D.iii.6 is “No”, indicate on Exhibit B hereto additional Domestic
Subsidiaries that shall become Guarantors in accordance with Section 6.21(a) or
6.21(c) and/or additional Foreign Subsidiaries the Equity Interests of which
shall be pledged in accordance with Section 6.21(b) or 6.21(c), in each case
such that, after giving effect to such additional Guarantors and Pledged
Collateral (and the compliance of any additional Domestic Subsidiaries with the
terms of Sections 6.21(a) and the pledge of Equity Interests of any additional
Foreign Subsidiaries pursuant to Section 6.21(b)), the calculations set forth in
this Section D would result in the answers set forth in such Items being “Yes”.

     2.   Provide on Exhibit B hereto detailed calculations demonstrating, as
applicable, either (i) that the answer indicated in both Items D.i.3, D.i.6,
D.ii.3, D.ii.6, D.iii.3 and D.iii.6 is “Yes” or (ii) compliance with the
foregoing Item D.iv.1.     



--------------------------------------------------------------------------------

EXHIBIT A

TO

SCHEDULE 1 of COMPLIANCE CERTIFICATE

Material Domestic Subsidiaries

 

Material Domestic Subsidiaries   Guarantor (Y/N)

 

 

 

 

 

 

 

 

 

 

 

 

Material Foreign Subsidiaries

 

Material Foreign Subsidiary   Equity Interests Pledged (Y/N)

 

 

 

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

EXHIBIT B

TO

SCHEDULE 1 of COMPLIANCE CERTIFICATE

[Additional Guarantors]

[Additional Pledged Foreign Subsidiaries]

Calculations of Compliance with Section 6.21(c)



--------------------------------------------------------------------------------

SCHEDULE II TO COMPLIANCE CERTIFICATE

[Add detail as applicable]



--------------------------------------------------------------------------------

ANNEX A TO COMPLIANCE CERTIFICATE

Reports and Deliveries Currently Due



--------------------------------------------------------------------------------

EXHIBIT C

ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Terms and Conditions and the
Credit Agreement, as of the Effective Date inserted by the Agent as contemplated
below, the interest in and to all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto that represents the amount and percentage
interest identified below of all of the Assignor’s outstanding rights and
obligations under the respective facilities identified below (including without
limitation any letters of credit, guaranties and swingline loans included in
such facilities and, to the extent permitted to be assigned under applicable
law, all claims (including without limitation contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity),
suits, causes of action and any other right of the Assignor against any Person
whether known or unknown arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby) (the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1. Assignor:   

 

   2. Assignee:   

 

  

,        [an Affiliate/Approved Fund of [identify Lender]]2

3. Company:   

ActuantCorporation, a Wisconsin corporation

4. Agent:    JPMorgan Chase Bank, N.A., as the Agent under the Credit Agreement
5. Credit Agreement: Second Amended and Restated Credit Agreement dated as of
November 10, 2008 among Actuant Corporation, a Wisconsin corporation, the
Foreign Subsidiary Borrowers party thereto, the Lenders party thereto, and
JPMorgan Chase Bank, N.A., as Agent.

 

2

Select as applicable



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Facility Assigned

(Revolving/Term)

   Aggregate Amount of
Commitment/Loans
for all Lenders*    Amount of
Commitment/Loans
Assigned*    Percentage Assigned
of
Commitment/Loans3      $                 $                              %     $
                $                              %     $                 $
                             % 

 

7.

Trade Date:                     4

Effective Date:             , 20     [TO BE INSERTED BY AGENT AND WHICH SHALL BE
THE EFFECTIVE DATE OF RECORDATION OF TRANSFER BY THE AGENT.]

The terms set forth in this Assignment and Assumption are hereby agreed to

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:

 

 

 

Title:

 

ASSIGNEE

[NAME OF ASSIGNEE]

By:

 

 

 

Title:

 

 

Consented to and Accepted:

JPMORGAN CHASE BANK, N.A.,

as Agent [and as LC Issuer] 5

By:  

 

Title:  

 

* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the [Trade Date] and the Effective Date.

3

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

4

Insert if satisfaction of minimum amounts is to be determined as of the [Trade
Date].

5

To be added only if the consent of the LC Issuer is required by the terms of the
Credit Agreement.

 

- 2 -



--------------------------------------------------------------------------------

ANNEX 1

TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby. Neither the Assignor nor any of its officers, directors, employees,
agents or attorneys shall be responsible for (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency, perfection, priority, collectibility, or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Company, any of its Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document, (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Documents, (v) inspecting any of the
property, books or records of the Company, any other Borrower or any guarantor,
or (vi) any mistake, error of judgment, or action taken or omitted to be taken
in connection with the Loans or the Loan Documents.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
as a Lender thereunder and, to the extent of the Assigned Interest, shall have
the obligations of a Lender thereunder, (iii) agrees that its payment
instructions and notice instructions are as set forth in Schedule 1 to this
Assignment and Assumption, (iv) confirms that none of the funds, monies, assets
or other consideration being used to make the purchase and assumption hereunder
are “plan assets” as defined under ERISA and that its rights, benefits and
interests in and under the Loan Documents will not be “plan assets” under ERISA,
(v) agrees to indemnify and hold the Assignor harmless against all losses, costs
and expenses (including, without limitation, reasonable attorneys’ fees) and
liabilities incurred by the Assignor in connection with or arising in any manner
from the Assignee’s non-performance of the obligations assumed under this
Assignment and Assumption, (vi) it has received a copy of the Credit Agreement,
together with copies of financial statements and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Agent or any other Lender, and
(vii) attached as Schedule 1 to this Assignment and Assumption is any
documentation required to be delivered by the Assignee with respect to its tax
status pursuant to the terms of the Credit Agreement, duly completed and
executed by the Assignee and (b) agrees that (i) it will, independently and
without reliance on the Agent, the Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.



--------------------------------------------------------------------------------

2. Payments. The Assignee shall pay the Assignor, on the Effective Date, the
amount agreed to by the Assignor and the Assignee. From and after the Effective
Date, the Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, Reimbursement Obligations, fees and
other amounts) to the Assignor for amounts which have accrued to but excluding
the Effective Date and to the Assignee for amounts which have accrued from and
after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Illinois.

 

- 4 -



--------------------------------------------------------------------------------

EXHIBIT D

LOAN/CREDIT RELATED MONEY TRANSFER INSTRUCTION

*** To be completed by the Company. ***

To JPMORGAN CHASE BANK, N.A.,

as Agent (the “Agent”) under the Credit Agreement

Described Below.

 

Re: Second Amended and Restated Credit Agreement, dated as of November 10, 2008
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Actuant Corporation, a Wisconsin
corporation (the “Company”), the Foreign Subsidiary Borrowers party thereto, the
Lenders named therein, the LC Issuer and the Agent. Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned thereto
in the Credit Agreement.

The Agent is specifically authorized and directed to act upon the following
standing money transfer instructions with respect to the proceeds of Advances or
other extensions of credit from time to time until receipt by the Agent of a
specific written revocation of such instructions by the Company, provided,
however, that the Agent may otherwise transfer funds as hereafter directed in
writing by the Company in accordance with Section 13.1 of the Credit Agreement
or based on any telephonic notice made in accordance with Section 2.14 of the
Credit Agreement.

 

Customer/Account Name  

 

Transfer Funds To  

 

For Account No.  

 

Reference/Attention To  

 

Authorized Officer     Date  

 

(Customer Representative)      

 

   

 

(Please Print)     Signature Bank Officer Name       Date  

 

 

   

 

(Please Print)     Signature

(Deliver Completed Form to Credit Support Staff For Immediate Processing)



--------------------------------------------------------------------------------

EXHIBIT E-1

NOTE FOR REVOLVING LOANS

                    , 20    

[Actuant Corporation, a Wisconsin corporation] [[            ], a company
organized under the laws of [            ]] (the “Borrower”), promises to pay to
the order of                                          (the “Lender”) the
aggregate unpaid principal amount of all Revolving Loans made by the Lender to
the Borrower pursuant to Article II of the Credit Agreement (as hereinafter
defined), in immediately available funds in Dollars or the applicable Agreed
Currency at the office of JPMorgan Chase Bank, N.A., as Agent, specified in
Article XIII of the Credit Agreement, together with interest on the unpaid
principal amount hereof at the rates and on the dates set forth in the Credit
Agreement. The Borrower shall pay the principal of and accrued and unpaid
interest on such Revolving Loans in full on the Revolving Loan Termination Date.

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each such Revolving Loan and the date and amount of each principal
payment hereunder.

This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Second Amended and Restated Credit Agreement, dated as of
November 10, 2008 (which, as it may be amended, restated, supplemented or
otherwise modified and in effect from time to time, is herein called the “Credit
Agreement”), among [Actuant Corporation, a Wisconsin corporation], [the Foreign
Subsidiary Borrowers party thereto], the lenders party thereto, including the
Lender, the LC Issuer and JPMorgan Chase Bank, N.A., as Agent, to which Credit
Agreement reference is hereby made for a statement of the terms and conditions
governing this Note, including the terms and conditions under which this Note
may be prepaid or its maturity date accelerated. This Note is secured pursuant
to the Collateral Documents and guaranteed pursuant to the Guaranty, all as more
specifically described in the Credit Agreement, and reference is made thereto
for a statement of the terms and provisions thereof. Capitalized terms used
herein and not otherwise defined herein are used with the meanings attributed to
them in the Credit Agreement.

The Borrower hereby waives presentment, demand, protest and any notice (except
as to notice specifically set forth in the Agreement) of any kind. No failure to
exercise and no delay in exercising, any rights hereunder on the part of the
holder hereof shall operate as a waiver of such rights.



--------------------------------------------------------------------------------

This Note shall be governed by and construed in accordance with the internal
laws (including, without limitation, 735 ILCS Section 105/5-1 et seq., but
otherwise without regard to the conflict of laws provisions) of the State of
Illinois, but giving effect to federal laws applicable to national banks.

 

[ACTUANT CORPORATION] [FOREIGN SUBSIDIARY BORROWER] By:  

 

Name:  

 

Title:  

 

 

- 2 -



--------------------------------------------------------------------------------

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL

TO

NOTE OF                             ,

DATED                     ,

 

Date  

Principal

Amount of

Loan

 

Maturity

of Interest

Period

 

Principal

Amount

Paid

 

Unpaid

Balance

 

- 3 -



--------------------------------------------------------------------------------

EXHIBIT E-2

NOTE FOR TERM LOANS

                    , 20    

Actuant Corporation, a Wisconsin corporation (the “Borrower”), promises to pay
to the order of                                          (the “Lender”) the
aggregate unpaid principal amount of all Term Loans made by the Lender to the
Borrower pursuant to Article II of the Credit Agreement (as hereinafter
defined), in immediately available funds in Dollars at the office of JPMorgan
Chase Bank, N.A., as Agent, specified in Article XIII of the Credit Agreement,
together with interest on the unpaid principal amount hereof at the rates and on
the dates set forth in the Credit Agreement. The Borrower shall pay the
principal of and accrued and unpaid interest on such Term Loans on the dates and
in the amounts specified in the Credit Agreement.

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each such Term Loan and the date and amount of each principal
payment hereunder.

This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Second Amended and Restated Credit Agreement, dated as of
November 10, 2008 (which, as it may be amended, restated, supplemented or
otherwise modified and in effect from time to time, is herein called the “Credit
Agreement”), among the Borrower, the Foreign Subsidiary Borrowers party thereto,
the lenders party thereto, including the Lender, the LC Issuer and JPMorgan
Chase Bank, N.A., as Agent, to which Credit Agreement reference is hereby made
for a statement of the terms and conditions governing this Note, including the
terms and conditions under which this Note may be prepaid or its maturity date
accelerated. This Note is secured pursuant to the Collateral Documents and
guaranteed pursuant to the Guaranty, all as more specifically described in the
Credit Agreement, and reference is made thereto for a statement of the terms and
provisions thereof. Capitalized terms used herein and not otherwise defined
herein are used with the meanings attributed to them in the Credit Agreement.

The Borrower hereby waives presentment, demand, protest and any notice (except
as to notice specifically set forth in the Agreement) of any kind. No failure to
exercise and no delay in exercising, any rights hereunder on the part of the
holder hereof shall operate as a waiver of such rights.



--------------------------------------------------------------------------------

This Note shall be governed by and construed in accordance with the internal
laws (including, without limitation, 735 ILCS Section 105/5-1 et seq., but
otherwise without regard to the conflict of laws provisions) of the State of
Illinois, but giving effect to federal laws applicable to national banks.

 

ACTUANT CORPORATION By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL

TO

NOTE OF                             ,

DATED                     ,

 

Date  

Principal

Amount of

Loan

 

Maturity

of Interest

Period

 

Principal

Amount

Paid

 

Unpaid

Balance



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF COMMITMENT AND ACCEPTANCE

Dated [                    ]

Reference is made to the Second Amended and Restated Credit Agreement dated as
of November 10, 2008 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among Actuant
Corporation, a Wisconsin corporation (the “Company”), the Foreign Subsidiary
Borrowers party thereto (collectively with the Company, the “Borrowers”) the
financial institutions party thereto (the “Lenders”), and JPMorgan Chase Bank,
N.A., as administrative agent and contractual representative for the Lenders (in
such capacity, the “Agent”). Terms defined in the Credit Agreement are used
herein with the same meaning.

Pursuant to Section [2.2(b)] [2.5(c)] of the Credit Agreement, the Company has
requested an increase in the Aggregate [Term] [Revolving] Loan Commitment from
$             to $            . Such increase in the Aggregate [Term]
[Revolving] Loan Commitment is to become effective on the date (the “Effective
Date”) which is the later of (i)             ,              and (ii) the date on
which the conditions precedent set forth in Section [2.2(b)] [2.5(c)] in respect
of such increase have been satisfied. In connection with such requested increase
in the Aggregate [Term] [Revolving] Loan Commitment, the Borrowers, the Agent
and                              (the “Accepting Lender”) hereby agree as
follows:

1. Effective as of the Effective Date, [the Accepting Lender shall become a
party to the Credit Agreement as a Lender and shall have all of the rights and
obligations of a Lender thereunder and shall thereupon have a [Term] [Revolving]
Loan Commitment under and for purposes of the Credit Agreement in an amount
equal to the] [the [Term] [Revolving] Loan Commitment of the Accepting Lender
under the Credit Agreement shall be increased from $             to the] amount
set forth opposite the Accepting Lender’s name on the signature page hereof.

[2. The Accepting Lender hereby (a) confirms that it has received a copy of the
Credit Agreement, together with copies of the financial statements and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Commitment and Acceptance
Agreement; (b) agrees that it will, independently and without reliance upon the
Agent or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement; (c) appoints and
authorizes the Agent to take such action as contractual representative on its
behalf and to exercise such powers under the Credit Agreement and the other Loan
Documents as are delegated to the Agent by the terms thereof, together with such
powers as are reasonably incidental thereto; and (d) agrees that it will perform
in accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender and
(e) represents and warrants that (i) it has full power and authority, and has
taken all action necessary, to execute and deliver this Commitment and
Acceptance and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) agrees that its payment instructions
and notice



--------------------------------------------------------------------------------

instructions are as set forth in Schedule 1 to this Commitment and Acceptance,
(iii) confirms that none of the funds, monies, assets or other consideration to
be used to make the loans contemplated hereunder are or will be “plan assets” as
defined under ERISA and that its rights, benefits and interests in and under the
Loan Documents will not be “plan assets” under ERISA and (iv) attached as
Schedule 1 to this Commitment and Acceptance is any documentation required to be
delivered by the Accepting Lender with respect to its tax status pursuant to the
terms of the Credit Agreement, duly completed and executed by the Accepting
Lender.]6

[3]. Each Borrower hereby represents and warrants that as of the date hereof and
as of the Effective Date, (a) all representations and warranties set forth in
the Loan Documents shall be true and correct in all material respects as though
made on such date (except to the extent any such representation or warranty is
stated to relate solely to an earlier date, in which case such representation or
warranty shall have been true and correct on and as of such earlier date) and
(b) no event shall have occurred and then be continuing which constitutes a
Default or an Unmatured Default.

[4]. THIS COMMITMENT AND ACCEPTANCE AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS (INCLUDING, WITHOUT LIMITATION, §735 ILCS 105/5-1 ET SEQ.
BUT OTHERWISE WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF THE STATE OF
ILLINOIS, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

[5]. This Commitment and Acceptance Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.

 

6

To be added only if the Accepting Lender is not already a Lender.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Commitment and
Acceptance Agreement to be executed by their respective officers thereunto duly
authorized, as of the date first above written.

 

    ACTUANT CORPORATION     By:  

 

    Name:       Title:       [FOREIGN SUBSIDIARY BORROWERS]     By:  

 

    Name:       Title:       JPMORGAN CHASE BANK, N.A., as Agent     By:  

 

    Name:       Title:         [TERM] [REVOLVING]      

ACCEPTING LENDER

LOAN COMMITMENT       $                                [NAME OF ACCEPTING
LENDER]     By:  

 

    Name:       Title:  



--------------------------------------------------------------------------------

REAFFIRMATIONS OF GUARANTORS AND PLEDGORS

Each of the undersigned hereby acknowledges receipt of the foregoing Commitment
and Acceptance. Capitalized terms used in this Reaffirmation and not defined
herein shall have the meanings given to them in the Credit Agreement referred to
in the foregoing Commitment and Acceptance. Without in any way establishing a
course of dealing by the Agent or any Lender, (i) each of the undersigned
Guarantors reaffirms the terms and conditions of the Second Amended and Restated
Guaranty dated as of November [    ], 2008 executed by it (the “Guaranty”), and
(ii) each of the undersigned Pledgors reaffirms the terms and conditions of the
Second Amended and Restated Pledge Agreement dated as of November [    ],
executed by it (the “Pledge Agreement”), and each Guarantor and Pledgor
acknowledges and agrees that such Guaranty and Pledge Agreement, and applicable,
and each and every other Loan Document executed by the undersigned in connection
with the Credit Agreement remain in full force and effect and are hereby
ratified, reaffirmed and confirmed. All references to the Credit Agreement
contained in the above-referenced documents shall be a reference to the Credit
Agreement as so amended by the Commitment and Acceptance and as the same may
from time to time hereafter be amended, restated, supplemented or otherwise
modified. The failure of any Guarantor or Pledgor to sign this Reaffirmation
shall not release, discharge or otherwise affect the obligations of any of the
Guarantors or Pledgors hereunder or under the Guaranty or Pledge Agreement, as
applicable.

 

[GUARANTORS], as a Guarantor [and Pledgor] By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF ASSUMPTION LETTER

To the Agent and the Lenders

party to the Credit Agreement

referred to below

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of November 10, 2008 among Actuant Corporation, a Wisconsin corporation
(the “Company”), the undersigned (upon the effectiveness of this Assumption
Letter and the satisfaction of certain other conditions), the other Foreign
Subsidiary Borrowers party thereto the financial institutions from time to time
party thereto (the “Lenders”) and JPMorgan Chase Bank, N.A., as administrative
agent and contractual representative for the Lenders (in such capacity, the
“Agent”) (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”). Terms defined in the Credit
Agreement and used herein are used herein as defined therein.

The undersigned, [                    ], a company organized under the laws of
[                    ] (the “Subsidiary”), wishes to become a “Foreign
Subsidiary Borrower” under the Credit Agreement, and accordingly hereby agrees
that from the date hereof it shall become a “Foreign Subsidiary Borrower” under
the Credit Agreement and agrees that from the date hereof and until the payment
in full of the principal of and interest on all Loans made to it and performance
of all of its other obligations thereunder, it shall perform, comply with and be
bound by each of the provisions of the Credit Agreement which are stated to
apply to the “Borrowers” or a “Foreign Subsidiary Borrower.” Without limiting
the generality of the foregoing, the Subsidiary hereby represents and warrants
that: (i) the representations and warranties set forth in Section 5.23 of the
Credit Agreement are true and correct on and as of the date hereof, and (ii) it
has heretofore received a true and correct copy of the Credit Agreement
(including any amendments or modifications thereof or supplements or waivers
thereto) as in effect on the date hereof. In addition, the Subsidiary hereby
authorizes the Company to act on its behalf as and to the extent provided for in
Article II of the Credit Agreement.

CHOICE OF LAW. THIS ASSUMPTION LETTER SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (INCLUDING, WITHOUT LIMITATION, 735 ILCS SECTION 105/5-1 ET SEQ,
BUT OTHERWISE WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF THE STATE OF
ILLINOIS, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

This Assumption Letter may be executed in any number of counterparts, each of
which shall be an original, but all of which shall together constitute one and
the same agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Subsidiary has duly executed and delivered this
Assumption Letter as of the date and year first above written.

 

[NAME OF SUBSIDIARY] By:  

 

Name:   Title:  

Acknowledged by:

 

JPMORGAN CHASE BANK, N.A., as Agent By:  

 

Name:   Title:   ACTUANT CORPORATION, as the Company By:  

 

Name:   Title:  

[FOREIGN SUBSIDIARY BORROWERS]

 

- 2 -



--------------------------------------------------------------------------------

REAFFIRMATIONS OF GUARANTORS AND PLEDGORS

Each of the undersigned hereby acknowledges receipt of the foregoing Assumption
Letter. Capitalized terms used in this Reaffirmation and not defined herein
shall have the meanings given to them in the Credit Agreement referred to in the
foregoing Assumption Letter. Without in any way establishing a course of dealing
by the Agent or any Lender, (i) each of the undersigned Guarantors reaffirms the
terms and conditions of the Second Amended and Restated Guaranty dated as of
November [    ], 2008 executed by it (the “Guaranty”), and (ii) each of the
undersigned Pledgors reaffirms the terms and conditions of the Second Amended
and Restated Pledge Agreement dated as of November [    ], executed by it (the
“Pledge Agreement”), and each Guarantor and Pledgor acknowledges and agrees that
such Guaranty and Pledge Agreement, and applicable, and each and every other
Loan Document executed by the undersigned in connection with the Credit
Agreement remain in full force and effect and are hereby ratified, reaffirmed
and confirmed. All references to the Credit Agreement contained in the
above-referenced documents shall be a reference to the Credit Agreement as so
amended by the Assumption Letter and as the same may from time to time hereafter
be amended, restated, supplemented or otherwise modified. The failure of any
Guarantor or Pledgor to sign this Reaffirmation shall not release, discharge or
otherwise affect the obligations of any of the Guarantors or Pledgors hereunder
or under the Guaranty or Pledge Agreement, as applicable.

 

[GUARANTORS], as a Guarantor [and Pledgor] By:  

 

Name:   Title:  

 

- 3 -



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF UK TAX CERTIFICATE

To: JPMorgan Chase Bank, N.A. as Agent

From: [The Existing Lender] (the “Existing Lender”) and [The New Lender] (the
“New Lender”)

Dated:

ACTUANT CORPORATION and OTHERS - Second Amended and Restated Credit Agreement

dated as of November [—], 2008 (the “Agreement”)

1. We refer to the Agreement. Terms defined in the Agreement have the same
meaning in this certificate unless given a different meaning in this
certificate.

2. We refer to Clause [12.3(v)] (Assignments):

The New Lender confirms by checking the relevant box that the person
beneficially entitled to interest payable to that Lender in respect of an
advance under a Finance Document is:

 

  ¨ a Lender:

 

  (i) which is a bank (as defined for the purpose of section 879 of the Income
Tax Act 2007) making an advance under a Loan Document; or

 

  (i) in respect of an advance made under a Loan Document by a person that was a
bank (as defined for the purpose of section 879 of the Income Tax Act 2007) at
the time that advance was made,

and which is within the charge to United Kingdom corporation tax as respects any
payments of interest made in respect of that advance

 

  ¨ a company resident in the United Kingdom for United Kingdom tax purposes; or

 

  ¨ a partnership each member of which is:

 

  (i) a company so resident in the United Kingdom; or

 

  (ii)

a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which is



--------------------------------------------------------------------------------

 

required to bring into account in computing its chargeable profits (for the
purposes of section 11(2) of the Taxes Act) the whole of any share of interest
payable in respect of that advance that falls to it by reason of sections 114
and 115 of the Taxes Act; or

 

  ¨ a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of an advance under a Finance Document in
computing the chargeable profits (for the purposes of section 11(2) of the Taxes
Act) of that company;

 

  ¨ a Treaty Lender; or

 

  ¨ a building society (as defined for the purpose of section 880 of the Income
Tax Act 2007) making an advance under a Loan Document; or

 

  ¨ none of the above.

3. This certificate may be executed in any number of counterparts and this has
the same effect as if the signatures on the counterparts were on a single copy
of this certificate.

 

- 2 -



--------------------------------------------------------------------------------

PRICING SCHEDULE

 

APPLICABLE MARGIN

   LEVEL
I
STATUS     LEVEL
II
STATUS     LEVEL
III
STATUS     LEVEL
IV
STATUS     LEVEL
V
STATUS     LEVEL
VI
STATUS     LEVEL
VII
STATUS     LEVEL
VIII
STATUS  

Eurocurrency Rate

   1.25 %    1.50 %    1.75 %    2.00 %    2.25 %    2.50 %    2.75 %    3.00 % 

Floating Rate

   0.00 %    0.25 %    0.50 %    0.75 %    1.00 %    1.25 %    1.50 %    1.75 % 

APPLICABLE FEE RATE

   LEVEL
I
STATUS     LEVEL
II
STATUS     LEVEL
III
STATUS     LEVEL
IV
STATUS     LEVEL
V
STATUS     LEVEL
VI
STATUS     LEVEL
VII
STATUS     LEVEL
VIII
STATUS  

Commitment Fee

   0.25 %    0.275 %    0.30 %    0.325 %    0.350 %    0.40 %    0.45 %    0.50
% 

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

“Financials” means the annual or quarterly financial statements of the Company
delivered pursuant to Section 6.1(i) or (ii).

“Level I Status” exists at any date if, as of the last day of the fiscal quarter
of the Company referred to in the most recent Financials, the Leverage Ratio is
less than 1.00 to 1.00.

“Level II Status” exists at any date if, as of the last day of the fiscal
quarter of the Company referred to in the most recent Financials, (i) the
Company has not qualified for Level I Status and (ii) the Leverage Ratio is less
than 1.50 to 1.00.

“Level III Status” exists at any date if, as of the last day of the fiscal
quarter of the Company referred to in the most recent Financials, (i) the
Company has not qualified for Level I Status or Level II Status and (ii) the
Leverage Ratio is less than 2.00 to 1.00.

“Level IV Status” exists at any date if, as of the last day of the fiscal
quarter of the Company referred to in the most recent Financials, (i) the
Company has not qualified for Level I Status, Level II Status or Level III
Status and (ii) the Leverage Ratio is less than 2.25 to 1.00.



--------------------------------------------------------------------------------

“Level V Status” exists at any date if, as of the last day of the fiscal quarter
of the Company referred to in the most recent Financials, (i) the Company has
not qualified for Level I Status, Level II Status, Level III Status or Level IV
Status and (ii) the Leverage Ratio is less than 2.50 to 1.00.

“Level VI Status” exists at any date if, as of the last day of the fiscal
quarter of the Company referred to in the most recent Financials, (i) the
Company has not qualified for Level I Status, Level II Status, Level III Status,
Level IV Status or Level V Status and (ii) the Leverage Ratio is less than 3.00
to 1.00.

“Level VII Status” exists at any date if, as of the last day of the fiscal
quarter of the Company referred to in the most recent Financials, (i) the
Company has not qualified for Level I Status, Level II Status, Level III Status,
Level IV Status, Level V Status or Level VI Status and (ii) the Leverage Ratio
is less than 3.50 to 1.00.

“Level VIII Status” exists at any date if the Company has not qualified for
Level I Status, Level II Status, Level III Status, Level IV Status, Level V,
Level VI Status or Level VII Status.

“Status” means Level I Status, Level II Status, Level III Status, Level IV
Status, Level V Status, Level VI Status, Level VII Status or Level VIII Status.

For the period from the Closing Date until the receipt of the Company’s
Financials for the quarter ending February 28, 2009, the higher of Level VI
Status or the Applicable Margin and Applicable Fee Rate determined in accordance
with the foregoing table based on the Company’s Status as reflected in the then
most recent Financials shall be in effect. Thereafter, the Applicable Margin and
Applicable Fee Rate shall be determined in accordance with the foregoing table
based on the Company’s Status as reflected in the then most recent Financials.
Adjustments, if any, to the Applicable Margin or Applicable Fee Rate shall be
effective five Business Days after the Agent has received the applicable
Financials. If the Company fails to deliver the Financials to the Agent at the
time required pursuant to Section 6.1, then the Applicable Margin and Applicable
Fee Rate shall be the highest Applicable Margin and Applicable Fee Rate set
forth in the foregoing table until five days after such Financials are so
delivered.

 

- 4 -



--------------------------------------------------------------------------------

Schedule 1.2

Material Domestic Subsidiaries

 

Material Domestic Subsidiary

(each a Subsidiary Guarantor)

  

Jurisdiction of

Organization

Actuant International Holdings, Inc.    Delaware Engineered Solutions L.P.   
Indiana Key Components, Inc.    New York Other Subsidiary Guarantors

Subsidiary Guarantor

  

Jurisdiction of

Organization

Acme Electric Corporation    New York Applied Power Investments II, Inc.   
Nevada Atlantic Guest, Inc.    Delaware B.W. Elliott Manufacturing Co., LLC   
New York Cortland Cable Company, Inc.    New York G.B. Tools and Supplies, Inc.
   Wisconsin Hydratight Operations, Inc    Delaware Maxima Holding Company, Inc.
   Delaware Maxima Holdings – Europe, Inc.    Delaware Maxima Technologies &
Systems, LLC    Delaware Precision Sure-Lock, Inc.    Delaware Sanlo, Inc.   
Delaware Superior Plant Services, LLC    Texas Templeton, Kenly & Co., Inc.   
Illinois Versa Technologies, Inc.    Delaware



--------------------------------------------------------------------------------

Schedule 1.3

Material Foreign Subsidiaries

 

Material Foreign Subsidiary

  

Jurisdiction of

Organization

Actuant Europe Holdings SAS    France Enerpac GmbH    Germany Other Foreign
Subsidiaries whose Stock is Pledged

Foreign Subsidiary

  

Jurisdiction of

Organization

Actuant Canada Corporation    Canada Applied Power International S.A.   
Switzerland Applied Power Europa BV    Netherlands AIC Hong Kong Ltd.    Hong
Kong



--------------------------------------------------------------------------------

Schedule 1.4

Initial Pledgors

 

Pledgor

  

Jurisdiction of

Organization

Actuant Corporation    Wisconsin Engineered Solutions L.P.    Indiana Actuant
International Holdings, Inc.    Delaware G.B. Tools and Supplies, Inc.   
Wisconsin



--------------------------------------------------------------------------------

SCHEDULE 1.5

TO

CREDIT AGREEMENT

Mandatory Cost

 

1. The Mandatory Cost is an addition to the interest rate to compensate Lenders
for the cost of compliance with (a) the requirements of the Bank of England
and/or the Financial Services Authority (or, in either case, any other authority
which replaces all or any of its functions) or (b) the requirements of the
European Central Bank.

 

2. On the first day of each Interest Period (or as soon as possible thereafter)
the Agent shall calculate, as a percentage rate, a rate (the “Associated Costs
Rate”) for each Lender, in accordance with the paragraphs set out below. The
Mandatory Cost will be calculated by the Agent as a weighted average of the
Lenders’ Associated Costs Rates (weighted in proportion to the percentage
participation of each Lender in the relevant Loan) and will be expressed as a
percentage rate per annum.

 

3. The Associated Costs Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Agent. This percentage will be certified by that Lender in its notice to the
Agent to be its reasonable determination of the cost (expressed as a percentage
of that Lender’s participation in all Loans made from that Facility Office) of
complying with the minimum reserve requirements of the European Central Bank in
respect of loans made from that Facility Office.

 

4. The Associated Costs Rate for any Lender lending from a Facility Office in
the United Kingdom will be calculated by the Agent as follows:

 

(a) in relation to a Loan in Pounds Sterling:

 

AB + C(B – D) + E × 0.01   per cent. per annum 100 – (A + C)  

 

(b) in relation to a Loan in any currency other than Pounds Sterling:

 

E × 0.01   per cent. per annum 300  

Where:

 

  A is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which that Lender is from time to time required to maintain
as an interest free cash ratio deposit with the Bank of England to comply with
cash ratio requirements.



--------------------------------------------------------------------------------

  B is the percentage rate of interest (excluding the Applicable Margin and the
Mandatory Cost and, if the Loan is an Unpaid Sum, the additional rate of
interest specified in Section 2.13(c) payable for the relevant Interest Period
on the Loan.

 

  C is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

 

  D is the percentage rate per annum payable by the Bank of England to the Agent
on interest bearing Special Deposits.

 

  E is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by the Agent as being the average of the most recent rates of
charge supplied by the Reference Banks to the Agent pursuant to paragraph 7
below and expressed in pounds per £1,000,000.

 

5. For the purposes of this Schedule:

 

(a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

 

(b) “Facility Office” means the office or offices notified by a Lender to the
Agent in writing on or before the date it becomes a Lender (or, following that
date, by not less than five Business Days’ written notice) as the office or
offices through which it will perform its obligations under this Agreement.

 

(c) “Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;

 

(d) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);

 

(e) “Participating Member State” means any member state of the European Union
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

 

(f) “Reference Banks” means, in relation to Mandatory Cost, (i) the principal
London offices of JPMorgan Chase Bank, N.A. and (ii) the principal London
offices of Bank of America, N.A.

 

- 2 -



--------------------------------------------------------------------------------

(g) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

(h) “Unpaid Sum” means any sum due and payable but unpaid by the relevant
Borrower under the Loan Documents.

 

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

 

7. If requested by the Agent, each Reference Bank shall, as soon as practicable
after publication by the Financial Services Authority, supply to the Agent, the
rate of charge payable by that Reference Bank to the Financial Services
Authority pursuant to the Fees Rules in respect of the relevant financial year
of the Financial Services Authority (calculated for this purpose by that
Reference Bank as being the average of the Fee Tariffs applicable to that
Reference Bank for that financial year) and expressed in pounds per £1,000,000
of the Tariff Base of that Reference Bank.

 

8. Each Lender shall supply any information required by the Agent for the
purpose of calculating its Associated Costs Rate. In particular, but without
limitation, each Lender shall supply the following information on or prior to
the date on which it becomes a Lender:

 

(i) the jurisdiction of its Facility Office; and

 

(j) any other information that the Agent may reasonably require for such
purpose.

Each Lender shall promptly notify the Agent of any change to the information
provided by it pursuant to this paragraph.

 

9. The percentages of each Lender for the purpose of A and C above and the rates
of charge of each Reference Bank for the purpose of E above shall be determined
by the Agent based upon the information supplied to it pursuant to paragraphs 7
and 8 above and on the assumption that, unless a Lender notifies the Agent to
the contrary, each Lender’s obligations in relation to cash ratio deposits and
Special Deposits are the same as those of a typical bank from its jurisdiction
of incorporation with a Facility Office in the same jurisdiction as its Facility
Office.

 

10. The Agent shall have no liability to any person if such determination
results in an Associated Costs Rate which over or under compensates any Lender
and shall be entitled to assume that the information provided by any Lender or
Reference Bank pursuant to paragraphs 3, 7 and 8 above is true and correct in
all respects.

 

- 3 -



--------------------------------------------------------------------------------

11. The Agent shall distribute the additional amounts received as a result of
the Mandatory Cost to the Lenders on the basis of the Associated Costs Rate for
each Lender based on the information provided by each Lender and each Reference
Bank pursuant to paragraphs 3, 7 and 8 above.

 

12. Any determination by the Agent pursuant to this Schedule in relation to a
formula, the Mandatory Cost, an Associated Costs Rate or any amount payable to a
Lender shall, in the absence of manifest error, be conclusive and binding on all
parties hereto.

The Agent may from time to time, after consultation with the relevant Borrower
and the relevant Lenders, determine and notify to all parties hereto any
amendments which are required to be made to this Schedule in order to comply
with any change in law, regulation or any requirements from time to time imposed
by the Bank of England, the Financial Services Authority or the European Central
Bank (or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties hereto.

 

- 4 -



--------------------------------------------------------------------------------

Schedule 2.19.13

Existing Letters of Credit

 

Bank

  

Beneficiary

   Original
Issue Date    LOC
Number    USD
Equivalent
Amount    Expiration/
Next Renewal M&I Bank    Nat’l Union Fire Insurance/AIG    08/31/00    SB5329   
$ 380,000    03/31/09 M&I Bank    Nat’l Union Fire Insurance/AIG    10/01/99   
SB5124    $ 293,000    10/05/09 M&I Bank    Liberty Mutual Insurance Co.   
10/15/98    SB4917    $ 320,883    11/01/09 M&I Bank    CNA Surety Corp   
04/02/02    SB6019    $ 74,005    03/31/09 M&I Bank    The Travelers Indemnity
Company    10/04/03    SB7010    $ 3,810,000    09/14/09 M&I Bank    The
Travelers Indemnity Company    12/29/04    SB7819    $ 1,625,000    09/28/09 M&I
Bank    Liberty Mutual Insurance Co.    12/29/04    SB7820    $ 250,000   
12/30/08 M&I Bank    GB-ACT (GER) Limited Partnership    11/04/03    SB7017    $
482,588    10/31/09



--------------------------------------------------------------------------------

Schedule 4.1

List of Closing Documents

US $515,000,000

SECOND AMENDED AND RESTATED

CREDIT AGREEMENT

Dated as of November 10, 2008

among

ACTUANT CORPORATION

THE FOREIGN SUBSIDIARY BORROWERS PARTY THERETO

THE LENDERS FROM TIME TO TIME PARTY THERETO

and

JPMORGAN CHASE BANK, N.A.

as Agent

LIST OF CLOSING DOCUMENTS

ARTICLE XVIIILOAN DOCUMENTS

Second Amended and Restated Credit Agreement, dated as of November 10, 2008 (the
“Credit Agreement”), by and among Actuant Corporation, a Wisconsin corporation
(the “Company”), the Foreign Subsidiary Borrowers party thereto, the lenders
from time to time party thereto (the “Lenders”), and JPMorgan Chase Bank, N.A.,
as administrative agent and contractual representative of the Lenders (the
“Agent”).7

EXHIBITS

 

Exhibit A    Opinion of Loan Parties’ U.S. Counsel Exhibit B    Compliance
Certificate Exhibit C    Assignment and Acceptance Exhibit D    Loan/Credit
Related Money Transfer Instruction Exhibit E-1    Note for Revolving Loans (if
requested) Exhibit E-2    Note for Term Loans (if requested) Exhibit F   
Commitment and Acceptance Exhibit G    Form of Assumption Letter Exhibit H   
Form of UK Tax Certificate

 

7

Capitalized terms not otherwise defined herein are used as defined in the Credit
Agreement. All items listed in boldface italics are to be prepared or arranged
for by the Company.



--------------------------------------------------------------------------------

SCHEDULES

 

Pricing Schedule    Schedule 1.2    Material Domestic Subsidiaries Schedule 1.3
   Material Foreign Subsidiaries Schedule 1.4    Initial Pledgors Schedule 1(b)
   Mandatory Cost Schedule 2.19.13    Existing Letters of Credit Schedule 4.1   
List of Closing Documents Schedule 5.7    Litigation Schedule 5.8   
Subsidiaries Schedule 5.15    Insurance Schedule 6.11    Indebtedness Schedule
6.14    Investments Schedule 6.15    Liens Schedule 6.18    Contingent
Obligations

 

18.1. Revolving Loan Notes, if requested, executed by the Company in favor of
the Revolving Lenders in the aggregate principal amounts of such Revolving
Lenders’ Revolving Loan Commitments under the Credit Agreement.

 

18.2. Term Loan Notes, if requested, executed by the Company in favor of the
Term Lenders in the aggregate principal amounts of such Term Lenders’ Term Loan
Commitments under the Credit Agreement.

 

18.3. Second Amended and Restated Subsidiary Guaranty, dated as of November 10,
2008, executed by each Domestic Subsidiary of the Company identified on Annex 1
hereto (the “Guarantors”) in favor of the Agent, guaranteeing the payment of the
Secured Obligations.

Second Amended and Restated Pledge Agreement, dated as of November 10, 2008,
executed by the Pledgors identified on Annex 1 hereto in favor of the Agent,
evidencing the Pledgors’ pledge and grant of a security interest in 65% of the
outstanding capital stock of the Foreign Subsidiaries identified on Annex 2
hereto, together with an executed Acknowledgment of each such Foreign Subsidiary
and appropriate stock certificates and stock powers executed in blank.

SCHEDULES

 

Schedule I    Pledged Subsidiaries Schedule II    Types of Entity, Jurisdiction
of Organization, Chief Executive Office Location

EXHIBITS

 

Exhibit A    Form of Pledge Supplement Exhibit B    Form of Pledge Amendment
Exhibit C    Form of Stock Power Exhibit D    Form of Control Acknowledgment

 

- 7 -



--------------------------------------------------------------------------------

ARTICLE XIXUCC DOCUMENTS

 

19.1. UCC financing statements and amendments filed against each Pledgor, as
debtor, and the Agent, as secured party, in the offices listed on Annex 3
hereto.

 

  a. Post-filing UCC searches showing such financing statements and amendments
to be of record.

ARTICLE XXCORPORATE DOCUMENTS

 

20.1. Certificate of the Secretary of the Company certifying (i) resolutions of
the Board of Directors of the Company authorizing the execution, delivery and
performance of each Loan Document to which it is a party, (ii) that there have
been no changes in the Certificate of Incorporation of the Company, as attached
thereto and as certified as of a recent date by the Secretary of State of
Wisconsin, since the date of the certification thereof by the Secretary of State
of Wisconsin, (iii) the names and true signatures of the incumbent officers of
the Company authorized to sign the Loan Documents to which it is a party and
authorized to request Credit Extensions under the Credit Agreement and (iv) the
By-Laws, as attached thereto, of the Company as in effect on the date of such
certification.

 

20.2. Certificate of Good Standing for the Company from the office of the
Secretary of State of Wisconsin.

 

20.3. Certificate of the Secretary of each Guarantor and Pledgor, certifying
(i) resolutions of the Board of Directors or equivalent governing body of such
Guarantor or Pledgor, as applicable, approving and authorizing the execution,
delivery and performance of each Loan Document to which it is a party, (ii) that
there have been no changes in the Articles or Certificate of Incorporation,
Certificate of Formation or other charter document of such Guarantor or Pledgor,
as applicable, as attached thereto and as certified as of a recent date by the
secretary of state (or the equivalent thereof) of its jurisdiction of
organization, if applicable, since the date of the certification thereof by such
secretary of state (or equivalent thereof), (iii) the names and true signatures
of the incumbent officers of such Guarantor or Pledgor, as applicable,
authorized to sign the Loan Documents to which it is a party and (iv) the
By-Laws, Operating Agreement, or other applicable organizational document, as
attached thereto, of such Guarantor or Pledgor, as applicable, as in effect on
the date of such certification.

 

20.4. Good Standing Certificates (or the equivalents thereof) for each Guarantor
and Pledgor from the offices of the Secretaries of State (or the equivalents
thereof) in the respective jurisdictions set forth on Annex 1 hereto.

ARTICLE XXILEGAL OPINIONS

 

21.1. Opinion of McDermott, Will & Emery LLP, counsel to the Company, with
respect to issues of Illinois, New York and Delaware law.

 

- 8 -



--------------------------------------------------------------------------------

21.2. Opinion of Quarles & Brady LLP, counsel to the Company, with respect to
issues of Wisconsin law.

 

21.3. Opinion of Williams & Associates Law Firm, PC, counsel to the Company,
with respect to issues of Indiana law.

ARTICLE XXIICLOSING CERTIFICATE AND MISCELLANEOUS

 

22.1. A certificate, signed by a Financial Officer of the Company, stating that
on the initial Credit Extension Date (a) the representations and warranties
contained in Article V of the Credit Agreement are true and correct and (b) no
Default or Unmatured Default has occurred and is continuing.

 

22.2. Opening Pro Forma Compliance Certificate, signed by a Financial Officer of
the Company, showing the calculations necessary to determine compliance with
Sections 6.19 and 6.21 of the Credit Agreement, which calculations shall be
prepared in a manner acceptable to the Agent and the Lenders.

 

22.3. Written money transfer instructions, addressed to the Agent and signed by
a Financial Officer of the Company, together with other related money transfer
authorizations as the Agent may have requested.

 

22.4. Funding Indemnity Letter.

 

- 9 -



--------------------------------------------------------------------------------

ANNEX 1

GUARANTORS

 

Guarantor

  

Jurisdiction of Organization

Actuant International Holdings, Inc.    Delaware Engineered Solutions L.P.   
Indiana Key Components, Inc.    New York Acme Electric Corporation    New York
Applied Power Investments II, Inc.    Nevada Atlantic Guest, Inc.    Delaware
B.W. Elliott Manufacturing Co., LLC    New York Cortland Cable Company, Inc.   
New York G.B. Tools and Supplies, Inc.    Wisconsin Hydratight Operations, Inc
   Delaware Maxima Holding Company, Inc.    Delaware Maxima Holdings – Europe,
Inc.    Delaware Maxima Technologies & Systems, LLC    Delaware Precision
Sure-Lock, Inc.    Delaware Sanlo, Inc.    Delaware Superior Plant Services, LLC
   Texas Templeton, Kenly & Co., Inc.    Illinois Versa Technologies, Inc.   
Delaware

PLEDGORS

 

Pledgor

  

Jurisdiction of Organization

Actuant Corporation    Wisconsin Engineered Solutions L.P.    Indiana Actuant
International Holdings, Inc.    Delaware G.B. Tools and Supplies, Inc.   
Wisconsin

 

- 10 -



--------------------------------------------------------------------------------

ANNEX 2

PLEDGED FOREIGN SUBSIDIARIES

 

Foreign Subsidiary

  

Jurisdiction of Organization

Actuant Europe Holdings SAS    France Enerpac GmbH    Germany Actuant Canada
Corporation    Canada Applied Power International S.A.    Switzerland Applied
Power Europa BV    Netherlands AIC Hong Kong Ltd.    Hong Kong

 

- 11 -



--------------------------------------------------------------------------------

ANNEX 3

UCC FINANCING STATEMENTS

Previously Filed UCC-1 Financing Statements and related UCC-3 Amendments

 

Debtor

   Jurisdiction    Filing
Number    Filing
Date    Amendment
Filing    Amendment
Date

Actuant Corporation

   Wisconsin    040003045618    2/23/2004    04001978130    12/21/04

Actuant International Holdings, Inc.

   Delaware    20081367687    4/18/2008    N/A    N/A

Engineered Solutions L.P.

   Indiana    200400001680122    2/24/2004    200400011822505    12/22/04

Engineered Solutions, L.P.8

   Indiana    200400001680344    2/24/2004    200400011822494    12/22/04

Additional UCC-1 Financing Statements or UCC-3

Amendments Reflecting Additional Pledged Foreign Subsidiaries

 

Debtor

  

Jurisdiction

G.B. Tools and Supplies, Inc.    Wisconsin

 

8

This filing is exactly the same as the preceding filing other than adding a
comma in the name of the debtor.

 

- 12 -



--------------------------------------------------------------------------------

Schedule 5.7

Litigation

None.



--------------------------------------------------------------------------------

Schedule 5.8

Subsidiaries

See Attached Organizational Chart for Actuant Corporation and its Subsidiaries.



--------------------------------------------------------------------------------

Schedule 5.15

Insurance

See Attached Certificates of Insurance.



--------------------------------------------------------------------------------

Schedule 6.11

Indebtedness

None.



--------------------------------------------------------------------------------

Schedule 6.14

Investments

See Schedule 5.8.



--------------------------------------------------------------------------------

Schedule 6.15

Liens

None.



--------------------------------------------------------------------------------

Schedule 6.18

Contingent Obligations

In connection with the Company’s Spin-off of its electronics business (“APW”) in
fiscal 2000, the Company remained contingently liable for certain lease
obligations of APW. If APW were unable to fulfill its obligations under the
leases, the Company could be liable for such leases. The discounted present
value of future minimum lease payments for such leases totals, assuming no
offset for sub-leasing, approximately $5.2 million at August 31, 2008. The
future undiscounted minimum lease payments for these leases are as follows: $0.4
million in the balance of calendar 2008; $1.1 million in calendar 2009; $1.1
million in calendar 2010; $1.2 million in calendar 2011; $1.2 million in
calendar 2012 and $3.7 million thereafter.